[exhibit10001.jpg]
Exhibit 10 364-DAY CREDIT AGREEMENT dated as of September 1, 2020 among ZEBRA
TECHNOLOGIES CORPORATION, as the Borrower, The Lenders Party Hereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent
_____________________________ JPMORGAN CHASE BANK, N.A., BOFA SECURITIES, INC.,
MUFG UNION BANK, N.A., and PNC CAPITAL MARKETS LLC as Joint Lead Arrangers and
Joint Lead Bookrunners BNP PARIBAS, CAPITAL ONE, N.A., CITIZENS BANK, N.A.,
FIFTH THIRD BANK, NATIONAL ASSOCATION, and WELLS FARGO BANK, NATIONAL
ASSOCIATION as Documentation Agents and JPMORGAN CHASE BANK, N.A., BOFA
SECURITIES, INC., MUFG UNION BANK, N.A., and PNC CAPITAL MARKETS LLC as
Syndication Agents



--------------------------------------------------------------------------------



 
[exhibit10002.jpg]
TABLE OF CONTENTS Page ARTICLE I Definitions
.................................................................................................................6
Section 1.01 Defined Terms
.............................................................................................6
Section 1.02 Classification of Loans and Borrowings
....................................................59 Section 1.03 Terms
Generally.........................................................................................59
Section 1.04 Accounting Terms; GAAP
.........................................................................60
Section 1.05 Pro Forma
Calculations..............................................................................60
Section 1.06 Currency Translation
.................................................................................60
Section 1.07 Rounding
....................................................................................................61
Section 1.08 Timing of Payment or Performance
...........................................................61 Section 1.09
[Reserved].
.................................................................................................61
Section 1.10 Certifications
..............................................................................................61
Section 1.11 Compliance with Article VI
.......................................................................61
Section 1.12 Divisions
....................................................................................................61
Section 1.13 Interest Rates; Eurocurrency Rate Notification
.........................................62 ARTICLE II The Credits
............................................................................................................62
Section 2.01 Commitments
.............................................................................................62
Section 2.02 Loans and Borrowings
...............................................................................62
Section 2.03 Requests for
Borrowings............................................................................63
Section 2.04 [Reserved]
..................................................................................................63
Section 2.05 [Reserved]
..................................................................................................64
Section 2.06 Funding of Borrowings
..............................................................................64
Section 2.07 Interest Elections
........................................................................................65
Section 2.08 Termination of Commitments
....................................................................66 Section
2.09 Repayment of Loans; Evidence of Debt
....................................................66 Section 2.10 Amortization
of Loans
...............................................................................67
Section 2.11 Prepayment of Loans
.................................................................................67
Section 2.12 Fees
............................................................................................................72
Section 2.13
Interest........................................................................................................73
Section 2.14 Alternate Rate of Interest
...........................................................................74
Section 2.15 Increased Costs
..........................................................................................75
Section 2.16 Break Funding Payments
...........................................................................76
Section 2.17 Taxes
..........................................................................................................77
Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of
Setoffs...................80 Section 2.19 Mitigation Obligations; Replacement of
Lender .......................................82 Section 2.20 [Reserved]
..................................................................................................83
Section 2.21 [Reserved]
..................................................................................................83
Section 2.22 Defaulting
Lenders.....................................................................................83
ARTICLE III Representations and Warranties
.......................................................................84
Section 3.01 Organization; Powers
.................................................................................84
Section 3.02 Authorization; Enforceability
....................................................................84 Section
3.03 Governmental Approvals; No Conflicts
....................................................85 ii



--------------------------------------------------------------------------------



 
[exhibit10003.jpg]
Section 3.04 Financial Condition; No Material Adverse Change
...................................85 Section 3.05 Properties
...................................................................................................86
Section 3.06 Litigation and Environmental Matters
.......................................................86 Section 3.07
Compliance with Laws
..............................................................................86
Section 3.08 Investment Company Status.
.....................................................................87 Section
3.09 Taxes.
.........................................................................................................87
Section 3.10 ERISA
........................................................................................................87
Section 3.11 Disclosure
..................................................................................................87
Section 3.12 Labor Matters
.............................................................................................88
Section 3.13 Subsidiaries
................................................................................................88
Section 3.14 Solvency
.....................................................................................................88
Section 3.15 Federal Reserve
Regulations......................................................................88
Section 3.16 Senior Indebtedness; Subordination
..........................................................88 Section 3.17 Use of
Proceeds..........................................................................................88
Section 3.18 Security Documents
...................................................................................88
Section 3.19 OFAC; FCPA; Patriot Act
.........................................................................89
Section 3.20 Beneficial Ownership Certification
...........................................................89 Section 3.21
Affected Financial Institution
....................................................................89 ARTICLE
IV Conditions
............................................................................................................90
Section 4.01 Closing
Date...............................................................................................90
ARTICLE V Affirmative Covenants
.........................................................................................92
Section 5.01 Financial Statements and Other Information
.............................................92 Section 5.02 Notices of Material
Events.........................................................................96
Section 5.03 Existence; Conduct of Business
.................................................................96 Section 5.04
Payment of Taxes
.......................................................................................96
Section 5.05 Maintenance of Properties
.........................................................................96
Section 5.06 Insurance
....................................................................................................97
Section 5.07 Books and Records; Inspection and Audit Rights
.....................................97 Section 5.08 Compliance with Laws
..............................................................................98
Section 5.09 Use of
Proceeds..........................................................................................98
Section 5.10 Execution of Subsidiary Guaranty and Security Documents after the
Closing Date.
........................................................................................98
Section 5.11 Further
Assurances.....................................................................................99
Section 5.12 Designation of Subsidiaries
.....................................................................101 Section
5.13 Conduct of Business
................................................................................101
Section 5.14 Maintenance of Ratings
...........................................................................102
Section 5.15 [Reserved]
................................................................................................102
Section 5.16 Post-Closing Covenants
...........................................................................102
Section 5.17 Transactions with Affiliates
.....................................................................102 Section
5.18 Beneficial Ownership Certification and Other Additional Information.
.............................................................................................103
ARTICLE VI Negative Covenants
...........................................................................................103
Section 6.01 Indebtedness; Certain Equity Securities
..................................................104 Section 6.02 Liens
.........................................................................................................108
iii



--------------------------------------------------------------------------------



 
[exhibit10004.jpg]
Section 6.03 Fundamental Changes
..............................................................................113
Section 6.04 Investments
..............................................................................................114
Section 6.05 Asset Sales
...............................................................................................118
Section 6.06 Restricted Payments; Certain Payments of Indebtedness
........................122 Section 6.07 [Reserved]
................................................................................................125
Section 6.08 Restrictive Agreements
............................................................................125
Section 6.09 Amendment of Material Documents
........................................................126 Section 6.10 Change
in Nature of Business
..................................................................127 Section
6.11 Financial Covenants
.................................................................................127
Section 6.12 Use of
Proceeds........................................................................................127
ARTICLE VII Events of Default
..............................................................................................127
Section 7.01 Events of Default
.....................................................................................127
Section 7.02 Exclusion of Immaterial Subsidiaries
......................................................131 Section 7.03
Application of Proceeds.
..........................................................................131
ARTICLE VIII The Administrative Agent and Collateral Agent
........................................132 Section 8.01 Appointment of Agents
............................................................................132
Section 8.02 Rights of Lender
......................................................................................133
Section 8.03 Exculpatory Provisions
............................................................................133
Section 8.04 Reliance by Administrative Agent and Collateral Agent
........................134 Section 8.05 Delegation of Duties
................................................................................134
Section 8.06 Resignation of Agents; Successor, Administrative Agent and
Collateral Agent
.......................................................................................134
Section 8.07 Non-Reliance on Agents and Other Lenders
...........................................136 Section 8.08 No Other Duties
.......................................................................................136
Section 8.09 Collateral and Guaranty Matters
..............................................................136 Section 8.10
[Reserved]
................................................................................................137
Section 8.11 Withholding Tax
......................................................................................138
Section 8.12 Administrative Agent and Collateral Agent May File Proofs of Claim
........................................................................................................138
Section 8.13 Certain ERISA Matters
............................................................................139
ARTICLE IX Miscellaneous
.....................................................................................................140
Section 9.01 Notices
.....................................................................................................140
Section 9.02 Waivers; Amendments.
............................................................................141
Section 9.03 Expenses; Limitation of Liability; Indemnity; Etc.
.................................145 Section 9.04 Successors and
Assigns............................................................................148
Section 9.05 Survival
....................................................................................................153
Section 9.06 Counterparts; Integration
.........................................................................153
Section 9.07 Severability
..............................................................................................154
Section 9.08 Right of
Setoff..........................................................................................154
Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process
..................155 Section 9.10 WAIVER OF JURY TRIAL
....................................................................155 Section
9.11 Headings
..................................................................................................156
Section 9.12 Confidentiality
.........................................................................................156
Section 9.13 Interest Rate Limitation
...........................................................................157
iv



--------------------------------------------------------------------------------



 
[exhibit10005.jpg]
Section 9.14 USA Patriot Act
.......................................................................................157
Section 9.15 Direct Website Communication
...............................................................157 Section 9.16
Intercreditor Agreement Governs
............................................................159 Section 9.17
[Reserved]
................................................................................................159
Section 9.18 No Advisory or Fiduciary Responsibility
................................................159 Section 9.19 Acknowledgement
and Consent to Bail-In of Affected Financial
Institutions................................................................................................160
Section 9.20 C
...............................................................................................................160
SCHEDULES: Schedule 1.01 Adjustments to Consolidated EBITDA Schedule 1.02
Excluded Subsidiaries Schedule 1.04 Unrestricted Subsidiaries Schedule 2.01
Commitments Schedule 3.06 Disclosed Matters Schedule 3.13 Subsidiaries Schedule
5.11(c) Security Documents Schedule 5.16 Post-Closing Matters Schedule 5.17
Transactions with Affiliates Schedule 6.01 Existing Indebtedness Schedule 6.02
Existing Liens Schedule 6.05 Asset Dispositions Schedule 9.01 Addresses for
Notices EXHIBITS: Exhibit A Form of Borrowing Request Exhibit B Form of Interest
Election Request Exhibit C Form of Solvency Certificate Exhibit D Form of
Collateral Agreement Exhibit E Form of Subsidiary Guaranty Exhibit F Form of
Note Exhibit G Form of Assignment and Assumption Agreement Exhibit H-1 Form of
U.S. Tax Certificate (For Foreign Lenders That Are Not Partnerships For U.S.
Federal Income Tax Purposes) Exhibit H-2 Form of U.S. Tax Certificate (For
Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Exhibit H-3 Form of U.S. Tax Certificate (For Foreign Participants That Are Not
U.S. Persons or Partnerships For U.S. Federal Income Tax Purposes) Exhibit H-4
Form of U.S. Tax Certificate (For Foreign Participants That Are Partnerships For
U.S. Federal Income Tax Purposes) Exhibit I [Reserved] Exhibit J Form of
Compliance Certificate Exhibit K-1 Terms of Intercreditor Agreement (Pari Passu)
Exhibit K-2 Terms of Intercreditor Agreement (Junior Liens) v



--------------------------------------------------------------------------------



 
[exhibit10006.jpg]
364-DAY CREDIT AGREEMENT dated as of September 1, 2020 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”), among ZEBRA TECHNOLOGIES CORPORATION, a Delaware corporation (the
“Borrower”), the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Collateral Agent. ARTICLE I Definitions Section 1.01
Defined Terms. As used in this Agreement, the following terms have the meanings
specified below: “ABR”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, is bearing
interest at a rate determined by reference to the Alternate Base Rate.
“Accounting Change” has the meaning assigned to such term in Section 1.04.
“Acquisition” means any acquisition by the Borrower or any Restricted
Subsidiary, whether by purchase, merger, consolidation, contribution or
otherwise, of (w) at least a majority of the assets or property and/or
liabilities (or any other substantial part for which financial statements or
other financial information is available), or a business line, product line,
unit or division of, any other Person, (x) Equity Interests of any other Person
such that such other Person becomes a Restricted Subsidiary or (y) additional
Equity Interests of any Restricted Subsidiary not then held by the Borrower or
any Restricted Subsidiary. “Acquisition Agreement” means that certain Agreement
and Plan of Merger among the Borrower, Cranberry Acquisition Co., Fortis
Advisors LLC, as Securityholders’ Representative, and Reflexis Systems, Inc.
(“Reflexis”), dated as of July 27, 2020, as amended, supplemented or otherwise
modified from time to time. “Additional Debt” means debt (including, as
applicable, Registered Equivalent Notes), in each case issued or incurred by the
Borrower or any of its Restricted Subsidiaries after the Existing Credit
Agreement Restatement Date that (i) does not require any scheduled payment of
principal (including pursuant to a sinking fund obligation) or mandatory
redemption or redemption at the option of the holders thereof (except for
redemptions in respect of asset sales, changes in control or similar events on
terms that are market terms on the date of issuance and AHYDO Catch-Up Payments)
prior to the date that is 91 days after the Maturity Date in respect of Loans in
effect as of the time such Additional Debt is incurred and (ii) the covenants
and events of default and other terms of which (other than maturity, fees,
discounts, interest rate, redemption terms and redemption premiums, which shall
be determined in good faith by the Borrower) shall be on market terms at the
time of issuance (as determined in good faith by the Borrower) of the Additional
Debt; provided that the Additional Debt shall not have the benefit of any
financial maintenance covenant unless (x) the Loans have the benefit of such
financial maintenance covenant on the same terms or (y) the Loans have in the
future been provided with the benefit of a financial maintenance covenant, in
which case such Additional Debt issued after such future date may be provided
with the benefit of the same financial maintenance covenant on the same terms. 6



--------------------------------------------------------------------------------



 
[exhibit10007.jpg]
“Additional Term Notes” has the meaning assigned to such term in the Existing
Credit Agreement. “Adjusted Eurocurrency Rate” means, for any Interest Period
with respect to a Eurocurrency Borrowing or an ABR Borrowing determined pursuant
to clause (iii) of the definition of “Alternate Base Rate”, a rate per annum
determined by the Administrative Agent pursuant to the following formula:
Adjusted Eurocurrency Eurocurrency Rate Rate = 1.00 – Eurocurrency Reserve
Percentage provided, that if the Adjusted Eurocurrency Rate shall be less than
0.25%, such rate shall be deemed to be 0.25% for the purposes of this Agreement.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity as provided in Article VIII. “Administrative Agent’s Office” means the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.01, or such other address or account as the Administrative Agent may
from time to time notify the Borrower and the Lenders. “Administrative
Questionnaire” means an administrative questionnaire in a form supplied by the
Administrative Agent. “Affected Financial Institution” means (a) any EEA
Financial Institution or (b) any UK Financial Institution. “Affiliate” means,
with respect to a specified Person, another Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under
common Control with the Person specified. “Agent” means the Administrative Agent
or the Collateral Agent. “Agreement” has the meaning assigned to such term in
the preamble to this Agreement. “AHYDO Catch-Up Payment” means any payment with
respect to any obligations of the Borrower or any Restricted Subsidiary,
including subordinated debt obligations, in each case to avoid the application
of Code Section 163(e)(5) thereto. “Alternate Base Rate” means, for any day, a
rate per annum equal to the greatest of (i) the U.S. Prime Rate in effect on
such day, (ii) the Federal Funds Rate, in effect on such day, plus one-half of
one percent (1/2%) per annum, (iii) the Adjusted Eurocurrency Rate for an
Interest Period of 1 month determined on such day (or if such day is not a
Business Day, the immediately preceding Business Day) (without giving effect to
the proviso in the definition thereof) (any changes in such rates to be
effective as of the date of any change in such rate) plus one percent (1.00%)
per annum, and (iv) 1.25%. If the Alternate Base Rate is being used as an
alternate rate 7



--------------------------------------------------------------------------------



 
[exhibit10008.jpg]
of interest pursuant to Section 2.14 (for the avoidance of doubt, only until any
amendment has become effective pursuant to Section 2.14(b)), then the Alternate
Base Rate shall be the greater of clauses (i), (ii) and (iv) above and shall be
determined without reference to clause (iii) above. “Ancillary Document” has the
meaning assigned to such term in Section 9.06(b). “Applicable Date of
Determination” means the last day of the most recently ended fiscal quarter for
which financial statements are available pursuant to Section 5.01(a) or (a), as
applicable, or, at any time prior to the date on which financial statements are
available pursuant to Section 5.01(a) or (a), as applicable, the last day of the
most recently ended fiscal quarter for which financial statements were delivered
under Section 4.01. “Applicable Discount” has the meaning assigned to such term
in the definition of “Dutch Auction”. “Applicable Discount Notice” has the
meaning assigned to such term in the definition of “Dutch Auction”. “Applicable
Margin” means, for any day, (a) for ABR Loans, 1.00% per annum and (b) for
Eurocurrency Loans, 2.00% per annum. “Applicable Order of Purchase” has the
meaning assigned to such term in the definition of “Dutch Auction”. “Approved
Fund” has the meaning assigned to such term in Section 9.04(b). “Assignment and
Assumption” means an assignment and assumption entered into by a Lender and an
assignee (with the consent of any party whose consent is required by Section
9.04), and accepted by the Administrative Agent pursuant to the terms hereof,
substantially in the form of Exhibit G or any other form (including electronic
records generated by the use of an electronic platform) or changes thereto
approved by the Administrative Agent and the Borrower. “Auction” has the meaning
assigned to such term in the definition of “Dutch Auction”. “Auction Amount” has
the meaning assigned to such term in the definition of “Dutch Auction”. “Auction
Expiration Time” has the meaning assigned to such term in the definition of
“Dutch Auction”. “Auction Notice” has the meaning assigned to such term in the
definition of “Dutch Auction”. “Auction Party” or “Auction Parties” has the
meaning assigned to such term in the definition of “Dutch Auction” or as
specified in Section 2.11(i), as the context may require. 8



--------------------------------------------------------------------------------



 
[exhibit10009.jpg]
“Available Amount” has the meaning assigned to such term in the Existing Credit
Agreement. “Bail-In Action” means the exercise of any Write-Down and Conversion
Powers by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution. “Bail-In Legislation” means (a) with respect to
any EEA Member Country implementing Article 55 of Directive 2014/59/EU of the
European Parliament and of the Council of the European Union, the implementing
law, regulation, rule or requirement for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule and (b) with
respect to the United Kingdom, Part I of the United Kingdom Banking Act 2009 (as
amended from time to time) and any other law, regulation or rule applicable in
the United Kingdom relating to the resolution of unsound or failing banks,
investment firms or other financial institutions or their affiliates (other than
through liquidation, administration or other insolvency proceedings).
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the Eurocurrency Rate for U.S. dollar-denominated syndicated
credit facilities (this clause (a), the “Unadjusted Benchmark Replacement”) and
(b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than 0.25%, the Benchmark Replacement
will be deemed to be 0.25% for the purposes of this Agreement; provided further
that any such Benchmark Replacement shall be administratively feasible as
determined by the Administrative Agent in its sole discretion. “Benchmark
Replacement Adjustment” means the spread adjustment, or method for calculating
or determining such spread adjustment, (which may be a positive or negative
value or zero) that has been selected by the Administrative Agent and the
Borrower giving due consideration to (i) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the Eurocurrency Rate with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body and/or (ii)
any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the Eurocurrency Rate with the applicable Unadjusted
Benchmark Replacement for U.S. dollar- denominated syndicated credit facilities
at such time (for the avoidance of doubt, such Benchmark Replacement Adjustment
shall not be in the form of a reduction to the Applicable Margin). “Benchmark
Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency 9



--------------------------------------------------------------------------------



 
[exhibit10010.jpg]
of determining rates and making payments of interest and other administrative
matters) that the Administrative Agent decides in its reasonable discretion, in
consultation with the Borrower, may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement). “Benchmark Replacement Date” means the
earlier to occur of the following events with respect to the Eurocurrency Rate:
(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Screen Rate permanently or indefinitely ceases to provide the Screen Rate;
or (2) in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein. “Benchmark Transition Event” means the occurrence of one or
more of the following events with respect to the Eurocurrency Rate: (1) a public
statement or publication of information by or on behalf of the administrator of
the Screen Rate announcing that such administrator has ceased or will cease to
provide the Screen Rate, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide the Screen Rate; (2) a public statement or publication of
information by the regulatory supervisor for the administrator of the Screen
Rate, the U.S. Federal Reserve System, an insolvency official with jurisdiction
over the administrator for the Screen Rate, a resolution authority with
jurisdiction over the administrator for the Screen Rate or a court or an entity
with similar insolvency or resolution authority over the administrator for the
Screen Rate, in each case which states that the administrator of the Screen Rate
has ceased or will cease to provide the Screen Rate permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the Screen Rate; and/or
(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the Screen Rate announcing that the Screen
Rate is no longer representative. “Benchmark Transition Start Date” means (a) in
the case of a Benchmark Transition Event, the earlier of (i) the applicable
Benchmark Replacement Date and (ii) if such Benchmark Transition Event is a
public statement or publication of information of a prospective event, the 90th
day prior to the expected date of such event as of such public statement or
publication of information (or if the expected date of such prospective event is
fewer than 90 days after such statement or publication, the date of such
statement or publication) and (b) in the case of an Early Opt-in Election, the
date specified by the Administrative Agent or the Required 10



--------------------------------------------------------------------------------



 
[exhibit10011.jpg]
Lenders, as applicable, by notice to the Borrower, the Administrative Agent (in
the case of such notice by the Required Lenders) and the Lenders. “Benchmark
Unavailability Period” means, if a Benchmark Transition Event and its related
Benchmark Replacement Date have occurred with respect to the Eurocurrency Rate
and solely to the extent that the Eurocurrency Rate has not been replaced with a
Benchmark Replacement for all purposes hereunder in accordance with Section
2.14, the period (x) beginning at the time that such Benchmark Replacement Date
has occurred and (y) ending at the time that a Benchmark Replacement has
replaced the Eurocurrency Rate for all purposes hereunder pursuant to Section
2.14. “Beneficial Owner” means, (i) in the case of a Lender that is classified
as a partnership for U.S. federal income tax purposes, the direct or indirect
partner or owner of such Lender that is treated, for U.S. federal income tax
purposes, as the beneficial owner of a payment by any Loan Party under any Loan
Document and (ii) in the case of the Borrower, each of the following: (a) each
individual, if any, who, directly or indirectly, owns 10% or more of the
Borrower’s Equity Interests; and (b) a single individual with significant
responsibility to control, manage, or direct the Borrower. “Beneficial Ownership
Certification” means a certification regarding beneficial ownership required by
the Beneficial Ownership Regulation, which certification shall be substantially
similar in form and substance to the form of Certification Regarding Beneficial
Owners of Legal Entity Customers published jointly, in May 2018, by the Loan
Syndications and Trading Association and Securities Industry and Financial
Markets Association. “Beneficial Ownership Regulation” means 31 C.F.R. §
1010.230. “Benefit Plan” means any of (a) an “employee benefit plan” (as defined
in ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”. “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party. “Board” means the Board of Governors of the Federal Reserve System of the
United States of America. “Borrower” has the meaning assigned to such term in
the preamble to this Agreement. “Borrower Materials” has the meaning assigned to
such term in Section 5.01. “Borrowing” means Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect. 11



--------------------------------------------------------------------------------



 
[exhibit10012.jpg]
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, and in the case of a written Borrowing Request,
substantially in the form of Exhibit A hereto. “Business Day” means (a) for all
purposes other than as covered by clause (b) below, any day that is not a
Saturday, Sunday or other day on which commercial banks in New York City are
authorized or required by law to remain closed, and (b) if such day relates to
any fundings, disbursements, settlements or payments in connection with a Loan,
any day described in clause (a) that is also a day for trading by and between
banks in Dollar deposits in the London interbank currency markets, unless a new
reference rate has been selected in accordance with Section 2.14(b). “Canadian
Dollars” and the sign “C$” means lawful money of Canada. “Capital Lease
Obligations” of any Person means, subject to Section 1.04, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as financing or capital (and not operating) leases on a balance
sheet of such Person under GAAP, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP. “Capitalized
Software Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities) by the Borrower and its
Restricted Subsidiaries during such period in respect of purchased software or
internally developed software and software enhancements that, in conformity with
GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of the Borrower and its Restricted Subsidiaries.
“Captive Insurance Subsidiaries” means, collectively or individually, as of any
date of determination, those regulated Subsidiaries of the Borrower primarily
engaged in the business of providing insurance and insurance-related services to
the Borrower and its other Subsidiaries. “Cash Equivalents” means: (a) (i)
Dollars, Canadian Dollars, Sterling or Euros, (ii) any other national currency
of any member state of the European Union or (iii) any other foreign currency,
in the case of clauses (ii) and (iii) held by the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business; (b) securities
issued or directly and fully Guaranteed or insured by the United States or
Canadian governments, the United Kingdom, a member state of the European Union
or, in each case, any agency or instrumentality thereof (provided that the full
faith and credit of such country or such member state is pledged in support
thereof), having maturities of not more than two years from the date of
acquisition; (c) certificates of deposit, time deposits, eurodollar time
deposits, overnight bank deposits or bankers’ acceptances issued by (x) any
Revolving Lender (as defined in the Existing Credit Agreement) or affiliate
thereof or (y) any bank or trust company (i) whose commercial paper is rated at
least “A-1” or the equivalent thereof by S&P or at least “P-1” or the 12



--------------------------------------------------------------------------------



 
[exhibit10013.jpg]
equivalent thereof by Moody’s and (ii) having combined capital and surplus in
excess of $500 million; (d) repurchase obligations for underlying securities of
the types described in clauses (b) and (c) entered into with any Person
referenced in clause (c) above; (e) commercial paper rated at the time of
acquisition thereof at least “A-1” or the equivalent thereof by S&P or “P-1” or
the equivalent thereof by Moody’s; (f) readily marketable direct obligations
issued by any state, commonwealth or territory of the United States of America,
any province of Canada, the United Kingdom, any member of the European Union,
any other foreign government or any political subdivision or taxing authority
thereof, in each case, having one of the two highest rating categories
obtainable from either Moody’s or S&P with maturities of not more than two years
from the date of acquisition; (g) interests in any investment company or money
market fund or enhanced high yield fund which invests at least 90% of its assets
in instruments of the type specified in clauses (a) through (f) above; (h)
instruments and investments of the type and maturity described in clauses (a)
through (g) above denominated in any foreign currency or of foreign obligors,
which investments or obligors are, in the reasonable judgment of the Borrower,
comparable in investment quality to those referred to above; (i) solely with
respect to any Restricted Subsidiary that is a Foreign Subsidiary, investments
of comparable tenor and credit quality to those described in the foregoing
clauses (b) through (f) customarily utilized in countries in which such Foreign
Subsidiary operates for short term cash management purposes; and (j) any other
investments permitted by the investment policy of the Borrower and its
Restricted Subsidiaries delivered to the Administrative Agent prior to the
Closing Date and on file with the Administrative Agent. “Cash Management
Agreement” means any agreement to provide Cash Management Services. “Cash
Management Obligations” means, as to any Person, any and all obligations of such
Person, whether absolute or contingent and however and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under any Cash Management
Agreement. “Cash Management Services” means any one or more of the following
types of services or facilities, including without limitation (a) ACH
transactions, (b) cash management services, including controlled disbursement
services, treasury, depository, overdraft, netting services, cash pooling
arrangements, credit or debit card, stored value card and electronic funds
transfer services, and (c) foreign exchange facilities or other cash management
arrangements in 13



--------------------------------------------------------------------------------



 
[exhibit10014.jpg]
the ordinary course of business. For the avoidance of doubt, Cash Management
Services do not include Swap Agreements. “CFC” means a “controlled foreign
corporation” within the meaning of Section 957 of the Code. “CFC Holding
Company” means any Subsidiary of the Borrower that owns no material assets other
than equity interests (including, for this purpose, any debt or other instrument
treated as equity for U.S. federal income tax purposes) and/or intercompany
indebtedness in one or more (a) Foreign Subsidiaries that are CFCs and/or (b)
other Subsidiaries of the Borrower that own no material assets other than equity
interests (including, for this purpose, any debt or other instrument treated as
equity for U.S. federal income tax purposes) and/or intercompany indebtedness in
one or more Foreign Subsidiaries that are CFCs. “Change in Control” means the
occurrence of any of the following events: (a) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act), but excluding
any employee benefit plan of the Borrower or any Person acting in its capacity
as trustee, agent or other fiduciary or administrator of any employee benefit
plan of the Borrower, shall have acquired beneficial ownership of 35% or more of
the outstanding voting securities having ordinary voting power for the election
of directors of the Borrower or (b) occupation of a majority of the seats (other
than vacant seats) on the board of directors of the Borrower by Persons who were
not (i) directors of the Borrower on the Closing Date, (ii) nominated or
appointed by the board of directors of the Borrower or (iii) approved as
director candidates prior to their election by the board of directors of the
Borrower. “Change in Law” means (a) the adoption of any law, rule, treaty or
regulation after the Closing Date, (b) any change in any law, rule, treaty or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Closing Date or (c) compliance by any Lender (or, for
purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued. “Charges” has the meaning assigned to such term in Section
9.13. “CLO” has the meaning assigned to such term in Section 9.04(b). “Closing
Date” means September 1, 2020. “Closing Date Acquisition” means the acquisition
by the Borrower of 100% of the Equity Interests of Reflexis pursuant to the
Acquisition Agreement. 14



--------------------------------------------------------------------------------



 
[exhibit10015.jpg]
“Code” means the Internal Revenue Code of 1986, as amended. “Collateral” means
any and all “Collateral” (or any term of similar meaning), as defined in any
applicable Security Document, and any and all property of whatever kind or
nature subject to or purported to be subject to a Lien under any Security
Document, but shall in all events exclude all Excluded Property. “Collateral
Agent” means JPMorgan Chase Bank, N.A., in its capacity as collateral agent for
the Secured Parties, and its successors in such capacity as provided in Article
VIII. “Collateral Agreement” means the Security Agreement dated as of the
Closing Date, among the Borrower, the other Subsidiary Loan Parties party
thereto from time to time and the Collateral Agent, substantially in the form of
Exhibit D, as such may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time. “Commitment” means, with respect to any
Lender, the commitment of such Lender to make a Loan hereunder on the Closing
Date, expressed as an amount representing the principal amount of the Loans to
be made by such Lender hereunder. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01. The aggregate principal amount of the Commitments
on the Closing Date is $200,000,000. “Commodity Exchange Act” means the
Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to time, and
any successor statute. “Communications” has the meaning assigned to such term in
Section 9.15. “Compliance Certificate” means a certificate substantially in the
form of Exhibit J annexed hereto. “Compounded SOFR” means the compounded average
of SOFRs for the applicable Corresponding Tenor, with the rate, or methodology
for this rate, and conventions for this rate (which may include compounding in
arrears with a lookback and/or suspension period as a mechanism to determine the
interest amount payable prior to the end of each Interest Period) being
established by the Administrative Agent in accordance with: (1) the rate, or
methodology for this rate, and conventions for this rate selected or recommended
by the Relevant Governmental Body for determining compounded SOFR; or (2) if,
and to the extent that, the Administrative Agent determines that Compounded SOFR
cannot be determined in accordance with clause (1) above, then the rate, or
methodology for this rate, and conventions for this rate that the Administrative
Agent determines in its reasonable discretion are substantially consistent with
any evolving or then-prevailing market convention for determining compounded
SOFR for U.S. dollar-denominated syndicated credit facilities at such time;
provided, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively 15



--------------------------------------------------------------------------------



 
[exhibit10016.jpg]
feasible for the Administrative Agent, then Compounded SOFR will be deemed
unable to be determined for purposes of the definition of “Benchmark
Replacement.” “Consolidated Depreciation and Amortization Expense” means, with
respect to the Borrower and its Restricted Subsidiaries for any period, the
total amount of depreciation and amortization expense, including amortization or
write-off of (i) intangibles and non-cash organization costs, (ii) deferred
financing fees or costs and (iii) Capitalized Software Expenditures or costs,
capitalized expenditures, customer acquisition costs and incentive payments,
conversion costs and contract acquisition costs, the amortization of original
issue discount resulting from the issuance of Indebtedness at less than par and
amortization of favorable or unfavorable lease assets or liabilities, of such
Person and its Restricted Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP and any write down of assets or
asset value carried on the balance sheet. “Consolidated EBITDA” for any period
means the Consolidated Net Income for such period: (1) increased (without
duplication) by: (a) provision for taxes based on income or profits or capital,
including, without limitation, federal, state, provincial, local, foreign,
unitary, excise, property, franchise and similar taxes and foreign withholding
and similar taxes (including any penalties and interest) of such Person paid or
accrued during such period deducted (and not added back) in computing
Consolidated Net Income; plus (b) Consolidated Interest Expense of such Person
for such period (including (x) net losses on Swap Obligations or other
derivative instruments entered into for the purpose of hedging interest rate
risk and (y) costs of surety bonds in connection with financing activities), to
the extent the same were deducted (and not added back) in computing Consolidated
Net Income; plus (c) Consolidated Depreciation and Amortization Expense of such
Person for such period to the extent the same were deducted (and not added back)
in computing Consolidated Net Income; plus (d) (x) Transaction Costs and (y) any
fees, costs, expenses or charges (other than Consolidated Depreciation and
Amortization Expense) related to any actual, proposed or contemplated issuance
or registration (actual or proposed) of Equity Interests or any Investment,
acquisition, disposition, recapitalization or the incurrence or registration
(actual or proposed) of Indebtedness (including a refinancing thereof) (in each
case, whether or not consummated or successful), including (i) such fees,
expenses or charges related to any Loans, the offering of Additional Debt,
Additional Term Notes, Refinancing Notes or any Permitted Refinancing and this
Agreement and any Securitization Fees, and (ii) any amendment, waiver or other
modification of Loans, Additional Debt, Additional Term Notes, 16



--------------------------------------------------------------------------------



 
[exhibit10017.jpg]
Refinancing Notes, Receivables Facilities, Securitization Facilities, or any
Permitted Refinancing, any Loan Document, any Securitization Fees, any other
Indebtedness or any Equity Interests, in each case, whether or not consummated,
deducted (and not added back) in computing Consolidated Net Income; plus (e) the
amount of any restructuring charge, reserve, integration cost or other business
optimization expense or cost (including charges directly related to
implementation of cost-savings initiatives), that is deducted (and not added
back) in such period in computing Consolidated Net Income including, without
limitation, those related to severance, retention, signing bonuses, relocation,
recruiting and other employee related costs, future lease commitments and costs
related to the opening and closure and/or consolidation of facilities; plus (f)
any other non-cash charges, write-downs, expenses, losses or items reducing
Consolidated Net Income for such period including any impairment charges or the
impact of purchase accounting, or other items classified by the Borrower as
special items; plus (g) the amount of cost savings, operating expense
reductions, other operating improvements and initiatives and synergies projected
by the Borrower in good faith to be reasonably anticipated to be realizable or a
plan for realization shall have been established within twenty-four (24) months
of the date thereof (which will be added to Consolidated EBITDA as so projected
until fully realized and calculated on a pro forma basis as though such cost
savings, operating expense reductions, other operating improvements and
initiatives and synergies had been realized on the first day of such period),
net of the amount of actual benefits realized during such period from such
actions; provided that, to the extent any such operational changes are not
associated with a Specified Transaction, all steps have been taken for realizing
such cost savings and such cost savings are reasonably identifiable and
factually supportable (in the good faith determination of the Borrower), which
shall include in any event each of the adjustments set forth on Schedule 1.01;
provided further, that the aggregate amount added back pursuant to this clause
(g) for any period shall not exceed 20% of Consolidated EBITDA for such period
(calculated after giving full effect to the pro forma adjustments set forth in
this clause (g)); plus (h) the amount of loss on any sale of Securitization
Assets and related assets to a Securitization Subsidiary in connection with a
Qualified Securitization Financing; plus (i) any costs or expenses incurred by
the Borrower or any Restricted Subsidiary pursuant to any management equity plan
or stock option plan or any other management or employee benefit plan or
agreement or any stock 17



--------------------------------------------------------------------------------



 
[exhibit10018.jpg]
subscription or shareholder agreement, to the extent that such costs or expenses
are funded with net cash proceeds of an issuance of Qualified Equity Interests
of the Borrower; plus (j) cash receipts (or any netting arrangements resulting
in reduced cash expenditures) not representing Consolidated EBITDA or
Consolidated Net Income in any period to the extent non-cash gains relating to
such income were deducted in the calculation of Consolidated EBITDA pursuant to
clause (2) below for any previous period and not added back; plus (k) any net
loss included in the consolidated financial statements due to the application of
Financial Accounting Standards No. 160 “Non-controlling Interests in
Consolidated Financial Statements” (“FAS 160”) (Accounting Standards
Codification Topic 810); plus (l) realized foreign exchange losses resulting
from the impact of foreign currency changes on the valuation of assets or
liabilities on the balance sheet of the Borrower and its Restricted
Subsidiaries; plus (m) net realized losses from Swap Obligations or embedded
derivatives that require similar accounting treatment and the application of
Accounting Standard Codification Topic 815 and related pronouncements, in each
case to the extent not added back pursuant to clause (b) above; plus (n) the
amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any non- wholly
owned Subsidiary deducted in computing Consolidated Net Income (and not added
back in such period to Consolidated Net Income); plus (o) costs related to the
implementation of operational and reporting systems and technology initiatives;
(2) decreased (without duplication) by: (a) non-cash gains increasing
Consolidated Net Income of such Person for such period, excluding any non-cash
gains to the extent they represent the reversal of an accrual or reserve for a
potential cash item that reduced Consolidated EBITDA in any prior period and any
non-cash gains with respect to cash actually received in a prior period so long
as such cash did not increase Consolidated EBITDA in such prior period; plus (b)
realized foreign exchange income or gains resulting from the impact of foreign
currency changes on the valuation of assets or liabilities on the balance sheet
of the Borrower and its Restricted Subsidiaries; plus (c) any net realized
income or gains from Swap Obligations or embedded derivatives that require
similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements; plus (d) any net income
included in the consolidated financial statements due to the application of FAS
160 (Accounting Standards Codification Topic 810); plus (e) all cash payments
made during such period to the extent made on account of non-cash reserves and
other non-cash charges added back to 18



--------------------------------------------------------------------------------



 
[exhibit10019.jpg]
Consolidated Net Income pursuant to clause (f) above in a previous period (it
being understood that this clause (2)(e) shall not be utilized in reversing any
non-cash reserve or charge added to Consolidated Net Income); plus (f) the
amount of any minority interest income consisting of Subsidiary loss
attributable to minority equity interests of third parties in any non-wholly
owned Subsidiary added to Consolidated Net Income (and not deducted in such
period from Consolidated Net Income); and (3) increased or decreased (without
duplication) by, as applicable, any adjustments resulting from the application
of Accounting Standards Codification Topic 460 or any comparable regulation. For
purposes of determining compliance with any financial test or ratio hereunder
(including any incurrence test), (x) Consolidated EBITDA (i) of any Person,
property, business or asset acquired by the Borrower or any Restricted
Subsidiary of the Borrower during such period and (ii) of any Unrestricted
Subsidiary that is converted into a Restricted Subsidiary shall be included in
determining Consolidated EBITDA of the Borrower and its Restricted Subsidiaries
for any period, (y) Consolidated EBITDA of any Restricted Subsidiary or any
operating entity for which historical financial statements are available that is
Disposed of during such period or any Restricted Subsidiary that is converted
into a Unrestricted Subsidiary during such period shall be excluded in
determining Consolidated EBITDA of the Borrower and its Restricted Subsidiaries
for any period, and (z) Consolidated EBITDA shall be calculated on a Pro Forma
Basis. Unless otherwise provided herein, Consolidated EBITDA shall be calculated
with respect to the Borrower and its Restricted Subsidiaries. “Consolidated
Interest Coverage Ratio” means, on any date of determination, the ratio of (a)
Consolidated EBITDA for the period of four consecutive fiscal quarters of the
Borrower as of the Applicable Date of Determination to (b) Consolidated Interest
Expense with respect to Indebtedness of the type described in clauses (a) and
(b) of the definition of Indebtedness and determined on a cash basis only for
such period of four consecutive fiscal quarters. “Consolidated Interest Expense”
means, with respect to the Borrower and its Restricted Subsidiaries for any
period, without duplication, the sum of: (1) consolidated interest expense of
such Person for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) amortization of
original issue discount or premium resulting from the issuance of Indebtedness
at less than par, (b) all commissions, discounts and other fees and charges owed
with respect to letters of credit or bankers acceptances or any similar
facilities or financing and hedging agreements, (c) non-cash interest payments
(but excluding any non-cash interest expense attributable to the movement in the
mark to market valuation of any Swap Obligations or other derivative instruments
pursuant to GAAP), (d) the interest component of Capital Lease Obligations, (e)
net payments, if any, pursuant to interest rate Swap Obligations with respect to
Indebtedness, and (f) to the extent constituting interest expense in accordance
with GAAP, consulting fees and expenses, and excluding (t) penalties and
interest relating to taxes, (u) accretion or accrual of discounted 19



--------------------------------------------------------------------------------



 
[exhibit10020.jpg]
liabilities other than Indebtedness, (v) any expense resulting from the
discounting of any Indebtedness in connection with the application of purchase
accounting in connection with any acquisition, (w) amortization of deferred
financing fees, debt issuance costs, commissions, fees and expenses, (x) any
expensing of bridge, commitment and other financing fees and (y) interest with
respect to Indebtedness of any parent of such Person appearing upon the balance
sheet of such Person solely by reason of push-down accounting under GAAP); plus
(2) consolidated capitalized interest of such Person for such period, whether
paid or accrued; plus (3) all cash dividends or other distributions paid
(excluding items eliminated in consolidation) on any series of preferred stock
of any Subsidiary of such Person during such period; plus (4) all cash dividends
or other distributions paid (excluding items eliminated in consolidation) on any
series of Disqualified Equity Interests during such period; minus (5) interest
income for such period. For purposes of this definition, interest on a Capital
Lease Obligation shall be deemed to accrue at an interest rate reasonably
determined by such Person to be the rate of interest implicit in such Capital
Lease Obligation in accordance with GAAP. “Consolidated Net Income” means, for
any period, the net income (loss) of the Borrower and its Restricted
Subsidiaries determined on a consolidated basis on the basis of GAAP; provided,
however, that there will not be included in such Consolidated Net Income: (a)
subject to the limitations contained in clause (iv) below, any net income (loss)
of any Person if such Person is not a Restricted Subsidiary, except that any
equity in the net income of any such Person for such period will be included in
such Consolidated Net Income up to the aggregate amount of cash or Cash
Equivalents actually distributed or that (as reasonably determined by a
Responsible Officer of the Borrower) could have been distributed by such Person
during such period to the Borrower or any Restricted Subsidiary as a dividend or
other distribution or as a return on investment; (b) any net gain (or loss)
realized upon the sale or other disposition of any asset or disposed operations
of the Borrower or any Restricted Subsidiaries (including pursuant to any Sale
Leaseback which is not sold or otherwise disposed of in the ordinary course of
business); (c) any extraordinary, exceptional, unusual or nonrecurring gain,
loss, charge or expense, or any charges, expenses or reserves in respect of any
restructuring, integration, redundancy or severance expense; (d) the cumulative
effect of a change in accounting principles; 20



--------------------------------------------------------------------------------



 
[exhibit10021.jpg]
(e) any (i) non-cash compensation charge or expense arising from any grant of
stock, stock options or other equity based awards and any non-cash deemed
finance charges in respect of any pension liabilities or other provisions or on
the re- valuation of any benefit plan obligation and (ii) income (loss)
attributable to deferred compensation plans or trusts; (f) all deferred
financing costs written off or amortized and premiums paid or other expenses
incurred directly in connection with any early extinguishment of Indebtedness
and any net gain (loss) from any write-off or forgiveness of Indebtedness; (g)
any unrealized gains or losses in respect of Swap Obligations or any
ineffectiveness recognized in earnings related to qualifying hedge transactions
or the fair value of changes therein recognized in earnings for derivatives that
do not qualify as hedge transactions, in each case, in respect of Swap
Obligations; (h) any unrealized foreign currency transaction gains or losses in
respect of obligations of any Person denominated in a currency other than the
functional currency of such Person and any unrealized foreign exchange gains or
losses relating to translation of assets and liabilities denominated in foreign
currencies; (i) any unrealized foreign currency translation or transaction gains
or losses in respect of Indebtedness or other obligations of the Borrower or any
Restricted Subsidiary owing to the Borrower or any Restricted Subsidiary; (j)
any purchase accounting effects including, but not limited to, adjustments to
inventory, property and equipment, software and other intangible assets and
deferred revenue in component amounts required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries), as a result of any
consummated acquisition, or the amortization or write-off of any amounts thereof
(including any write-off of in process research and development); (k) any
goodwill or other asset impairment charge or write-off or write-down; (l) any
after-tax effect of income (loss) from the early retirement, extinguishment or
cancellation of Indebtedness or Swap Obligations or other derivative
instruments; (m) [reserved]; (n) any net unrealized gains and losses resulting
from Swap Obligations or embedded derivatives that require similar accounting
treatment and the application of Accounting Standards Codification Topic 815 and
related pronouncements; (o) proceeds from any business interruption insurance to
the extent not already included in Consolidated Net Income; 21



--------------------------------------------------------------------------------



 
[exhibit10022.jpg]
(p) the amount of any expense to the extent a corresponding amount is received
in cash by the Borrower and the Restricted Subsidiaries from a Person other than
the Borrower or any Restricted Subsidiaries, provided such payment has not been
included in determining Consolidated Net Income (it being understood that if the
amounts received in cash under any such agreement in any period exceed the
amount of expense in respect of such period, such excess amounts received may be
carried forward and applied against expense in future periods); (q) gains and
losses on the sale, exchange or other disposition of assets outside the ordinary
course of business or abandonment of assets and from discontinued operations;
and (r) cash and non-cash charges, paid or accrued, and gains resulting from the
application of Financial Accounting Standards No. 141R (Accounting Standards
Codification Topic 805) (including with respect to earn-outs incurred by the
Borrower or any of its Restricted Subsidiaries). In addition, to the extent not
already included in the Consolidated Net Income of the Borrower and its
Restricted Subsidiaries, notwithstanding anything to the contrary in the
foregoing, Consolidated Net Income shall exclude (i) any expenses and charges
that are reimbursed by indemnification or other reimbursement provisions, or so
long as the Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be indemnified or reimbursed (and such
amount is in fact reimbursed within 365 days of the date of such charge or
payment (with a deduction for any amount so added back to the extent not so
reimbursed within such 365 days)), in connection with any investment or any
sale, conveyance, transfer or other disposition of assets permitted hereunder,
(ii) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and such amount is (A) not
denied by the applicable carrier in writing within 180 days of the date of such
evidence and (B) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within 365 days), expenses with respect to liability or casualty events or
business interruption, (iii) any expenses and charges to the extent paid for, or
so long as the Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed (and such amount is in fact
reimbursed within 365 days of the date of such payment (with a deduction for any
amount so added back to the extent not so reimbursed within 365 days)), by any
third party other than the Borrower or any of its Restricted Subsidiaries and
(iv) solely for the purpose of determining the Available Amount, any net income
(loss) of any Restricted Subsidiary (other than the Loan Parties) if such
Restricted Subsidiary is subject to restrictions, directly or indirectly, on the
payment of dividends or the making of distributions by such Restricted
Subsidiary, directly or indirectly, to any Loan Party by operation of the terms
of such Restricted Subsidiary’s charter or any agreement, instrument, judgment,
decree, order, statute or governmental rule or regulation applicable to such
Restricted Subsidiary or its shareholders (other than (a) restrictions that have
been waived or otherwise released, (b) restrictions pursuant to this Agreement,
the Existing Credit Agreement, Term Loan Exchange Notes, Incremental Loans, or
Credit Agreement Refinancing Indebtedness and (c) restrictions arising pursuant
to an agreement or instrument if the encumbrances and restrictions contained in
any such agreement or instrument taken as a whole are not materially less
favorable to the Secured Parties than the encumbrances 22



--------------------------------------------------------------------------------



 
[exhibit10023.jpg]
and restrictions contained in the Loan Documents (as determined by the Borrower
in good faith), except that the Borrower’s equity in the net income of any such
Restricted Subsidiary for such period will be included in such Consolidated Net
Income up to the aggregate amount of cash or Cash Equivalents actually
distributed or that could have been distributed by such Restricted Subsidiary
during such period to the Borrower or another Restricted Subsidiary as a
dividend or other distribution (subject, in the case of a dividend to another
Restricted Subsidiary, to the limitation contained in this clause).
“Consolidated Total Assets” means, as of any date of determination, the amount
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on the most recent consolidated balance sheet of
the Borrower and the Restricted Subsidiaries at such date or, for the period
prior to the time any such statements are so delivered, the pro forma financial
statements of the Borrower giving effect to the Transactions. “Consolidated
Working Capital” means, at any date, the excess (which may be a negative number)
of (a) the sum of all amounts (other than cash and Cash Equivalents) that would,
in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of the Borrower
and the Restricted Subsidiaries at such date excluding the current portion of
current and deferred income taxes, deferred financing fees and assets held for
sale over (b) the sum of all amounts that would, in conformity with GAAP, be set
forth opposite the caption “total current liabilities” (or any like caption) on
a consolidated balance sheet of the Borrower and the Restricted Subsidiaries on
such date, including deferred revenue but excluding, without duplication, (i)
the current portion of any long term debt and all revolving loans, (ii) all
Indebtedness consisting of Loans, all Indebtedness under the Existing Credit
Agreement and Capital Lease Obligations to the extent otherwise included
therein, (iii) the current portion of interest payable and (iv) the current
portion of current and deferred income taxes; provided that Consolidated Working
Capital shall be calculated without giving effect to (t) the depreciation of the
Dollar relative to other foreign currencies, (w) purchase accounting, (x) any
assets or liabilities acquired, assumed, sold or transferred in any Acquisition
or Disposition pursuant to Section 6.05(j) or Section 6.05(y), (y) as a result
of the reclassification of items from short-term to long-term and vice versa or
(z) changes to Consolidated Working Capital resulting from non-cash charges and
credits to consolidated current assets and consolidated current liabilities
(including, without limitation, derivatives and deferred income tax). “Contract
Consideration” shall have the meaning provided in the definition of “Excess Cash
Flow.” “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the Eurocurrency Rate. 23



--------------------------------------------------------------------------------



 
[exhibit10024.jpg]
“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b). “Covered Party” has the
meaning assigned to it in Section 9.20. “Credit Agreement Refinancing
Indebtedness” has the meaning assigned to such term in the Existing Credit
Agreement. “Debtor Relief Laws” means the Bankruptcy Code, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally. “Declined Proceeds” has the meaning assigned to such term in Section
2.11(g). “Default” means any event or condition specified in Article VII that
after notice, lapse of applicable grace periods or both would, unless cured or
waived hereunder, constitute an Event of Default; provided that any Default that
results solely from the taking of an action that would have been permitted but
for the continuation of a previous Default will be deemed to be cured if such
previous Default is cured prior to becoming an Event of Default. “Default Right”
has the meaning assigned to that term in, and shall be interpreted in accordance
with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. “Defaulting Lender”
means, subject to Section 2.22(b), any Lender that (a) has failed to (i) fund
all or any portion of its Loans within two Business Days of the date such Loans
were required to be funded hereunder, or (ii) pay to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within two
Business Days of the date when due, (b) has notified the Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect,
(c) has failed, within three Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Laws or a Bail-In Action, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets (other than via an
Undisclosed Administration), including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such a capacity;
provided 24



--------------------------------------------------------------------------------



 
[exhibit10025.jpg]
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
made in good faith by the Administrative Agent that a Lender is a Defaulting
Lender under clauses (a) through (d) above shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.22(b)) upon delivery of written notice of such
determination to the Borrower and each Lender. “Designated Lender” has the
meaning assigned to such term in Section 2.06(c). “Designated Non-Cash
Consideration” means the fair market value (as determined in good faith by the
Borrower) of non-cash consideration received by the Borrower or one of its
Restricted Subsidiaries in connection with a Disposition that is so designated
as Designated Non- Cash Consideration pursuant to an officer’s certificate,
setting forth the basis of such valuation, less the amount of cash or Cash
Equivalents received in connection with a subsequent payment, redemption,
retirement, sale or other disposition of such Designated Non-Cash Consideration.
A particular item of Designated Non-Cash Consideration will no longer be
considered to be outstanding when and to the extent it has been paid, redeemed
or otherwise retired or sold or otherwise disposed of in compliance with Section
6.05. “Direct Competitor” means any Person who is a bona fide competitor
identified in writing to the Administrative Agent prior to the Closing Date, as
such list may be updated by the Borrower (by furnishing such updates to the
Administrative Agent) from time to time thereafter (other than bona fide fixed
income investors or debt funds that are engaged in making, purchasing, holding
or otherwise investing in commercial loans, bonds and similar extensions of
credit in the ordinary course of business), and in each case, any Affiliate of
each such Person that is readily identifiable solely on the basis of such
Affiliate’s name or the name of such Affiliate’s parent or fund family; provided
that no updates to the list of Direct Competitors shall be deemed to
retroactively disqualify any parties that have previously validly acquired an
assignment or participation in respect of the Loans from continuing to hold or
vote such previously acquired assignments and participations on the terms set
forth herein for Lenders that are not Direct Competitors. “Disclosed Matters”
means the actions, suits and proceedings and the environmental matters disclosed
on Schedule 3.06. “Discount Range” has the meaning assigned to such term in the
definition of “Dutch Auction”. “Disposition” or “Dispose” means the sale,
transfer, license, lease (as lessor) or other disposition (including any Sale
Leaseback transaction) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any Equity
Interests owned by such Person, or any notes or accounts receivable or any
rights and claims 25



--------------------------------------------------------------------------------



 
[exhibit10026.jpg]
associated therewith; provided that “Disposition” and “Dispose” shall be deemed
not to include any issuance or sale by such Person of its Equity Interests or
other securities to another Person. “Disqualified Equity Interests” means Equity
Interests that by their terms (or by the terms of any security into which they
are convertible or for which they are exchangeable) (a) require the payment of
any cash dividends (other than dividends payable solely in shares of Qualified
Equity Interests), (b) mature or are mandatorily redeemable or subject to
mandatory repurchase or redemption or repurchase at the option of the holders
thereof, in whole or in part and whether upon the occurrence of any event,
pursuant to a sinking fund obligation, on a fixed date or otherwise, prior to
the date that is 91 days after the Maturity Date (other than (i) upon payment in
full of the Obligations (other than contingent indemnification obligations for
which no claim has been made) or (ii) upon a “change in control” or (iii) upon
any asset sale or similar event) or (c) are convertible or exchangeable,
automatically or at the option of any holder thereof, into any Indebtedness
other than Indebtedness otherwise permitted under Section 6.01; provided that if
such Equity Interests are issued pursuant to a plan for the benefit of employees
of the Borrower or the Restricted Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by the Borrower
or its Restricted Subsidiaries in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability. “Disqualified Lender” means any Person identified in writing to the
Administrative Agent on or prior to the Closing Date and any Affiliate thereof
that is readily identifiable solely on the basis of such Affiliate’s name or the
name of such Affiliate’s parent or fund family. “Documentation Agents” means BNP
Paribas, Capital One, N.A., Citizens Bank, N.A., Fifth Third Bank, National
Association and Wells Fargo Bank, National Association, each in its capacity as
a documentation agent in respect of the credit facilities provided herein.
“Dollars” or “$” refers to the lawful money of the United States of America.
“Domestic Restricted Subsidiary” means any Domestic Subsidiary that is a
Restricted Subsidiary. “Domestic Subsidiary” means any Subsidiary of the
Borrower that is incorporated or organized under the laws of the United States
of America, any state thereof or the District of Columbia. “Dutch Auction” means
an auction (an “Auction”) conducted by the Borrower or one or more of its
Subsidiaries (in such capacity, as applicable, the “Auction Party”) in their
sole discretion in order to purchase Loans in accordance with the following
procedures: (A) Notice Procedures. In connection with an Auction, the Auction
Party will provide notification to the auction manager (for distribution to the
Lenders of the relevant Loans that are the subject of the Auction (the “Eligible
Auction Lenders”) and the Administrative Agent) of the principal amount of Loans
that will be the subject of the Auction (an “Auction Notice”). Each Auction
Notice shall contain (i) the Loans that will be the subject of the Auction, (ii)
the total cash value of the bid (the “Auction Amount”), in a minimum amount of
$1,000,000 with minimum increments of $500,000, (iii) the 26



--------------------------------------------------------------------------------



 
[exhibit10027.jpg]
discount to par, which shall be a range (the “Discount Range”) of percentages of
the par principal amount of the Loans (i.e., a 5% to 10% Discount Range would
represent $50,000 to $100,000 per $1,000,000 principal amount of Loans, with a
10% discount being deemed a “higher” discount than 5% for purposes of an
Auction) at issue that represents the discounts applied to calculate the range
of purchase prices that could be paid in the Auction; provided that the Discount
Range may, at the option of the Auction Party, be a single percentage, (iv) the
date on which the Auction will conclude, on which date Return Bids will be due
at the time provided in the Auction Notice (such time, the “Auction Expiration
Time”), as such date and time may be extended upon notice by the Auction Party
to the auction manager before any prior Auction Expiration Time, and (v) the
identity of the auction manager, and shall indicate if such auction manager is
an Affiliate of the Borrower. Each offer to purchase Loans in an Auction shall
be offered on a pro rata basis to all the Eligible Auction Lenders. (B) Reply
Procedures. In connection with any Auction, each Eligible Auction Lender may, in
its sole discretion, participate in such Auction and, if it elects to do so (any
such participating Eligible Auction Lender, a “Participating Lender”), shall
provide, prior to the Auction Expiration Time, the auction manager with a notice
of participation (the “Return Bid”) which shall be in a form and substance
prepared by the Borrower and shall specify (i) a discount to par that must be
expressed as a percentage of par principal amount of Loans expressed in
percentages (the “Reply Discount”), which must be within the Discount Range, and
(ii) a principal amount of Loans, which must be in a minimum amount of
$1,000,000 with minimum increments of $500,000, that such Eligible Auction
Lender is willing to offer for sale at its Reply Discount (the “Reply Amount”).
An Eligible Auction Lender may avoid the minimum amount conditions solely when
submitting a Reply Amount equal to such Eligible Auction Lender’s entire
remaining amount of such Loans. Eligible Auction Lenders may only submit one
Return Bid per Auction but each Return Bid may contain up to three bids, only
one of which can result in a Qualifying Bid (as defined below). In addition to
the Return Bid, each Participating Lender must execute and deliver, to be
irrevocable during the pendency of the Auction and held in escrow by the auction
manager, an assignment agreement pursuant to which such Participating Lender
shall make the representations and agreements substantially consistent with the
terms of Section 2.11(i)(C). Any Eligible Auction Lender that fails to submit a
Return Bid at or prior to the Auction Expiration Time shall be deemed to have
declined to participate in the Auction. (C) Acceptance Procedures. Based on the
Reply Discounts and Reply Amounts received by the auction manager, the auction
manager, with the consent of the Auction Party, will, within 10 Business Days of
the Auction Notice (or such other time agreed by the Borrower), determine the
applicable discount (the “Applicable Discount”) for the Auction, which will be
the highest Reply Discount at which the Auction Party can complete the Auction
at the Auction Amount; provided that, in the event that the Reply Amounts are
insufficient to allow the Auction Party to complete a purchase of the entire
Auction Amount, the Auction Party shall either, at its election, (i) withdraw
the Auction or (ii) complete the Auction as set forth below. Unless withdrawn,
the Auction Party shall notify the Participating Lenders of the Applicable
Discount no later than one Business Day after it is determined (the “Applicable
Discount Notice”). The Auction Party shall, within 27



--------------------------------------------------------------------------------



 
[exhibit10028.jpg]
three Business Days of the Applicable Discount Notice, purchase Loans from each
Participating Lender with a Reply Discount that is equal to or higher than the
Applicable Discount (“Qualifying Bids”) at a discount to par equal to the Reply
Discount of such Participating Lender, with the applicable Loans of the
Participating Lender(s) with the highest Reply Discount being purchased first
and then in descending order from such highest Reply Discount to and including
the applicable Loans of the Participating Lenders with a Reply Discount equal to
the Applicable Discount (the “Applicable Order of Purchase”); provided that if
the aggregate proceeds required to purchase all Loans subject to Qualifying Bids
would exceed the Auction Amount for such Auction, the Auction Party shall
purchase such Loans of the Participating Lenders in the Applicable Order of
Purchase, but with the Loans of Participating Lenders with Reply Discounts equal
to the Applicable Discount being purchased pro rata until the Auction Amount has
been so expended on such purchases. If a Participating Lender has submitted a
Return Bid containing multiple bids at different Reply Discounts, only the bid
with the highest Reply Discount that is equal to or more than the Applicable
Discount will be deemed the Qualifying Bid of such Participating Lender. In no
event shall any purchase of Loans in an Auction be made at a Reply Discount
lower than the Applicable Discount for such Auction. (D) Additional Procedures.
Once initiated by an Auction Notice, the Auction Party may withdraw or modify an
Auction only prior to the delivery of the Applicable Discount Notice (and if any
Auction is withdrawn or modified, notice thereof shall be delivered to the
Administrative Agent and the Eligible Auction Lenders no later than the first
Business Day after such withdrawal). Furthermore, in connection with any
Auction, upon submission by a Participating Lender of a Qualifying Bid, such
Lender will be obligated to sell the entirety or its allocable portion of the
Reply Amount, as the case may be, at the Applicable Discount. (E) Any failure by
such Loan Party or such Subsidiary to make any prepayment to a Lender, pursuant
to this definition shall not constitute a Default or Event of Default under
Section 7.01 or otherwise. “Early Opt-in Election” means the occurrence of: (1)
(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 2.14 are being executed or amended, as applicable,
to incorporate or adopt a new benchmark interest rate to replace the
Eurocurrency Rate, and (2) (i) the election by the Administrative Agent, (ii)
the election by the Required Lenders or (iii) the election by the Borrower to
declare that an Early Opt-in Election has occurred and the provision, as
applicable, by the Administrative Agent of written notice of such election to
the Borrower and the Lenders, by the Required Lenders (with a copy to the
Borrower) of written notice of such election to the Administrative Agent or by
the Borrower of written notice of such election to the Administrative Agent. 28



--------------------------------------------------------------------------------



 
[exhibit10029.jpg]
“ECF Due Date” has the meaning assigned to such term in Section 2.11(d). “EEA
Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent. “EEA Member Country”
means any of the member states of the European Union, Iceland, Liechtenstein,
and Norway. “EEA Resolution Authority” means any public administrative authority
or any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Electing Guarantors” means any Excluded Subsidiary
that, at the option, and in the sole discretion, of the Borrower has been
designated a Subsidiary Loan Party. “Electronic Signature” means an electronic
sound, symbol, or process attached to, or associated with, a contract or other
record and adopted by a Person with the intent to sign, authenticate or accept
such contract or record. “Eligible Assignee” means (i) any Lender, any Affiliate
of any Lender and any Approved Fund of any Lender; (ii) (A) any commercial bank
organized under the laws of the United States or any state thereof (B) any
savings and loan association or savings bank organized under the laws of the
United States or any state thereof and (C) any commercial bank organized under
the laws of any other country or a political subdivision thereof; provided that
(1) such bank is acting through a branch or agency located in the United States
or (2) such bank is organized under the laws of a country that is a member of
the Organization for Economic Cooperation and Development or a political
subdivision of such country; and (D) any other entity (other than a natural
person) that is an “accredited investor” (as defined in Regulation D under the
Securities Act) that extends credit or buys loans as one of its businesses
including insurance companies, investment or mutual funds, lease financing
companies; provided, further that any such Person described in this clause (ii)
shall have a consolidated combined capital and surplus of at least
$5,000,000,000; and (iii) the Borrower and any Subsidiary subject to Section
9.04 or Section 2.11(i) (so long as the Loans obtained by the Borrower or any
Restricted Subsidiary are immediately cancelled); provided that, in any event,
Eligible Assignees shall not include (x) any natural person (or a holding
company, investment vehicle or trust for, or owned and operated by or for the
primary benefit of, a natural person), (y) any Direct Competitor or Disqualified
Lender unless, in each case, consented to in writing by the Borrower (such
consent shall be required regardless of whether a Default or Event of Default
shall be continuing), or (z) any Defaulting Lender or any Affiliate thereof.
“Eligible Auction Lenders” has the meaning assigned to such term in the
definition of “Dutch Auction”. 29



--------------------------------------------------------------------------------



 
[exhibit10030.jpg]
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency. “Environmental Laws” means all applicable treaties, laws (including
common law), rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by or with any Governmental Authority, relating in any way to the protection of
the environment, the preservation or reclamation of natural resources, the
generation, management, Release or threatened Release of, or exposure to, any
Hazardous Material or to workplace health and safety matters. “Environmental
Liability” means any liability, contingent or otherwise (including any liability
for damages, costs of medical monitoring, costs of environmental remediation or
restoration, administrative oversight costs, consultants’ fees, fines, penalties
or indemnities), of any Restricted Subsidiary directly or indirectly resulting
from or based upon (a) any actual or alleged violation of any Environmental Law
or permit, license or approval issued thereunder, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing. “Equity Interests” means shares of capital
stock or other share capital, partnership interests, membership interests in a
limited liability or exempted company, beneficial interests in a trust or other
equity ownership interests in a Person, and any option, warrant or other right
entitling the holder thereof to purchase or otherwise acquire any such equity
interest. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time. “ERISA Affiliate” means any trade or business
(whether or not incorporated) that, together with the Borrower, is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code. “ERISA Event” means (a) any “reportable
event,” as defined in Section 4043 of ERISA or the regulations issued thereunder
with respect to a Plan (other than an event for which the 30-day notice period
is waived), (b) the requirements of Section 4043(b) of ERISA apply with respect
to a contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a
Plan, and an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan, (c) a determination that any Plan is or is reasonably expected to be in
“at risk” status (within the meaning of Section 430 of the Code or Section 303
of ERISA), (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA, (e)
conditions contained in Section 303(k)(1)(A) of ERISA for imposition of a lien
shall have been met with respect to any Plan, (f) with respect to any Plan, a
failure to satisfy the minimum funding standard under Section 412 of the Code or
Section 302 of ERISA, whether or not waived, (g) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan, (h) the incurrence by the
Borrower or any of its ERISA Affiliates 30



--------------------------------------------------------------------------------



 
[exhibit10031.jpg]
of any liability under Title IV of ERISA with respect to the termination of any
Plan, (i) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan, (j) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan, (k) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, “insolvent” or in “endangered” or
“critical” status within the meaning of Section 432 of the Code or Section 304
of ERISA, (l) the occurrence of a non-exempt “prohibited transaction” with
respect to which the Borrower or any of the Subsidiaries is a “disqualified
person” (within the meaning of Section 4975 of the Code) or a “party in
interest” (within the meaning of Section 406 of ERISA) or with respect to which
the Borrower or any such Subsidiary could otherwise be liable, (m) any Foreign
Benefit Event or (n) any other event or condition with respect to a Plan or
Multiemployer Plan that could result in liability of the Borrower or any
Subsidiary. “Escrowed Proceeds” means the proceeds from the offering of any debt
securities or other Indebtedness paid into an escrow account with an independent
escrow agent on the date of the applicable offering or incurrence pursuant to
escrow arrangements that permit the release of amounts on deposit in such escrow
account upon satisfaction of certain conditions or the occurrence of certain
events. The term “Escrowed Proceeds” shall include any interest earned on the
amounts held in escrow. “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time. “Euro”, “EUR” and “€” mean the lawful
currency of the Participating Member States introduced in accordance with the
EMU Legislation. “Eurocurrency”, when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
is bearing interest at a rate determined by reference to the Adjusted
Eurocurrency Rate. “Eurocurrency Borrowing” means a Loan that bears interest at
a rate based on the Adjusted Eurocurrency Rate. “Eurocurrency Rate” means, with
respect to any Eurocurrency Borrowing for any Interest Period, the rate per
annum determined by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the commencement of such
Interest Period by reference to the interest settlement rates for deposits in
Dollars as published by Thomson Reuters on page LIBOR01 or LIBOR02 of the
Thomson Reuters screen (or any replacement Thomson Reuters page which displays
such rate) (or another commercially available source providing quotations of
such rate as designated by the Administrative Agent from time to time) (as set
forth by (a) ICE Benchmark Administration, (b) any successor service or entity
that has been authorized by the U.K. Financial Conduct Authority to administer
the London Interbank Offered Rate or (c) any service selected by the
Administrative Agent that has been nominated by 31



--------------------------------------------------------------------------------



 
[exhibit10032.jpg]
such an entity as an authorized information vendor for the purpose of displaying
such rates) for a period equal to such Interest Period (the “Screen Rate”);
provided, that, to the extent that an interest rate is not ascertainable
pursuant to the foregoing provisions of this definition, the “Eurocurrency Rate”
shall be the Interpolated Rate, or if it is not possible to calculate an
Interpolated Rate for that Eurocurrency Borrowing, the interest rate per annum
determined by the Administrative Agent (including by reference to any applicable
published market data) to be the average of the rates per annum at which
deposits in Dollars are offered for such relevant Interest Period to major banks
in the London interbank market in London, England at approximately 11:00 a.m.
(London time) on the date that is two Business Days prior to the beginning of
the Interest Period. “Eurocurrency Reserve Percentage” means, for any day during
any Interest Period, the reserve percentage (expressed as a decimal, carried out
to five decimal places) in effect on such day, whether or not applicable to any
Lender, under regulations issued from time to time by the Board for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to the Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”). The Adjusted Eurocurrency
Rate for each outstanding Eurocurrency Borrowing shall be adjusted automatically
as of the effective date of any change in the Eurocurrency Reserve Percentage.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Excess Cash Flow” has the meaning assigned to such term in the Existing Credit
Agreement. “Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Information” has the meaning assigned to such term in Section 2.11(i).
“Excluded Property” means (i) any lease, lease in respect of a Capital Lease
Obligation, license, contract, permit, Instrument, Security or franchise
agreement to which such Loan Party is a party or any property subject to a
purchase money security interest, or any property governed by any such lease,
lease in respect of a Capital Lease Obligation, license, contract, permit,
Instrument, Security or franchise agreement or purchase money arrangement and
any of its rights or interest thereunder, to the extent, but only to the extent,
that a grant of a security interest therein in favor of the Collateral Agent
would, under the terms of such lease, lease in respect of a Capital Lease
Obligation, license, contract, permit, Instrument, Security or franchise
agreement or purchase money arrangement, be prohibited by or result in a
violation of law, rule or regulation or a breach of the terms or a condition of,
or constitute a default or forfeiture under, or create a right of termination in
favor of or require a consent (other than the consent of any Loan Party and any
such consent which has been obtained (it being understood and agreed that no
Loan Party or Restricted Subsidiary shall be required to seek any such consent))
of any other party to, such lease, lease in respect of a Capital Lease
Obligation, license, contract, permit, Instrument, Security or franchise
agreement or purchase money arrangement (except in the case of a lease in
respect of a Capital Lease Obligation or property subject to a Lien permitted
pursuant to Sections 6.02(c) (to the extent liens are of the type described in
clause (e) of Section 6.02), (d) or (e), other than to the extent that any such
law, rule, regulation, term, prohibition, restriction or condition would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any 32



--------------------------------------------------------------------------------



 
[exhibit10033.jpg]
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity, and
other than receivables and proceeds of any of the foregoing the assignment of
which is expressly deemed effective under the UCC or other applicable law
notwithstanding such law, rule, regulation, term, prohibition, restriction or
condition); provided that immediately upon the ineffectiveness, lapse or
termination of any such law, rule, regulation, term, prohibition, restriction or
condition the Collateral shall include, and such Person shall be deemed to have
granted a security interest in, all such rights and interests as if such law,
rule, regulation, term, prohibition, restriction or condition had never been in
effect; (ii) any of the outstanding Equity Interests issued by a (1) Subsidiary
of the Borrower that is a Foreign Subsidiary or a CFC Holding Company in excess
of 65% of the outstanding Equity Interests of any such Subsidiary and (2)
Subsidiary of the Borrower that is a Subsidiary of a Foreign Subsidiary or a CFC
Holding Company; (iii) any Equity Interests or assets of a Person to the extent
that, and for so long as (x) such Equity Interests constitute less than 100% of
all Equity Interests of such Person, and the Person or Persons holding the
remainder of such Equity Interests are not Subsidiaries of the Borrower and (y)
the granting of a security interest in such Equity Interests in favor of the
Collateral Agent are not permitted by the terms of such issuing Person’s
organizational or joint venture documents or otherwise require the consent of a
Person or Persons who are not Subsidiaries of the Borrower; (iv) any Equity
Interests in and assets of an Unrestricted Subsidiary, an Immaterial Subsidiary
or a Captive Insurance Subsidiary; (v) (a) any motor vehicles and other assets
subject to certificates of title, (b) Letter of Credit Rights to the extent not
constituting Supporting Obligations and with a value of less than $5,000,000
individually (except to the extent a security interest therein can be perfected
by the filing of Uniform Commercial Code financing statements), and (c)
Commercial Tort Claims with a claim value of less than $5,000,000 individually;
(vi) any “intent-to-use” trademark applications for which a statement of use or
an amendment to allege use has not been filed and accepted by the United States
Patent and Trademark Office (but only until such statement or amendment is filed
and accepted by the United States Patent and Trademark Office), and solely to
the extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of, or void or
cause the abandonment or lapse of, such application or any registration that
issues from such intent-to-use application under applicable U.S. law; (vii) any
assets owned by a Foreign Subsidiary or a CFC Holding Company; (viii) those
assets as to which the Borrower determines (in consultation with the
Administrative Agent and in writing) that obtaining a security interest in or
perfection thereof are reasonably likely to result in an adverse tax
consequence; (ix) those assets as to which the Administrative Agent and Borrower
reasonably determine, in writing, that the cost of obtaining a security interest
in or perfection thereof are excessive in relation to the benefit to the Lenders
of the security to be afforded thereby; (x) any real property leasehold
interests (including any requirement to obtain any landlord waivers, estoppels
and consents); (xi) except to the extent a security interest therein can be
perfected by the filing of Uniform Commercial Code financing statements, cash
and cash equivalents, deposit and securities accounts (including securities
entitlements and related assets credited thereto) (in each case, other than cash
and cash equivalents constituting Proceeds of other “Collateral”) and any other
assets requiring perfection through control agreements or perfection by
“control”; provided that the exclusions referred to in this clause (xi) shall
not include any Proceeds of any such assets except to the extent such Proceeds
constitute Excluded Property; (xii) those assets with respect to which the
granting of security interests in such assets would be prohibited by any
contract permitted under the terms of this Agreement (not entered into in
contemplation thereof and with respect to assets that are subject to 33



--------------------------------------------------------------------------------



 
[exhibit10034.jpg]
such contract), applicable law or regulation (other than to the extent that any
such law, rule, regulation, term, prohibition or condition would be rendered
ineffective pursuant to Sections 9- 406, 9-407, 9-408 or 9-409 of the UCC (or
any successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity, and
other than receivables and proceeds of any of the foregoing the assignment of
which is expressly deemed effective under the UCC or other applicable law
notwithstanding such law, rule, regulation, term, prohibition or condition), or
would require governmental or third party (other than any Loan Party) consent,
approval, license or authorization or create a right of termination in favor of
any Person (other than any Loan Party) party to any such contract (after giving
effect to the applicable anti-assignment provisions of the Uniform Commercial
Code or other applicable law other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the Uniform Commercial
Code or other applicable law notwithstanding such prohibition); provided that
immediately upon the ineffectiveness, lapse or termination of any such law,
rule, regulation, term, prohibition, condition or provision the Collateral shall
include, and such Person shall be deemed to have granted a security interest in,
all such rights and interests as if such law, rule, regulation, term,
prohibition, condition or provision had never been in effect; provided that the
exclusions referred to in this clause (xii) shall not include any Proceeds of
any such assets except to the extent such Proceeds constitute Excluded Property;
(xiii) all real property; (xiv) Margin Stock; (xv) the principal amount in
excess of 65% of the total principal amount of any intercompany note, or account
receivable owed, by any Foreign Subsidiary or CFC Holding Company to or for the
benefit of any Loan Party and (xvi) any assets that are located outside of the
United States of America or are governed by or arise under the law of any
jurisdiction outside of the United States of America (and no action need be
taken on or with respect to any such assets to create or perfect a security
interest in any such asset, including any intellectual property in any
jurisdiction outside of the United States). Notwithstanding anything to the
contrary, “Excluded Property” shall not include any Proceeds, substitutions or
replacements of any “Excluded Property” referred to in clauses (i) through (xvi)
(unless such Proceeds, substitutions or replacements would itself or themselves
independently constitute “Excluded Property” referred to in any of clauses (i)
through (xvi)). Each category of Collateral set forth above shall have the
meaning set forth in the UCC (to the extent such term is defined in the UCC).
“Excluded Subsidiaries” means any Subsidiary of the Borrower that is: (a) listed
on Schedule 1.02 as of the Closing Date; (b) a CFC or a CFC Holding Company; (c)
a not-for-profit Subsidiary; (d) a Joint Venture or a Subsidiary that is not
otherwise a wholly-owned Restricted Subsidiary; (e) an Immaterial Subsidiary;
(f) an Unrestricted Subsidiary; (g) a Captive Insurance Subsidiary or other
special purpose entity, (h) prohibited by applicable Requirement of Law or
contractual obligation from guaranteeing or granting Liens to secure any of the
Obligations or with respect to which any consent, approval, license or
authorization from any Governmental Authority would be required for the
provision of any such guaranty (but in the case of such guaranty being
prohibited due to a contractual obligation, such contractual obligation shall
have been in place at the Closing Date or at the time such Subsidiary became a
Restricted Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Restricted Subsidiary); provided that each such
Domestic Restricted Subsidiary shall cease to be an Excluded Subsidiary solely
pursuant to this clause (h) if such consent, approval, license or authorization
has been obtained (it being understood and agreed that no Loan Party or
Restricted Subsidiary shall be required to seek any such consent, approval,
license or authorization); (i) with respect to which the Borrower and the
Administrative Agent reasonably agree that the cost or other consequences
(including adverse 34



--------------------------------------------------------------------------------



 
[exhibit10035.jpg]
tax consequences) of providing a guaranty of the Obligations outweigh the
benefits to the Lenders; (j) a direct or indirect Subsidiary of an Excluded
Subsidiary; (k) a Securitization Subsidiary; and (l) a Subsidiary that does not
have the legal capacity to provide a guarantee of the Obligations; (provided
that the lack of such legal capacity does not arise from any action or omission
of the Borrower or any other Loan Party); and excluding in any event any
Electing Guarantor for so long as such entity is an Electing Guarantor.
“Excluded Taxes” means, with respect to any Recipient: (a) Taxes imposed on or
measured by such Recipient’s overall net income or profits, and franchise or
capital Taxes imposed in lieu of overall net income or profits Taxes, as a
result of a present or former connection between the Recipient and the
jurisdiction of the Governmental Authority imposing such Tax (other than any
such connection arising solely from such Recipient having executed, delivered,
enforced, become a party to, performed its obligations, received payments,
received or perfected a security interest under, and/or engaged in any other
transaction pursuant to, any Loan Document); (b) any branch profits Taxes
imposed under Section 884(a) of the Code, or any similar Tax, imposed by any
jurisdiction described in clause (a); (c) solely with respect to the
Obligations, any United States federal withholding Taxes that are imposed on a
Recipient pursuant to a law in effect at the time such Recipient becomes a party
to this Agreement (or designates a new lending office) except (i) to the extent
that such Recipient (or its assignor, if any) was entitled, immediately prior to
the designation of a new lending office (or assignment), to receive additional
amounts from any Loan Party with respect to such withholding Tax pursuant to
Section 2.17 of this Agreement or (ii) if such Recipient is an assignee pursuant
to a request by the Borrower under Section 2.19; (d) any withholding Taxes
attributable to a Recipient’s failure to comply with Section 2.17(f) or Section
2.17(h), as applicable; and (e) any Taxes imposed under FATCA. “Existing Credit
Agreement” means that certain Amended and Restated Credit Agreement dated as of
July 26, 2017 among the Borrower, Zebra Diamond Holdings Limited, the lenders
party thereto and JPMorgan Chase Bank, N.A. as tranche A term loan
administrative agent, revolving facility administrative agent and collateral
agent, as amended by that certain Amendment No. 1 to Amended and Restated Credit
Agreement dated as of May 31, 2018 and that certain Amendment No. 2 to Amended
and Restated Credit Agreement dated as of August 9, 2019, and as the same may be
further amended, amended and restated, supplemented or otherwise modified from
time to time to the extent permitted under this Agreement. “Existing Credit
Agreement Restatement Date” means July 26, 2017. “FATCA” means Sections 1471
through 1474 of the Code as of the Closing Date (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with) and any current or future Treasury regulations or official
administrative interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, 35



--------------------------------------------------------------------------------



 
[exhibit10036.jpg]
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any intergovernmental agreement entered into in connection with the
implementation of such sections of the Internal Revenue Code. “FCPA” has the
meaning set forth in Section 3.19. “Federal Funds Rate” means, for any day, the
rate per annum equal to the weighted average of the rates on overnight federal
funds transactions with members of the Federal Reserve System on such day, as
published by the Federal Reserve Bank on the Business Day next succeeding such
day; provided, that (a) if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the immediately
preceding Business Day as so published on the next succeeding Business Day and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent; provided that if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
“Fee Letter” means the Fee Letter dated as of August 4, 2020 between JPMorgan
Chase Bank, N.A. and the Borrower. “Financial Covenant Increase Period” has the
meaning set forth in Section 6.11(a). “Financial Officer” of any Person means
the chief financial officer, vice president of finance, principal accounting
officer or treasurer of such Person (or, in the case of any Person that is a
Foreign Subsidiary, a director of such Person). “First Lien Indebtedness” means
Total Indebtedness that is not subordinated in right of payment to the Loans and
is secured by a Lien, other than a Lien that is junior to the Liens securing the
Obligations. For the avoidance of doubt, First Lien Indebtedness includes,
without limitation, any First Lien Senior Secured Notes, the Loans and the
Indebtedness under the Existing Credit Agreement. “First Lien Net Leverage
Ratio” means, on any date of determination, the ratio of (a) First Lien
Indebtedness, less the aggregate amount of unrestricted cash and Cash
Equivalents of the Borrower and its Restricted Subsidiaries as of such date to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Borrower most recently ended on or prior to such date of determination for
which financial statements have been furnished pursuant to Section 5.01. “First
Lien Senior Secured Notes” has the meaning assigned to such term in the Existing
Credit Agreement. “Foreign Benefit Event” shall mean, with respect to any
Foreign Pension Plan, (a) the existence of unfunded liabilities in excess of the
amount permitted under any applicable law, or in excess of the amount that would
be permitted absent a waiver from a Governmental Authority, (b) the failure to
make the required contributions or payments, under any applicable law, on or
before the due date for such contributions or payments, (c) the receipt of a
notice by a Governmental Authority relating to the intention to terminate any
such Foreign Pension Plan or to 36



--------------------------------------------------------------------------------



 
[exhibit10037.jpg]
appoint a trustee or similar official to administer any such Foreign Pension
Plan, or alleging the insolvency of any such Foreign Pension Plan, (d) the
incurrence of any liability in excess of $50,000,000 by the Borrower or any
Subsidiary under applicable law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein, or (e) the occurrence of any transaction
that is prohibited under any applicable law and that could reasonably be
expected to result in the incurrence of any liability by the Borrower or any of
the Subsidiaries, or the imposition on the Borrower or any of the Subsidiaries
of any fine, excise tax or penalty resulting from any noncompliance with any
applicable law, in each case in excess of $50,000,000. “Foreign Disposition” has
the meaning assigned to such term in Section 2.11(f). “Foreign Lender” means a
Lender that is not a U.S. Person. “Foreign Pension Plan” shall mean any benefit
plan sponsored, maintained or contributed to by the Borrower or any Subsidiary
that, under applicable law other than the laws of the United States or any
political subdivision thereof, is required to be funded through a trust or other
funding vehicle other than a trust or funding vehicle maintained exclusively by
a Governmental Authority. “Foreign Prepayment Event” has the meaning assigned to
such term in Section 2.11(f). “Foreign Restricted Subsidiary” means any Foreign
Subsidiary that is a Restricted Subsidiary. “Foreign Subsidiary” means any
Subsidiary that is organized or incorporated under the laws of a jurisdiction
other than the United States of America, any state thereof or the District of
Columbia. “GAAP” means, subject to the limitations set forth in Section 1.04,
generally accepted accounting principles in the United States of America as in
effect from time to time. “Governing Body” means the board of directors or other
body having the power to direct or cause the direction of the management and
policies of a Person that is a corporation, company, partnership, trust, limited
liability company, association, Joint Venture or other business entity.
“Governmental Authority” means the government of the United States of America
and any other nation or any political subdivision thereof, whether state,
county, provincial, local or otherwise, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank) and any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing). 37



--------------------------------------------------------------------------------



 
[exhibit10038.jpg]
“Granting Lender” has the meaning assigned to such term in Section 9.04(e).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include (x)
endorsements for collection or deposit in the ordinary course of business and
(y) standard contractual indemnities or product warranties provided in the
ordinary course of business; and provided further that the amount of any
Guarantee shall be deemed to be the lower of (i) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guarantee is made and (ii) the maximum amount for which such guaranteeing Person
may be liable pursuant to the terms of the instrument embodying such Guarantee
or, if such Guarantee is not an unconditional guarantee of the entire amount of
the primary obligation and such maximum amount is not stated or determinable,
the amount of such guaranteeing Person’s maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith. The
term “Guaranteed” has a meaning correlative thereto. “Hazardous Materials” means
all explosive or radioactive substances, materials or wastes and all hazardous
or toxic substances, materials, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances, materials or wastes of any nature regulated pursuant to any
Environmental Law. “Immaterial Subsidiary” means, at any date of determination,
any Domestic Restricted Subsidiary of the Borrower that has been designated by
the Borrower in writing to the Administrative Agent as an “Immaterial
Subsidiary” for purposes of this Agreement; provided that (a) for purposes of
this Agreement, at no time shall (i) the consolidated total assets of all
Immaterial Subsidiaries as of the last day of the then most recent fiscal year
of the Borrower for which financial statements have been delivered equal or
exceed 5.0% of the Consolidated Total Assets of the Borrower and the Restricted
Subsidiaries at such date, determined on a Pro Forma Basis or (ii) the
consolidated revenues (other than revenues generated from the sale or license of
property between any of the Borrower and its Restricted Subsidiaries) of all
Immaterial Subsidiaries for the then most recent fiscal year of the Borrower for
which financial statements have been delivered equal or exceed 5.0% of the
consolidated revenues (other than revenues generated from the sale or license of
property between any of the Borrower and its Restricted Subsidiaries) of the
Borrower and the Restricted Subsidiaries for such period, determined on a Pro
Forma Basis, (b) at any time and from time to time, the Borrower may designate
any Restricted Subsidiary as a new Immaterial Subsidiary so long as, after
giving effect to such designation, the consolidated assets and consolidated
revenues of all Immaterial Subsidiaries do not exceed the limits set forth in
clause (a) 38



--------------------------------------------------------------------------------



 
[exhibit10039.jpg]
above at such time of designation and (c) if, as of the date the financial
statements for any fiscal year of the Borrower are delivered or required to be
delivered pursuant to Section 5.01(a), the consolidated assets or revenues of
all Restricted Subsidiaries so designated by the Borrower as “Immaterial
Subsidiaries” shall have, as of the last day of such fiscal year, exceeded the
limits set forth in clause (a) above, then within 10 Business Days (or such
later date as agreed by the Administrative Agent in its reasonable discretion)
after such date, the Borrower shall redesignate one or more current Immaterial
Subsidiaries as a Domestic Restricted Subsidiary that is not an Immaterial
Subsidiary, in each case in a written notice to the Administrative Agent, such
that, as a result thereof, the consolidated assets and revenues of all
Restricted Subsidiaries that are still designated as “Immaterial Subsidiaries”
do not exceed such limits. Upon any such Restricted Subsidiary ceasing to be an
Immaterial Subsidiary pursuant to the preceding sentence, such Restricted
Subsidiary, to the extent not otherwise qualifying as an Excluded Subsidiary,
shall comply with Section 5.10, to the extent applicable. “Incremental Loans”
has the meaning assigned to such term in the Existing Credit Agreement.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services, (e) all obligations of
the type described in clauses (a), (b), (c), (d), (f), (g), (h), (i), (j) or (k)
of this definition of “Indebtedness” of others secured by (or for which the
holder of such Indebtedness has an existing unconditional right to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person, (f) all Guarantees
by such Person of obligations of the type described in clauses (a), (b), (c),
(d), (e), (g), (h), (i), (j) or (k) of this definition of “Indebtedness” of
others, (g) the principal component of Capital Lease Obligations of such Person,
(h) all reimbursement obligations of such Person as an account party in respect
of letters of credit and letters of guaranty (except to the extent such letters
of credit or letters of guaranty relate to trade payables and such outstanding
amounts are satisfied within 30 days of incurrence), (i) all reimbursement
obligations of such Person in respect of bankers’ acceptances (except to the
extent such bankers’ acceptances relate to trade payables and such outstanding
amounts are satisfied within 30 days of incurrence), (j) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Disqualified Equity Interests of such Person to the extent
that such purchase, redemption, retirement or other acquisition is required to
occur on or prior to the Maturity Date in effect at the time of issuance of such
Equity Interests (other than as a result of a Change in Control, asset sale or
similar event), and (k) to the extent not otherwise included in this definition,
net obligations of such Person under Swap Obligations (the amount of any such
obligations to be equal at any time to the net payments under such agreement or
arrangement giving rise to such obligation that would be payable by such Person
at the termination of such agreement or arrangement; provided, however, that (A)
intercompany Indebtedness and (B) obligations constituting non-recourse
Indebtedness shall only constitute “Indebtedness” for purposes of Section 6.01
and not for any other purpose hereunder). The Indebtedness of any Person shall
include the Indebtedness of any partnership in which such Person is a general
partner to the extent such Person is liable therefor as a result of such
Person’s ownership interest in such entity, except to the extent the terms of
such 39



--------------------------------------------------------------------------------



 
[exhibit10040.jpg]
Indebtedness provide that such Person is not liable therefor. Notwithstanding
the foregoing, in no event shall the following constitute Indebtedness: (v)
trade accounts payable, deferred revenues, liabilities associated with customer
prepayments and deposits and any such obligations incurred under ERISA, and
other accrued obligations (including transfer pricing), in each case incurred in
the ordinary course of business, (w) operating leases, (x) customary obligations
under employment agreements and deferred compensation and (y) deferred revenue
and deferred tax liabilities. Notwithstanding the foregoing, the term
“Indebtedness” shall not include contingent post-closing purchase price
adjustments, non-compete or consulting obligations or earn-outs to which the
seller in an Acquisition or Investment may become entitled. The amount of
Indebtedness of any Person for purposes of clause (e) above shall (unless such
Indebtedness has been assumed by such Person) be deemed to be equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair
market value of the property encumbered thereby as determined by such Person in
good faith. “Indemnified Liabilities” has the meaning assigned to such term in
Section 9.03. “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party and (b) to the extent not otherwise described in
clause (a), Other Taxes. “Indemnitee” has the meaning assigned to such term in
Section 9.03. “Information” has the meaning assigned to such term in Section
9.12. “Intellectual Property” means all rights, priorities and privileges in or
to intellectual property, whether arising under United States, multinational or
foreign laws or otherwise, including copyrights, patents, trademarks, service
marks, trade names, technology, know-how, trade secrets and processes, all
registrations and applications for registration of any of the foregoing, and all
goodwill associated with any of the foregoing. “Intercompany License Agreement”
means any cost sharing agreement, commission or royalty agreement, license or
sub-license agreement, distribution agreement, services agreement, Intellectual
Property rights transfer agreement or any related agreements, in each case where
all the parties to such agreement are one or more of the Borrower or a
Restricted Subsidiary. “Intercreditor Agreement” means the Intercreditor
Agreement executed and delivered on the Closing Date by the Collateral Agent and
JPMorgan Chase Bank, N.A., in its capacity as collateral agent under the
Existing Credit Agreement, and acknowledged by the Borrower, substantially
consistent with the terms set forth in Exhibit K-1, as such may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time. “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07. “Interest Payment Date”
means (a) with respect to any ABR Loan, the last day of each March, June,
September and December and (b) with respect to any Eurocurrency Loan, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the 40



--------------------------------------------------------------------------------



 
[exhibit10041.jpg]
case of a Eurocurrency Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period. “Interest Period” means, with respect to any Eurocurrency
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter (or twelve months thereafter or any duration shorter than
one month thereafter if, at the time of the relevant Borrowing or conversion or
continuation thereof, all Lenders participating therein agree to make an
interest period of such duration available), as the Borrower may elect or, if
the Administrative Agent and the Borrower agree, such other period whose end
would coincide with a payment due date on the Loans pursuant to Section 2.10;
provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the preceding
Business Day and (b) any Interest Period that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing. “Interpolated Rate” means, in
relation to any Eurocurrency Rate, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the applicable Eurocurrency Rate for the longest
period (for which the applicable Eurocurrency Rate is available for the
applicable currency) that is shorter than the Interest Period of that
Eurocurrency Loan and (b) the applicable Eurocurrency Rate for the shortest
period (for which such Eurocurrency Rate is available for the applicable
currency) that exceeds the Interest Period of that Eurocurrency Loan, in each
case, as of 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period, provided that for the purposes of calculating the
Interpolated Rate, the shortest period for which the relevant Eurocurrency Rate
is available shall be one month. “Investment” means (i) any purchase or other
acquisition by the Borrower or any of the Restricted Subsidiaries of, or of a
beneficial interest in, any Equity Interests or Indebtedness of any other Person
(including any Subsidiary) and (ii) any loan or advance constituting
Indebtedness made by the Borrower or any of its Restricted Subsidiaries to any
other Person (other than accounts receivable, trade credit, prepayments to, or
deposits with, vendors, advances to officers, directors, members of management
and employees for moving, entertainment and travel expenses, drawing accounts
and similar expenditures in the ordinary course of business) or capital
contribution by the Borrower or any of the Restricted Subsidiaries to any other
Person (including any Subsidiary); provided that, in the event that any
Investment is made by the Borrower or any Restricted Subsidiary in any Person
through substantially concurrent interim transfers of any amount through any
other Restricted Subsidiaries, then such other substantially concurrent interim
transfers shall be disregarded for purposes of Section 6.04. The amount of any
Investment outstanding as of any time shall be the original cost of such
Investment (which, in the case of any Investment constituting the contribution
of an asset or property, shall be based on the Borrower’s 41



--------------------------------------------------------------------------------



 
[exhibit10042.jpg]
good faith estimate of the fair market value of such asset or property at the
time such Investment is made) plus the cost of all additions thereto, without
any adjustments for increases or decreases in value, or write-ups, write-downs
or write-offs with respect to such Investment, less all Returns received by the
Borrower or any Restricted Subsidiary in respect thereof. “IRS” means the United
States Internal Revenue Service. “Joint Bookrunners” means JPMorgan Chase Bank,
N.A., BofA Securities, Inc., MUFG Union Bank, N.A. and PNC Capital Markets LLC,
each in its capacity as a joint bookrunner. “Joint Lead Arrangers” means
JPMorgan Chase Bank, N.A., BofA Securities, Inc., MUFG Union Bank, N.A. and PNC
Capital Markets LLC, each in its capacity as a joint lead arranger. The Joint
Lead Arrangers are sometimes also referred to herein as the “Arrangers.” “Joint
Venture” means a joint venture, partnership or similar arrangement, whether in
corporate, partnership or other legal form. “Lenders” means the Persons who are
“Lenders” under this Agreement on the Closing Date and any other Person that
shall have become a party hereto as a Lender pursuant to Section 9.04, other
than any such Person that ceases to be a party hereto pursuant to Section 9.04.
“Liabilities” means any losses, claims (including intraparty claims), demands,
damages or liabilities of any kind. “Lien” means, with respect to any asset, (a)
any mortgage, deed of trust, lien, pledge, charge, assignment by way of
security, hypothecation, security interest or similar encumbrance given in the
nature of a security interest in, on or of such asset and (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset. “Loan
Documents” means this Agreement, the Security Documents, the Subsidiary Guaranty
and each schedule, exhibit or annex to any of the foregoing. “Loan Parties”
means the Borrower and the Subsidiary Loan Parties. “Loans” means the loans made
by any Lenders to the Borrower pursuant to this Agreement. “LTM EBITDA” means,
at any time, Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Borrower most recently ended on or prior to such date of
determination for which financial statements have been furnished pursuant to
Section 5.01. “Margin Stock” has the meaning assigned thereto in Regulation U of
the Board. “Material Adverse Effect” means a material and adverse effect on (i)
the business, assets, results of operations or financial condition of the
Borrower and its Restricted Subsidiaries, 42



--------------------------------------------------------------------------------



 
[exhibit10043.jpg]
taken as a whole or (ii) the remedies available to any Agent and the Lenders,
collectively, under the Loan Documents. “Material Indebtedness” means any
Indebtedness (other than the Loans) of the Borrower or any Restricted Subsidiary
in an outstanding principal amount exceeding $50,000,000 at such time. “Material
Subsidiary” shall mean, at any date of determination, each Restricted Subsidiary
of the Borrower that is not an Immaterial Subsidiary. “Maturity Date” means
August 31, 2021 (or if such date is not a Business Day, the next preceding
Business Day). “Maximum Rate” has the meaning assigned to such term in Section
9.13. “Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower or any ERISA Affiliate contributes or with
respect to which the Borrower or any ERISA Affiliate has any liability. “Net
Proceeds” has the meaning assigned to such term in the Existing Credit
Agreement. “Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c). “Note” means a promissory note of the Borrower payable to any
Lender or its registered assigns, in substantially the form of Exhibit F hereto,
evidencing the aggregate Indebtedness of the Borrower to such Lender resulting
from the Loans made by such Lender. “NYFRB” means the Federal Reserve Bank of
New York. “Obligations” means all obligations of every nature of each Loan
Party, including obligations from time to time owed to the Administrative Agent,
the Collateral Agent, any other Agent, any Joint Lead Arranger, any Joint
Bookrunners, any Documentation Agent, any Syndication Agent, the Lenders or any
of them, arising under any Loan Document, whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such Loan Party, would have accrued on any Obligation, whether or not
a claim is allowed against such Loan Party for such interest in the related
bankruptcy proceeding), prepayment premiums, fees (including fees which, but for
the filing of a petition in bankruptcy with respect to such Loan Party, would
have accrued on any Obligation, whether or not a claim is allowed against such
Loan Party for such fees in the related bankruptcy proceeding), expenses
(including expenses which, but for the filing of a petition in bankruptcy solely
with respect to such Loan Party, would have accrued on any Obligation, whether
or not a claim is allowed against such Loan Party for such expenses in the
related bankruptcy proceeding), indemnification or otherwise. 43



--------------------------------------------------------------------------------



 
[exhibit10044.jpg]
“Organizational Documents” of any Person means the charter, memorandum and
articles of association, articles or certificate of organization or
incorporation and bylaws or other organizational or governing or constitutive
documents of such Person. “Other Applicable Indebtedness” has the meaning
assigned to such term in Section 2.11(c). “Other Taxes” means any and all
present or future recording, stamp, documentary, excise, transfer, sales,
property, intangible, filing or similar Taxes, charges or levies arising from
any payment made under any Loan Document or from the execution, delivery,
performance, registration or enforcement of, or from the registration, receipt
or perfection of a security interest under, or otherwise with respect to, any
Loan Document, except any such Taxes imposed with respect to an assignment (but
without prejudice to the provisions of Section 2.19) as a result of a present or
former connection between such Recipient and the jurisdiction imposing such Tax
(other than connections arising from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document). “Participant” has the meaning assigned
to such term in Section 9.04(c). “Participant Register” has the meaning
specified in Section 9.04(c). “Participating Lender” has the meaning assigned to
such term in the definition of “Dutch Auction”. “Participating Member State”
means each state so described in any EMU Legislation. “Patriot Act” has the
meaning assigned to such term in Section 9.14. “PBGC” means the Pension Benefit
Guaranty Corporation referred to and defined in ERISA and any successor entity
performing similar functions. “Permitted Acquisition” means any Acquisition by
the Borrower or any Restricted Subsidiary if (a) at the time of execution of a
binding agreement in respect of such Acquisition, no Event of Default has
occurred and is continuing or would result therefrom, (b) all actions required
to be taken with respect to such acquired or newly formed Restricted Subsidiary
(other than any Excluded Subsidiary) or such acquired assets (other than
Excluded Property) under Section 5.10 and Section 5.11 will be taken in
accordance therewith (to the extent required), (c) after giving effect to such
Acquisition, the Borrower and its Restricted Subsidiaries are in compliance with
Section 5.13 and (d) the Borrower has delivered to the Administrative Agent a
certificate of its Financial Officer to the effect set forth in clauses (a), (b)
and (c) above; provided that the conditions in clause (d) of this definition
shall not be applicable to any such Acquisition having a purchase price (which
shall be deemed (i) to include the principal amount of Indebtedness that is
assumed pursuant to Section 6.01(e) or otherwise incurred in connection with
such Acquisition and (ii) to exclude any (x) Qualified Equity Interests issued
in payment of any portion of such purchase price 44



--------------------------------------------------------------------------------



 
[exhibit10045.jpg]
and (y) fees and expenses incurred in connection with such Acquisition) less
than or equal to $100,000,000. “Permitted Encumbrances” means: (a) Liens imposed
by law for taxes, assessments or other governmental charges or levies that are
not yet due or delinquent, are not more than 60 days overdue (or, if more than
60 days overdue, are unfiled and no other action has been taken with respect to
such Lien), are not required to be paid pursuant to Section 5.04, or are being
contested in compliance with Section 5.04; (b) carriers’, warehousemen’s,
suppliers’, construction contractors’, workmen’s, mechanics’, materialmen’s,
repairmen’s, landlords’ and other like Liens imposed by law or contract, arising
in the ordinary course of business and securing obligations (i) that are not yet
due or delinquent or (ii)(x) that are not overdue by more than 60 days (or, if
more than 60 days overdue, are unfiled and no other action has been taken with
respect to such Lien), (y) are not required to be paid pursuant to Section 5.05
or (z) are being contested on terms similar to such terms set forth in Section
5.04; (c) Liens, pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations; (d) (i) Liens, pledges and deposits to secure the
performance of bids, government contracts, trade contracts (other than for
borrowed money), leases, statutory obligations, deductibles, co-payment,
co-insurance, retentions, premiums, reimbursement obligations or similar
obligations to providers of insurance, self-insurance or reinsurance
obligations, surety, stay, customs and appeal or similar bonds, performance
bonds and other obligations of a like nature (including those to secure health,
safety and environmental obligations) and other similar obligations and (ii)
obligations in respect of letters of credit or bank guarantees that have been
posted to support payment of the items set forth in clause (i) of this section
(d); (e) attachment or judgment liens in respect of judgments or decrees that do
not constitute an Event of Default under Section 7.01(j); (f) easements, zoning
restrictions, rights-of-way, encroachments, minor defects or irregularities in
title and similar encumbrances on real property imposed by law or arising in the
ordinary course of business and that either (i) individually or in the aggregate
do not materially interfere with the ordinary conduct of business of the
Borrower and its Restricted Subsidiaries, taken as a whole or (ii) are described
in a mortgage policy of title insurance or survey with respect to any real
property; (g) customary rights of first refusal and tag, drag and similar rights
in Joint Venture agreements; (h) Liens on Cash Equivalents described in clause
(d) of the definition of the term “Cash Equivalents”; and 45



--------------------------------------------------------------------------------



 
[exhibit10046.jpg]
(i) with respect to any Foreign Subsidiary, other Liens and privileges arising
mandatorily by any Requirement of Law. “Permitted First Priority Replacement
Debt” has the meaning assigned to such term in the Existing Credit Agreement.
“Permitted Refinancing” means modifications, replacements, restructurings,
refinancings, refundings, renewals, amendments, restatements or extensions of
all or any portion of Indebtedness (including any type of debt facility or debt
security); provided that (a) the amount of such Indebtedness is not increased
(unless the additional amount is permitted pursuant to another provision of
Section 6.01) at the time of such modification, replacement, restructuring,
refinancing, refunding, renewal, amendment, restatement or extension except by
an amount equal to the existing unutilized commitments thereunder, accrued but
unpaid interest thereon and a reasonable premium paid, and fees and expenses
reasonably incurred, in connection with such modification, replacement,
restructuring, refinancing, refunding, renewal, amendment, restatement or
extension (including any fees and original issue discount incurred in respect of
such resulting Indebtedness), (b) the direct and contingent obligors of such
Indebtedness shall not be expanded as a result of or in connection with such
modification, replacement, restructuring, refinancing, refunding, renewal,
amendment, restatement or extension (other than to the extent (i) any such
additional obligors are or will become a Loan Party, (ii) none of such obligors
on the Indebtedness being modified, replaced, restructured, refinanced,
refunded, renewed, amended, restated or extended are Loan Parties or (iii) as
otherwise permitted by Section 6.01), (c) to the extent such Indebtedness being
so refinanced, refunded, restructured, renewed or extended is subordinated in
right of payment and/or in right of Lien to any of the Obligations, such
modification, replacement, restructuring, refinancing, refunding, renewal,
amendment, restatement or extension is subordinated in right of payment and/or
in right of Lien (or, in the case of Lien subordination, not secured) to such
Obligations on terms (taken as a whole) at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being so
modified, replaced, restructured, refinanced, refunded, renewed, amended,
restated or extended (as determined in good faith by the Borrower) or otherwise
reasonably acceptable to the Administrative Agent, (d) other than with respect
to Indebtedness under Section 6.01(d) or (e), such modification, replacement,
restructuring, refinancing, refunding, renewal, amendment, restatement or
extension has a final maturity date equal to or later than the final maturity
date of, the Indebtedness being refinanced, refunded, restructured, renewed or
extended and (e) other than with respect to Indebtedness under Section 6.01(d)
or (e), at the time of such modification, replacement, restructuring,
refinancing, refunding, renewal, amendment, restatement or extension of such
Indebtedness, no Event of Default shall have occurred and be continuing or
result therefrom. “Permitted Sale Leaseback” means any Sale Leaseback with
respect to the sale, transfer or Disposition of real property or other property
consummated by the Borrower or any of its Restricted Subsidiaries after the
Closing Date; provided that any such Sale Leaseback that is not between (i) a
Loan Party and another Loan Party or (ii) a Restricted Subsidiary that is not a
Loan Party and another Restricted Subsidiary that is not a Loan Party must be,
in each case, consummated for fair value as determined at the time of
consummation in good faith by the Borrower or such Restricted Subsidiary (which
such determination may take into account any 46



--------------------------------------------------------------------------------



 
[exhibit10047.jpg]
retained interest or other Investment of the Borrower or such Restricted
Subsidiary in connection with, and any other material economic terms of, such
Sale Leaseback). “Permitted Second Priority Replacement Debt” has the meaning
assigned to such term in the Existing Credit Agreement. “Person” means any
natural person, corporation, company, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or other
entity. “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA. “Platform” has the meaning assigned to such term in Section 5.01.
“Prepayment Event” means: (a) any Disposition (including pursuant to a Sale
Leaseback transaction and by way of merger or consolidation) of any property or
asset of the Borrower or any Restricted Subsidiary permitted pursuant to clause
(j) or (s) of Section 6.05 resulting in aggregate Net Proceeds exceeding (A)
$7,500,000 in the case of any single transaction or series of related
transactions and (B) $17,500,000 for all such transactions during any fiscal
year of the Borrower; (b) any casualty or other insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of, any
property or asset of the Borrower or any Restricted Subsidiary with a fair
market value immediately prior to such event equal to or greater than
$5,000,000; or (c) the incurrence by the Borrower or any Restricted Subsidiary
of any Indebtedness, other than Indebtedness permitted under Section 6.01 or
otherwise permitted by the Required Lenders (other than Credit Agreement
Refinancing Indebtedness). “Prepayment Trigger” has the meaning assigned to such
term in Section 2.11(c). “Pro Forma Basis” means, with respect to the
calculation of the First Lien Net Leverage Ratio, the Total Secured Net Leverage
Ratio, the Total Net Leverage Ratio, the Consolidated Interest Coverage Ratio,
the amount of Consolidated EBITDA or Consolidated Total Assets or any other
financial test or ratio hereunder, for purposes of determining the
permissibility of asset sales, prepayments required pursuant to Section 2.11(c)
and Section 2.11(d) and for any other specified purpose hereunder, and for
purposes of determining compliance with the covenants under Section 6.11, in
each case as of any date, that such calculation shall give pro forma effect to
the Transactions and all Specified Transactions (with any such incurrence of
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) (and the application of the proceeds from any such
asset sale or debt incurrence) that have occurred during the relevant testing
period for which such financial test or ratio is being calculated and, except as
47



--------------------------------------------------------------------------------



 
[exhibit10048.jpg]
set forth in the proviso below, during the period immediately following the
Applicable Date of Determination therefor and prior to or simultaneously with
the event for which the calculation of any such ratio on such date of
determination is made, including pro forma adjustments arising out of events
which are attributable to the Transactions or the proposed Specified
Transaction, including giving effect to those specified in accordance with the
definition of “Consolidated EBITDA,” in each case as certified on behalf of the
Borrower by a Financial Officer of the Borrower, using, for purposes of
determining such compliance with a financial test or ratio (including any
incurrence test), the historical financial statements of all entities, divisions
or lines or assets so acquired or sold and the consolidated financial statements
of the Borrower and/or any of its Restricted Subsidiaries, calculated as if the
Transactions or such Specified Transaction, and all other Specified Transactions
that have been consummated during the relevant period, and any Indebtedness
incurred or repaid in connection therewith, had been consummated (and the change
in Consolidated EBITDA resulting therefrom) and incurred or repaid at the
beginning of such period and Consolidated Total Assets shall be calculated after
giving effect thereto; provided that, notwithstanding anything in this
definition to the contrary, when calculating the Total Secured Net Leverage
Ratio for purposes of the definition of “Required ECF Percentage”, the
definition of “Required Asset Percentage” and determining actual compliance (and
not pro forma compliance or compliance on a Pro Forma Basis) with Section 6.11,
the events described in this definition that occurred after the Applicable Date
of Determination shall not be given pro forma effect. Whenever pro forma effect
is to be given to the Transactions or a Specified Transaction, the pro forma
calculations shall be made in good faith by a Financial Officer of the Borrower
(including adjustments for costs and charges arising out of the proposed
Specified Transaction and the “run rate” cost savings and synergies resulting
from such Specified Transaction that have been or are reasonably anticipated to
be realizable (“run rate” means the full recurring benefit for a test period
that is associated with any action taken or expected to be taken or for which a
plan for realization has been established (including any savings expected to
result from the elimination of a public target’s compliance costs with public
company requirements), net of the amount of actual benefits realized during such
test period from such actions), and any such adjustments included in the initial
pro forma calculations shall continue to apply to subsequent calculations of
such financial ratios or tests, including during any subsequent test periods in
which the effects thereof are expected to be realizable); provided that (i) such
amounts are projected by the Borrower in good faith to result from actions
either taken or expected to be taken or a plan for realization shall have been
established within 24 months after the end of the test period in which the
Specified Transaction occurred and, in each case, certified by a Financial
Officer of the Borrower and (ii) no amounts shall be added pursuant to this
paragraph to the extent duplicative of any amounts that are otherwise added back
in computing Consolidated EBITDA for such test period. If any Indebtedness bears
a floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
the event for which the calculation is made had been the applicable rate for the
entire test period (taking into account any interest hedging arrangements
applicable to such Indebtedness). Interest on a Capital Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by a Financial
Officer of the Borrower to be the rate of interest implicit in such Capital
Lease Obligation in accordance with GAAP. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a eurocurrency interbank offered 48



--------------------------------------------------------------------------------



 
[exhibit10049.jpg]
rate, or other rate, shall be determined to have been based upon the rate
actually chosen, or if none, then based upon such optional rate chosen as the
Borrower or the applicable Restricted Subsidiary may designate. “Proceeding”
means any claim, litigation, investigation, action, suit, arbitration or
administrative, judicial or regulatory action or proceeding in any jurisdiction.
“Projections” has the meaning assigned to such term in Section 5.01(d).
“Proposed Change” has the meaning assigned to such term in Section 9.02(c).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning assigned to such term in Section 5.01. “QFC” has
the meaning assigned to the term “qualified financial contract” in, and shall be
interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D). “QFC Credit Support”
has the meaning assigned to it in Section 9.20. “QMA Notice” has the meaning
assigned to such term in the definition of “Qualifying Material Acquisition”.
“Qualified Equity Interests” means any Equity Interests other than Disqualified
Equity Interests. “Qualified Securitization Financing” means any Securitization
Facility of a Securitization Subsidiary that meets the following conditions: (i)
the Borrower shall have determined in good faith that such Securitization
Facility (including financing terms, covenants, termination events and other
provisions) is in the aggregate economically fair and reasonable to the Borrower
and its Restricted Subsidiaries; (ii) all sales of Securitization Assets and
related assets by the Borrower or any Restricted Subsidiary to a Securitization
Subsidiary or any other Person are made at fair market value (as determined in
good faith by the Borrower); (iii) the financing terms, covenants, termination
events and other provisions thereof shall be on market terms (as determined in
good faith by the Borrower) and may include Standard Securitization
Undertakings; and (iv) the obligations under such Securitization Facility are
non-recourse (except for customary representations, warranties, covenants and
indemnities made in connection with such facilities) to the Borrower or any of
its Restricted Subsidiaries (other than a Securitization Subsidiary).
“Qualifying Bids” has the meaning assigned to such term in the definition of
“Dutch Auction”. “Qualifying Material Acquisition” means any Acquisition, if the
aggregate amount of consideration paid in respect of, and indebtedness incurred
to finance, such Acquisition is in the aggregate at least $250,000,000 and the
Borrower has designated such Acquisition as a “Qualifying Material Acquisition”
by written notice (a “QMA Notice”) to the Administrative Agent; provided that
the Total Net Leverage Ratio most recently determined prior to delivery of 49



--------------------------------------------------------------------------------



 
[exhibit10050.jpg]
such QMA Notice but recalculated on a Pro Forma Basis for such Acquisition must
be less than or equal to 3.75:1.00. “Receivables Assets” means (a) any accounts
receivable owed to the Borrower or a Restricted Subsidiary subject to a
Receivables Facility and the proceeds thereof and (b) all collateral securing
such accounts receivable, all contracts and contract rights, guarantees or other
obligations in respect of such accounts receivable, all lock-box accounts and
all records with respect to such accounts receivable and any other assets
customarily transferred together with accounts receivable in connection with a
non-recourse accounts receivable factoring arrangement and which are sold,
conveyed, assigned or otherwise transferred or pledged by the Borrower or a
Restricted Subsidiary to a commercial bank, any other financial institution or
an Affiliate of any of the foregoing in connection with a Receivables Facility.
“Receivables Facility” means an arrangement between the Borrower or a Restricted
Subsidiary and a commercial bank, any other financial institution or an
Affiliate of any of the foregoing pursuant to which (a) the Borrower or such
Restricted Subsidiary, as applicable, sells (directly or indirectly) to such
commercial bank or financial institution (or such Affiliate of any of the
foregoing) accounts receivable owing by customers, together with Receivables
Assets related thereto, at a maximum discount, for each such account receivable,
not to exceed 10.0% of the face value thereof, (b) the obligations of the
Borrower or such Restricted Subsidiary, as applicable, thereunder are
non-recourse (except for Securitization Repurchase Obligations) to the Borrower
and such Restricted Subsidiary and (c) the financing terms, covenants,
termination events and other provisions thereof shall be on market terms (as
determined in good faith by the Borrower) and may include Standard
Securitization Undertakings, and shall include any guaranty in respect of such
arrangement. “Recipient” means, as applicable, (a) any Lender or (b) solely for
U.S. federal withholding Tax purposes, any Beneficial Owner. “Redemption Notice”
has the meaning assigned to such term in Section 6.06. “Refinancing Notes” has
the meaning assigned to such term in the Existing Credit Agreement. “Register”
has the meaning assigned to such term in Section 9.04. “Registered Equivalent
Notes” means, with respect to any notes originally issued in a Rule 144A or
other private placement transaction under the Securities Act, substantially
identical notes (having the same guarantees) issued in a dollar-for-dollar
exchange therefor pursuant to an exchange offer registered with the SEC.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees,
trustees, agents and advisors of such Person and such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata). 50



--------------------------------------------------------------------------------



 
[exhibit10051.jpg]
“Relevant Governmental Body” means the Board and/or the NYFRB, or a committee
officially endorsed or convened by the Board and/or the NYFRB or, in each case,
any successor thereto. “Reply Amount” has the meaning assigned to such term in
the definition of “Dutch Auction”. “Reply Discount” has the meaning assigned to
such term in the definition of “Dutch Auction”. “Required Asset Percentage”
means, with respect to any Prepayment Event pursuant to Section 2.11(c), (a)
100%, if the Total Secured Net Leverage Ratio calculated on a Pro Forma Basis is
greater than or equal to 4.00 to 1.00, (b) 50%, if the Total Secured Net
Leverage Ratio calculated on a Pro Forma Basis is less than 4.00 to 1.00 but
greater than or equal to 3.00 to 1.00 and (c) 0%, if the Total Secured Net
Leverage Ratio calculated on a Pro Forma Basis is less than 3.00 to 1.00.
“Required ECF Percentage” means, with respect to any fiscal year of the
Borrower, (a) 50%, if the Total Secured Net Leverage Ratio at the end of such
fiscal year is greater than or equal to 4.00 to 1.00, (b) 25%, if the Total
Secured Net Leverage Ratio at the end of such fiscal year is less than 4.00 to
1.00 but greater than or equal to 3.00 to 1.00 and (c) 0%, if the Total Secured
Net Leverage Ratio at the end of such fiscal year is less than 3.00 to 1.00;
provided that if any prepayments are made after the end of such fiscal year and
prior to the date that is 30 Business Days after the end of such fiscal year,
the Required ECF Percentage shall be recalculated as of the date of such
prepayment to give effect thereto. “Required Lenders” means, at any time,
Lenders (other than Defaulting Lenders) having Loans representing more than 50%
of the aggregate outstanding Loans at such time. No Defaulting Lender shall be
included in the calculation of Required Lenders and the Loans of any Defaulting
Lender shall be disregarded in determining the Required Lenders at any time.
“Requirement of Law” means, with respect to any Person, any statute, law,
treaty, rule, regulation, order, executive order, ordinance, decree, writ,
injunction or determination of any arbitrator or court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject. “Resolution
Authority” means an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority. “Responsible Officer” of any
Person means the chief executive officer, president or any Financial Officer of
such Person, and any other officer (or, in the case of any such Person that is a
Foreign Subsidiary, director or managing partner or similar official) of such
Person with responsibility for the administration of the obligations of such
Person under this Agreement. “Restricted Payment” means any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interests in the Borrower or any Restricted Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, 51



--------------------------------------------------------------------------------



 
[exhibit10052.jpg]
cancelation or termination of any Equity Interests in the Borrower or any
Restricted Subsidiary, or any option, warrant or other right to acquire any such
Equity Interests in the Borrower or any Restricted Subsidiary, other than the
payment of compensation in the ordinary course of business to holders of any
such Equity Interests who are employees of the Borrower or any Restricted
Subsidiary and other than payments of intercompany indebtedness permitted under
this Agreement. “Restricted Subsidiary” means any Subsidiary other than an
Unrestricted Subsidiary. “Retained Declined Proceeds” has the meaning set forth
in Section 2.11(g). “Return” means, with respect to any Investment, any
dividend, distribution, repayment of principal, income, profit (from a
disposition or otherwise) and any other amount received or realized in respect
thereof in each case that represents a return of capital. “Return Bid” has the
meaning assigned to such term in the definition of “Dutch Auction”. “S&P” means
Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global Inc. or any
successor thereto. “Sale Leaseback” means any transaction or series of related
transactions pursuant to which the Borrower or any of the Restricted
Subsidiaries (a) sells, transfers or otherwise disposes of any property, real or
personal, whether now owned or hereafter acquired, and (b) as part of such
transaction, thereafter rents or leases such property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed. “Sanctions” has the meaning set forth in Section 3.19.
“Screen Rate” has the meaning assigned to such term in the definition of
“Eurocurrency Rate.” “SEC” means the Securities and Exchange Commission or any
Governmental Authority succeeding to any of its principal functions. “Secured
Parties” means, collectively, the Administrative Agent, the Collateral Agent and
the Lenders. “Securities Act” means the U.S. Securities Act of 1933, as amended,
and the rules and regulations of the SEC promulgated thereunder, as amended.
“Securitization Asset” means (a) any accounts receivable or related assets and
the proceeds thereof, in each case subject to a Securitization Facility and (b)
all collateral securing such receivable or asset, all contracts and contract
rights, guarantees or other obligations in respect of such receivable or asset,
lockbox accounts and records with respect to such receivables or asset and any
other assets customarily transferred (or in respect of which security interests
are customarily granted), together with receivables or assets in a
securitization financing and which in 52



--------------------------------------------------------------------------------



 
[exhibit10053.jpg]
the case of clause (a) and (b) above are sold, conveyed, assigned or otherwise
transferred or pledged by the Borrower or any Restricted Subsidiary in
connection with a Qualified Securitization Financing. “Securitization Facility”
means any transaction or series of securitization financings that may be entered
into by the Borrower or any of its Restricted Subsidiaries pursuant to which the
Borrower or any of its Restricted Subsidiaries may sell, convey or otherwise
transfer, or may grant a security interest in, Securitization Assets to either
(a) a Person that is not a Restricted Subsidiary or (b) a Securitization
Subsidiary that in turn sells such Securitization Assets to a Person that is not
a Restricted Subsidiary, or may grant a security interest in, any Securitization
Assets of the Borrower or any of its Subsidiaries. “Securitization Fees” means
distributions or payments made directly or by means of discounts with respect to
any Securitization Asset or participation interest therein issued or sold in
connection with, and other fees and expenses (including reasonable fees and
expenses of legal counsel) paid to a Person that is not a Restricted Subsidiary
in connection with, any Qualified Securitization Financing or a Receivables
Facility. “Securitization Repurchase Obligation” means any obligation of a
seller (or any guaranty of such obligation) of Securitization Assets or
Receivables Assets in a Qualified Securitization Financing or a Receivables
Facility to repurchase Securitization Assets or Receivables Assets arising as a
result of a breach of a representation, warranty or covenant or otherwise,
including, without limitation, as a result of a receivable or portion thereof
becoming subject to any asserted defense, dispute, offset or counterclaim of any
kind as a result of any action taken by, any failure to take action by or any
other event relating to the seller. “Securitization Subsidiary” means any
Subsidiary of the Borrower in each case formed for the purpose of and that
solely engages in one or more Qualified Securitization Financings and other
activities reasonably related thereto or another Person formed for the purpose
of engaging in a Qualified Securitization Financing in which the Borrower or any
Subsidiary of the Borrower makes an Investment and to which the Borrower or any
Subsidiary of the Borrower transfers Securitization Assets and related assets.
“Security Documents” means the Collateral Agreement, each of the agreements
listed on Schedule 5.11(c) executed and delivered by the Loan Parties party
thereto and the Collateral Agent, and each other security agreement or other
instrument or document executed and delivered pursuant to Section 5.10 or
Section 5.11 to secure the Obligations. “Senior Representative” means, with
respect to any series of Permitted First Priority Replacement Debt or Permitted
Second Priority Replacement Debt, the trustee, administrative agent, collateral
agent, security agent or similar agent under the indenture or agreement pursuant
to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities. “SOFR” with
respect to any day means the secured overnight financing rate published for such
day by the NYFRB, as the administrator of the benchmark (or a successor
administrator), on the Federal Reserve Bank of New York’s Website. 53



--------------------------------------------------------------------------------



 
[exhibit10054.jpg]
“Software” means any and all computer programs, including any and all software
implementations of algorithms, models and methodologies, whether in source code
or object code; databases and compilations, including any and all data and
collections of data, whether machine readable or otherwise; descriptions,
flow-charts and other work product used to design, plan, organize and develop
any of the foregoing, screens, user interfaces, report formats, firmware,
development tools, templates, menus, buttons and icons; and all documentation
including user manuals and other training documentation related to any of the
foregoing. “SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR. “Solvency
Certificate” means the solvency certificate executed and delivered by a
Financial Officer of the Borrower on the Closing Date, substantially in the form
of Exhibit C. “Solvent” means, with respect to the Borrower and its Restricted
Subsidiaries, on a consolidated basis, that as of the date of determination: (a)
the fair value of the assets (on a going concern basis) of the Borrower and its
Restricted Subsidiaries, on a consolidated basis, exceeds, on a consolidated
basis, their debts and liabilities, subordinated, contingent or otherwise; (b)
the present fair saleable value of the property (on a going concern basis) of
the Borrower and its Restricted Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured in the ordinary course of business; (c) the Borrower and its Restricted
Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such liabilities become
absolute and matured in the ordinary course of business; and (d) the Borrower
and its Restricted Subsidiaries, on a consolidated basis, are not engaged in,
and are not about to engage in, business contemplated as of the date hereof for
which they have unreasonably small capital. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that would reasonably be expected to become an actual and matured liability.
“Specified Transaction” means any (a) disposition of all or substantially all
the assets of or all the Equity Interests of any Restricted Subsidiary of the
Borrower or of any product line, business unit, line of business or division of
the Borrower or any of the Restricted Subsidiaries of the Borrower for which
historical financial statements are available, (b) Permitted Acquisition, (c)
Investment that results in a Person becoming a Restricted Subsidiary of the
Borrower (which, for purposes hereof, shall be deemed to also include (1) the
merger, consolidation, liquidation or similar amalgamation of any Person into
the Borrower or any Restricted Subsidiary, so long as the Borrower or such
Restricted Subsidiary is the surviving Person, and (2) the transfer of all or
substantially all of the assets of a Person to the Borrower or any Restricted
Subsidiary), (d) designation of any Restricted Subsidiary as an Unrestricted
Subsidiary, or of any Unrestricted Subsidiary as a Restricted Subsidiary or (e)
the proposed incurrence of Indebtedness or making of a Restricted Payment or
payment in respect of Indebtedness in respect of which compliance with any
financial ratio is by the terms of this Agreement required to be calculated on a
Pro Forma Basis. “SPV” has the meaning assigned to such term in Section 9.04. 54



--------------------------------------------------------------------------------



 
[exhibit10055.jpg]
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower which the Borrower has determined in good faith to be customary in a
Receivables Facility or a Securitization Facility, including, without
limitation, those relating to the servicing of the assets of a Securitization
Subsidiary, it being understood that any Securitization Repurchase Obligation
shall be deemed to be a Standard Securitization Undertaking or, in the case of a
Receivables Facility, a non-credit related recourse accounts receivables
factoring arrangement. “Sterling” or “£” means the lawful currency of the United
Kingdom. “Subordinated Indebtedness” means Indebtedness incurred by a Loan Party
that is contractually subordinated in right of payment to the prior payment of
all Obligations of such Loan Party under the Loan Documents. “subsidiary” means,
with respect to any Person (the “parent”) at any date, any corporation, company,
limited liability company, partnership, association or other entity of which
securities or other ownership interests representing more than 50% of the
ordinary voting power for the election of the members of the governing body or,
in the case of a partnership, more than 50% of the general partnership interests
are, as of such date, owned or controlled by the parent and/or one or more
subsidiaries of the parent. “Subsidiary” means any subsidiary of the Borrower.
“Subsidiary Guaranty” means the Subsidiary Guaranty executed and delivered by
the Subsidiary Loan Parties on the Closing Date substantially in the form of
Exhibit E, together with each supplement to the Subsidiary Guaranty in respect
of the Obligations delivered pursuant to Section 5.10, as such may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time. “Subsidiary Loan Party” means any Domestic Restricted Subsidiary that has
Guaranteed the Obligations pursuant to the Subsidiary Guaranty; provided that no
Domestic Restricted Subsidiary that is an Excluded Subsidiary shall be required
to Guarantee the Obligations. “Supported QFC” has the meaning assigned to it in
Section 9.20. “Swap Agreement” means (a) any and all rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward contracts, future contracts, equity
or equity index swaps or options, bond or bond price or bond index swaps or
options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, repurchase agreements, reverse repurchase agreements, sell buy back
and buy sell back agreements, and securities lending and borrowing agreements or
any other similar transactions or any combination of any of the foregoing
(including any options to enter into any of the foregoing), whether or not any
such transaction is governed by or subject to any master agreement and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published 55



--------------------------------------------------------------------------------



 
[exhibit10056.jpg]
by the International Swaps and Derivatives Association, Inc., any International
Foreign Exchange Master Agreement, or any other master agreement (any such
master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement. “Swap
Obligation” means, with respect to any Person, any obligation to pay or perform
under any agreement, contract or transaction that constitutes a “swap” within
the meaning of Section 1a(47) of the Commodity Exchange Act. “Syndication
Agents” means JPMorgan Chase Bank, N.A., BofA Securities, Inc., MUFG Union Bank,
N.A. and PNC Capital Markets LLC, each in its capacity as a syndication agent in
respect of the credit facilities provided herein. “Synthetic Lease” means, as to
any Person, any lease (including leases that may be terminated by the lessee at
any time) of any property (whether real, personal or mixed) that is designed to
permit the lessee (a) to treat such lease as an operating lease, or not to
reflect the leased property on the lessee’s balance sheet, under GAAP and (b) to
claim depreciation on such property for U.S. federal income tax purposes, other
than any such lease under which such Person is the lessor. “Synthetic Lease
Obligations” of any Person means the obligations of such Person to pay rent or
other amounts under any Synthetic Lease, and the amount of such obligations
shall be equal to the sum (without duplication) of (a) the capitalized amount
thereof that would appear on a balance sheet of such Person in accordance with
GAAP if such obligations were accounted for as Capital Lease Obligations and (b)
the amount payable by such Person as the purchase price for the property subject
to such lease assuming the lessee exercises the option to purchase such property
at the end of the term of such lease. “Target Person” has the meaning assigned
to such term in Section 6.04. “Taxes” means any and all present or future taxes,
levies, imposts, duties, deductions, assessments, fees, other charges or
withholdings imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto. “Term Loan Exchange Notes” has
the meaning assigned to such term in the Existing Credit Agreement. “Term SOFR”
means the forward-looking term rate based on SOFR that has been selected or
recommended by the Relevant Governmental Body. “Termination Date” means the date
upon which all of the Obligations (other than contingent indemnification
obligations not yet due and payable) have been paid in full. “Total
Indebtedness” means, as of any date, the aggregate outstanding principal amount
of funded Indebtedness of the Borrower and its Restricted Subsidiaries, on a
consolidated basis, for borrowed money, Capital Lease Obligations and purchase
money Indebtedness (other than any intercompany indebtedness). Total
Indebtedness shall exclude Indebtedness in an 56



--------------------------------------------------------------------------------



 
[exhibit10057.jpg]
aggregate amount of up to $300,000,000 in respect of any Receivables Facility or
Qualified Securitization Financing or Cash Management Services. “Total Net
Leverage Ratio” means, on any date of determination, the ratio of (a) Total
Indebtedness, less the aggregate amount of unrestricted cash and Cash
Equivalents of the Borrower and its Restricted Subsidiaries as of such date to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Borrower most recently ended on or prior to such date of determination for
which financial statements have been furnished pursuant to Section 5.01. “Total
Secured Net Leverage Ratio” means, on any date of determination, the ratio of
(a) Total Indebtedness as of such date that is secured by Liens on any
Collateral, less the aggregate amount of unrestricted cash and Cash Equivalents
of the Borrower and its Restricted Subsidiaries as of such date to (b)
Consolidated EBITDA for the period of four consecutive fiscal quarters of the
Borrower most recently ended on or prior such date of determination for which
financial statements have been furnished pursuant to Section 5.01. “Transaction
Costs” means all premiums, fees, costs and expenses incurred or payable by or on
behalf of the Borrower or any Restricted Subsidiary in connection with the
Transactions or in connection with the negotiation, execution, delivery and
performance of the Loan Documents and the transactions contemplated thereby,
including to fund any original issue discount, upfront fees or legal fees and to
grant and perfect any security interests. “Transactions” means (a) the borrowing
of the Loans hereunder on the Closing Date, (b) the Closing Date Acquisition and
(c) the payment of Transaction Costs. “Type,” when used in reference to any Loan
or Borrowing, refers to whether the rate of interest on such Loan, or on the
Loans comprising such Borrowing, is determined by reference to the Adjusted
Eurocurrency Rate or the Alternate Base Rate. “UCC” means the Uniform Commercial
Code as in effect from time to time in the State of New York; provided, however,
that in the event that, by reason of mandatory provisions of law, any or all of
the perfection or priority of, or remedies with respect to, any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions hereof relating to such perfection,
priority or remedies. “UK Financial Institutions” means any BRRD Undertaking (as
such term is defined under the PRA Rulebook (as amended from time to time)
promulgated by the United Kingdom Prudential Regulation Authority) or any person
falling within IFPRU 11.6 of the FCA Handbook (as amended from time to time)
promulgated by the United Kingdom Financial Conduct Authority, which includes
certain credit institutions and investment firms, and certain affiliates of such
credit institutions or investment firms. “UK Resolution Authority” means the
Bank of England or any other public administrative authority having
responsibility for the resolution of any UK Financial Institution. 57



--------------------------------------------------------------------------------



 
[exhibit10058.jpg]
“Unadjusted Benchmark Replacement” has the meaning assigned to such term in the
definition of “Benchmark Replacement”. “Undisclosed Administration” means, in
relation to a Lender or its parent company, the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official by a supervisory authority or regulator under or based on the
law in the country where such Lender or such parent company, as the case may be,
is subject to home jurisdiction supervision if applicable law requires that such
appointment is not to be publicly disclosed. “Unfunded Pension Liability” means,
with respect to any Plan at any time, the amount of any of its unfunded benefit
liabilities as defined in Section 4001(a)(18) of ERISA. “Unrestricted Additional
Term Notes” has the meaning assigned to such term in the Existing Credit
Agreement. “Unrestricted Subsidiary” means (a) a Subsidiary of the Borrower
designated as an “Unrestricted Subsidiary” on Schedule 1.04 and any Subsidiary
designated as an “Unrestricted Subsidiary” from time to time pursuant to Section
5.12 and (b) any Subsidiary of an Unrestricted Subsidiary. “U.S. Person” means a
“United States person” within the meaning of Section 7701(a)(30) of the Code.
“U.S. Prime Rate” means the rate of interest published by The Wall Street
Journal (eastern edition), from time to time, as the “U.S. Prime Rate”. “U.S.
Special Resolution Regime” has the meaning assigned to it in Section 9.20. “U.S.
Tax Certificate” has the meaning assigned to such term in Section
2.17(f)(ii)(D). “wholly owned Subsidiary” or “wholly owned subsidiary” means,
with respect to any Person at any date, a subsidiary of such Person of which
securities or other ownership interests representing 100% of the Equity
Interests (other than (x) directors’ qualifying shares or (y) shares issued to
foreign nationals to the extent required by applicable law) are, as of such
date, owned, controlled or held by such Person or one or more wholly owned
subsidiaries of such Person or by such Person and one or more wholly owned
subsidiaries of such Person. For the avoidance of doubt, “wholly owned
Restricted Subsidiary” means a wholly owned Subsidiary that is a Restricted
Subsidiary. “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA. “Write-Down and
Conversion Powers” means, (a) with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which
58



--------------------------------------------------------------------------------



 
[exhibit10059.jpg]
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule, and (b) with respect to the United Kingdom, any powers of the
applicable Resolution Authority under the Bail-In Legislation to cancel, reduce,
modify or change the form of a liability of any UK Financial Institution or any
contract or instrument under which that liability arises, to convert all or part
of that liability into shares, securities or obligations of that person or any
other person, to provide that any such contract or instrument is to have effect
as if a right had been exercised under it to suspend any obligation in respect
of that liability or any of the powers under that Bail-In Legislation that are
related to or ancillary to any of those powers. Section 1.02 Classification of
Loans and Borrowings. For purposes of this Agreement, Loans may be classified
and referred to by Type (e.g., a “Eurocurrency Loan”). Borrowings also may be
classified and referred to by Type (e.g., a “Eurocurrency Borrowing”). Section
1.03 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, amended
and restated, supplemented or otherwise modified (including pursuant to any
permitted refinancing, extension, renewal, replacement, restructuring or
increase (in each case, whether pursuant to one or more agreements or with
different lenders or different agents), but subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all of the functions
thereof, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, (f) any reference to
any Requirement of Law shall, unless otherwise specified, refer to such
Requirement of Law as amended, modified or supplemented from time to time and
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Requirement of Law, (g) the phrase
“for the term of this Agreement” and any similar phrases shall mean the period
beginning on the Closing Date and ending on the Maturity Date, the term
“manifest error” shall be deemed to include any clearly demonstrable error
whether or not obvious on the face of the document containing such error and (h)
all references to “knowledge” or “awareness” of any Loan Party or a Restricted
Subsidiary thereof means the actual knowledge of a Responsible Officer of a Loan
Party or such Restricted Subsidiary. Unless otherwise specified, all references
herein to times of day shall be references to New York City time (daylight or
standard, as applicable). 59



--------------------------------------------------------------------------------



 
[exhibit10060.jpg]
Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time. In the event that any
Accounting Change (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into good faith negotiations in order to amend such provisions of this Agreement
so as to equitably reflect such Accounting Change with the desired result that
the criteria for evaluating the Borrower’s and the Subsidiaries’ consolidated
financial condition shall be the same after such Accounting Change as if such
Accounting Change had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders, all financial ratios, covenants, standards and terms in
this Agreement shall continue to be calculated or construed as if such
Accounting Change had not occurred. “Accounting Change” refers to any change,
after the Existing Credit Agreement Restatement Date, in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC. Notwithstanding
anything in this Agreement to the contrary, any existing requirement of, or any
change in, GAAP or the application or interpretation thereof that would require
operating leases to be treated similarly as a capital lease shall not be given
effect in the definitions of Indebtedness or Liens or any related definitions or
in the computation of any financial ratio or requirement. Section 1.05 Pro Forma
Calculations. With respect to any period during which the Transactions or any
Specified Transaction occurs, for purposes of calculation of the Consolidated
Interest Coverage Ratio, Total Net Leverage Ratio, Total Secured Net Leverage
Ratio, First Lien Net Leverage Ratio, Consolidated EBITDA and Consolidated Total
Assets or for any other purpose hereunder with respect to such period, such
calculation shall be made on a Pro Forma Basis. Section 1.06 Currency
Translation. (a) For purposes of determining compliance as of any date after the
Closing Date with Section 5.10, Section 5.11, Section 5.12, Section 5.17,
Section 6.01, Section 6.02, Section 6.03, Section 6.04, Section 6.05, Section
6.06 or Section 6.11, or for purposes of making any determination under Section
7.01(f), (g), (j) or (l), or for any other specified purpose hereunder, amounts
incurred or outstanding in currencies other than Dollars shall be translated
into Dollars at the exchange rates in effect on the last Business Day of the
fiscal quarter immediately preceding the fiscal quarter in which such
determination occurs or in respect of which such determination is being made, as
such exchange rates shall be determined in good faith by the Borrower by
reference to customary indices; provided that for purposes of determining
compliance with the First Lien Net Leverage Ratio, Total Secured Net Leverage
Ratio, Total Net Leverage Ratio or Consolidated Interest Coverage Ratio on any
date of determination, amounts denominated in a currency other than Dollars will
be translated into Dollars (i) with respect to income statement items, at the
currency exchange rates used in calculating Consolidated Net Income in the
Borrower’s latest financial statements delivered pursuant to Section 5.01(a) or
(a) and (ii) with respect to balance sheet items, at the currency exchange rates
used in calculating balance sheet items in the Borrower’s latest financial 60



--------------------------------------------------------------------------------



 
[exhibit10061.jpg]
statements delivered pursuant to Section 5.01(a) or (a) and will, in the case of
Indebtedness, reflect the currency translation effects, determined in accordance
with GAAP, of Swap Agreements permitted hereunder for currency exchange risks
with respect to the applicable currency in effect on the date of determination
of the Dollar equivalent of such Indebtedness. No Default or Event of Default
shall arise as a result of any limitation or threshold set forth in Dollars in
Section 5.10, Section 5.11, Section 5.12, Section 5.17, Section 6.01, Section
6.02, Section 6.03, Section 6.04, Section 6.05, Section 6.06, Section 6.11 or
Section 7.01(f), (g), (j) or (l), being exceeded solely as a result of changes
in currency exchange rates from those rates applicable on the last day of the
fiscal quarter immediately preceding the fiscal quarter in which such
determination occurs or in respect of which such determination is being made.
Section 1.07 Rounding. Any financial ratios required to be maintained pursuant
to this Agreement (or required to be satisfied in order for a specific action to
be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding- up for
five). For example, if the relevant ratio is to be calculated to the hundredth
decimal place and the calculation of the ratio is 5.125, the ratio will be
rounded up to 5.13. Section 1.08 Timing of Payment or Performance. When the
payment of any obligation or the performance of any covenant, duty or obligation
is stated to be due or performance required on (or before) a day which is not a
Business Day, the date of such payment (other than as described in the
definition of “Interest Period”) or performance shall extend to the immediately
succeeding Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be. Section 1.09 [Reserved]. Section
1.10 Certifications. All certifications to be made hereunder by an officer or
representative of a Loan Party shall be made by such a Person in his or her
capacity solely as an officer or a representative of such Loan Party, on such
Loan Party’s behalf and not in such Person’s individual capacity. Section 1.11
Compliance with Article VI. In the event that any Lien, Investment or
Indebtedness (whether at the time of incurrence or upon application of all or a
portion of the proceeds thereof) meets the criteria of one or more than one of
the categories of transactions then permitted pursuant to any clause of such
Sections in Article VI, the Borrower, in its sole discretion, may classify or
later divide, classify or reclassify such transaction and shall only be required
to include the amount and type of such transaction in one of such clauses.
Section 1.12 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time. 61



--------------------------------------------------------------------------------



 
[exhibit10062.jpg]
Section 1.13 Interest Rates; Eurocurrency Rate Notification. The interest rate
on Eurocurrency Loans is determined by reference to the Eurocurrency Rate, which
may be derived from the London interbank offered rate. The London interbank
offered rate is intended to represent the rate at which contributing banks may
obtain short-term borrowings from each other in the London interbank market. In
July 2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurocurrency Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances as set forth in Sections 2.14(b) through (d)
of this Agreement, such Sections 2.14(b) through (d) provide a mechanism for
determining an alternative rate of interest. The Administrative Agent will
notify the Borrower, pursuant to Section 2.14, in advance of any change to the
reference rate upon which the interest rate on Eurocurrency Loans is based.
However, the Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of “Eurocurrency Rate” or with respect to any
alternative or successor rate thereto, or replacement rate thereof, including
without limitation, whether the composition or characteristics of any such
alternative, successor or replacement reference rate, as it may or may not be
adjusted pursuant to Sections 2.14(b) through (d), will be similar to, or
produce the same value or economic equivalence of, the Eurocurrency Rate or have
the same volume or liquidity as did the London interbank offered rate prior to
its discontinuance or unavailability. ARTICLE II The Credits Section 2.01
Commitments. Subject to the terms and express conditions set forth herein, each
Lender severally agrees to make a single term loan to the Borrower on the
Closing Date in Dollars in a principal amount equal to its Commitment. Amounts
repaid or prepaid in respect of Loans may not be reborrowed. The Commitments
will terminate in full upon the making of the Loans. Section 2.02 Loans and
Borrowings. (a) Each Loan shall be made as part of a Borrowing consisting of
Loans of the same Type made to the Borrower by the Lenders ratably in accordance
with their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder, provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. 62



--------------------------------------------------------------------------------



 
[exhibit10063.jpg]
(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan, provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement. (c) At the
commencement of each Interest Period for any Eurocurrency Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $2,000,000. Borrowings of more than one Type may be
outstanding at the same time. (d) Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date. Section 2.03 Requests for Borrowings. To
request a Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurocurrency Borrowing, not later than
11:00 a.m., New York City time, two Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00
p.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be confirmed promptly by hand delivery,
electronic communication (including Adobe pdf file) or facsimile to the
Administrative Agent of a written Borrowing Request signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information: (i) the aggregate amount of such Borrowing; (ii) the date of such
Borrowing, which shall be a Business Day; (iii) whether such Borrowing is to be
an ABR Borrowing or a Eurocurrency Borrowing; (iv) in the case of a Eurocurrency
Borrowing, the initial Interest Period to be applicable thereto, which shall be
a period contemplated by the definition of the term “Interest Period;” and (v)
the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06. If no
election as to the Type of Borrowing is specified, then the requested Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing. Section 2.04
[Reserved]. 63



--------------------------------------------------------------------------------



 
[exhibit10064.jpg]
Section 2.05 [Reserved]. Section 2.06 Funding of Borrowings. (a) Each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds by (i) 1:00 p.m., New York City
time, in the case of a Eurocurrency Borrowing for which notice has been provided
by 11:00 a.m., New York City time, at least two Business Days prior to the date
of the proposed Borrowing, or (ii) 3:00 p.m., New York City time, in the case of
an ABR Borrowing for which notice has been provided by 12:00 p.m., New York City
time, on the date of the proposed Borrowing, in each case to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by wire transfer of the amounts so received, in immediately available
funds, to an account of the Borrower, in each case designated by the Borrower in
the applicable Borrowing Request. (b) Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed time of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption and in its sole
discretion, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent, within three
Business Days of written notice, such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. (c) Each of the Administrative Agent and each Lender
at its option may make any Loan or otherwise perform its obligations hereunder
through any office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower and the Administrative Agent; which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate (each, a “Designated Lender”); provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
any Loan in accordance with the terms of this Agreement. Any Designated Lender
shall be considered a Lender; provided that in the case of an Affiliate or
branch of a Lender, all provisions applicable to a Lender shall apply to such
Affiliate or branch of such Lender to the same extent as such Lender; provided
that in no event may a Disqualified Lender become a Designated Lender. 64



--------------------------------------------------------------------------------



 
[exhibit10065.jpg]
Section 2.07 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request or designated by Section 2.03
and, in the case of a Eurocurrency Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request or designated by Section 2.03.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. (b) To make an
election pursuant to this Section, the Borrower shall notify the Administrative
Agent of such election by telephone by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be confirmed
promptly by hand delivery, electronic communication (including Adobe pdf file)
or telecopy to the Administrative Agent of a written Interest Election Request
substantially in the form of Exhibit B and signed by the Borrower. (c) Each
telephonic and written Interest Election Request shall specify the following
information in compliance with Section 2.03: (i) the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing); (ii) the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day; (iii) whether the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and
(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.” If any such
Interest Election Request requests a Eurocurrency Borrowing but does not specify
an Interest Period, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. (d) Promptly following receipt of an
Interest Election Request, the Administrative Agent shall advise each Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing. 65



--------------------------------------------------------------------------------



 
[exhibit10066.jpg]
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
under Sections 7.01(a), 7.01(b), 7.01(h) or 7.01(i) has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Borrower, then, so long as such Event of Default is continuing,
no outstanding Borrowing may be continued for an Interest Period of more than
one month’s duration. Section 2.08 Termination of Commitments. (a) The
Commitments shall automatically terminate in full on the Closing Date after the
proceeds of the Loans have been funded in full in accordance with Section 2.01.
Section 2.09 Repayment of Loans; Evidence of Debt. (a) The Borrower
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender as
provided in Section 2.10(a)(i). (b) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender to the
Borrower, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder. (c) The Administrative Agent shall
maintain accounts in which it shall record (i) the amount of each Loan made
hereunder to the Borrower, the Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower for the account of the Lenders and each Lender’s share thereof. (d) The
entries made in the accounts maintained pursuant to paragraph (b) or (c) of this
Section shall, absent manifest error, be prima facie evidence of the existence
and amounts of the obligations recorded therein, provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans made to the Borrower and pay interest thereon in accordance with the
terms of this Agreement. (e) Any Lender may request that Loans made by it be
evidenced by a promissory note. In such event, the Borrower shall promptly
prepare, execute and deliver to such Lender a promissory note payable to such
Lender and its registered assigns and substantially in the form of Exhibit F,
provided that, except as set forth in Section 4.01(a)(C), the delivery of any
such note shall not be a condition precedent to the Closing Date or any
Acquisition or Investment. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to such payee and its registered assigns (and ownership shall at
all times be recorded in the Register). 66



--------------------------------------------------------------------------------



 
[exhibit10067.jpg]
Section 2.10 Amortization of Loans. (a) (i) Subject to adjustment pursuant to
paragraph (b) of this Section and subject to paragraph (i) of Section 2.11, the
Borrower shall repay the Loans on each date set forth below in an aggregate
principal amount equal to the percentage set forth below opposite such date, in
each case representing the applicable percentage of the aggregate principal
amount of Loans: Date Loan Amount December 31, 2020 1.25% March 31, 2021 1.25%
June 30, 2021 1.25% Maturity Date Any and all then- outstanding Loans. (ii)
Without limiting the foregoing, to the extent not previously paid, all Loans
shall be due and payable on the Maturity Date. (b) Any prepayment shall be
applied (i) in the case of prepayments made pursuant to Section 2.11(a) or (e),
to reduce the subsequent scheduled repayments of the Borrowings to be made
pursuant to this Section as directed by the Borrower and (ii) in the case of
prepayments made pursuant to Section 2.11(c) or Section 2.11(d), to reduce the
subsequent scheduled repayments of the Borrowings to be made pursuant to this
Section in direct order of maturity. (c) Prior to any repayment of any
Borrowings, the Borrower shall select the Borrowing or Borrowings to be repaid
and shall notify the Administrative Agent by telephone (confirmed by electronic
communication (including Adobe pdf file) or telecopy) of such election not later
than 1:00 p.m., New York City time, on the scheduled date of such repayment.
Each repayment of a Borrowing shall be applied ratably to the Loans included in
the repaid Borrowing. Repayments of Borrowings shall be accompanied by accrued
interest on the amount repaid. Section 2.11 Prepayment of Loans. (a) The
Borrower shall have the right at any time and from time to time, without premium
or penalty (but subject to Section 2.16 and the following sentence), to prepay
any Borrowing in whole or in part, as selected and designated by the Borrower,
subject to the requirements of this Section. Each voluntary prepayment of any
Loan pursuant to this Section 2.11(a) and mandatory prepayment pursuant to
Section 2.11(e) shall be made without premium or penalty. (b) [Reserved]. 67



--------------------------------------------------------------------------------



 
[exhibit10068.jpg]
(c) Subject to paragraphs (f) and (g) of this Section 2.11, in the event and on
each occasion that any Net Proceeds are received by or on behalf of the Borrower
or any Restricted Subsidiary in respect of any Prepayment Event referred to in
paragraph (a) or (b) of the definition thereof, the Borrower shall, within
thirty (30) days after such Net Proceeds are received, prepay Loans on a pro
rata basis, in each case in an aggregate amount equal to the Required Asset
Percentage of the amount of such Net Proceeds; provided that if the Borrower or
any Restricted Subsidiary applies (or commits pursuant to a binding contractual
arrangement (including pursuant to a letter of intent) to apply) the Net
Proceeds from such event (or a portion thereof) within twelve (12) months after
receipt of such Net Proceeds to reinvest such proceeds in the business,
including in assets of the general type used or useful in the business of the
Borrower and its Restricted Subsidiaries (including in connection with an
acquisition or capital expenditures), then no prepayment shall be required
pursuant to this paragraph in respect of such Net Proceeds except to the extent
of any such Net Proceeds therefrom that have not been so applied by the end of
the twelve-month (or, if committed to be so applied within 12 months of the
receipt of such Net Proceeds, eighteen-month) period following receipt of such
Net Proceeds, at the end of which period a prepayment shall be required in an
amount equal to such Net Proceeds that have not been so applied; provided,
further, that (i) the Borrower shall not be obligated to make any prepayment
otherwise required by this paragraph (c) unless and until the aggregate amount
of Net Proceeds from all such Prepayment Events, after giving effect to the
reinvestment rights set forth herein, exceeds $10,000,000 (the “Prepayment
Trigger”) in any fiscal year of the Borrower, but then from all such Net
Proceeds (excluding amounts below the Prepayment Trigger) and (ii) the Borrower
may use a portion of such Net Proceeds to prepay or repurchase any Indebtedness
secured by the Collateral on a pari passu basis with the Liens securing the
Obligations (the “Other Applicable Indebtedness”) to the extent required
pursuant to the terms of the documentation governing such Other Applicable
Indebtedness, in which case, the amount of prepayment required to be made with
respect to such Net Proceeds pursuant to this Section 2.11(c) shall be deemed to
be the amount equal to the product of (x) the amount of such Net Proceeds
multiplied by (y) a fraction, the numerator of which is the outstanding
principal amount of Loans required to be prepaid pursuant to this paragraph (c)
and the denominator of which is the sum of the outstanding principal amount of
such Other Applicable Indebtedness required to be prepaid pursuant to the terms
of the documents governing such Other Applicable Indebtedness and the
outstanding principal amount of Loans required to be prepaid pursuant to this
paragraph (c); (d) Subject to paragraph (f) and (g) of this Section 2.11,
following the end of each fiscal year of the Borrower, the Borrower shall prepay
Loans in an aggregate amount equal to the Required ECF Percentage of Excess Cash
Flow for such fiscal year, provided that such amount shall be reduced by (1) the
aggregate principal amount of prepayments (other than prepayments pursuant to
Section 2.11(c), (d) or (e)) of Loans and Other Applicable Indebtedness (but in
the case of Other Applicable Indebtedness consisting of revolving loans, only to
the extent of a corresponding reduction of the related commitment) made during
such fiscal year or following the end of such fiscal year but on or prior to the
date that is 30 Business Days after the end of such fiscal year and (2) the
aggregate amount of Excess Cash Flow attributable to Foreign Restricted
Subsidiaries for such fiscal year and, at the option of the Borrower and without
duplication across periods, after such fiscal year and prior to the date that is
30 Business Days after the end of such fiscal year. Each prepayment pursuant to
this paragraph shall be made not later than the fifth Business Day after the
date on which financial 68



--------------------------------------------------------------------------------



 
[exhibit10069.jpg]
statements are required to be delivered pursuant to Section 5.01(a) for the
fiscal year with respect to which such prepayment is made (such earlier date,
the “ECF Due Date”); provided, further, that the Borrower shall not be obligated
to make any prepayment otherwise required by this paragraph unless and until the
aggregate amount of prepayments of Excess Cash Flow required to be made pursuant
to this paragraph exceeds $10,000,000 in any fiscal year of the Borrower, but
then from all such Excess Cash Flow. Notwithstanding anything herein to the
contrary, the Borrower shall first be permitted to use any such Net Proceeds to
prepay any Indebtedness under the Existing Credit Agreement to the extent
required pursuant to the Existing Credit Agreement, in which case, the amount of
prepayment required to be made pursuant to this Section 2.11(d) shall be reduced
by the outstanding principal amount of such Indebtedness under the Existing
Credit Agreement required to be prepaid and actually prepaid pursuant to the
Existing Credit Agreement. (e) Subject to paragraph (f) and (g) of this Section
2.11, in the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any Restricted Subsidiary in respect of any
Prepayment Event referred to in paragraph (c) of the definition thereof, the
Borrower shall, within five Business Days after such Net Proceeds are received,
prepay the principal amount of Loans on a pro rata basis, in each case in
accordance with Section 2.11(g) and in an aggregate amount equal to 100% of the
amount of such Net Proceeds (which prepayment of principal shall be accompanied
by payment of accrued and unpaid interest, premiums and fees and expenses
associated with such principal amount prepaid); provided that such prepayment
shall be subject to the second sentence of Section 2.11(a). Notwithstanding
anything herein to the contrary, the Borrower shall first be permitted to use
any such Net Proceeds to prepay any Indebtedness under the Existing Credit
Agreement to the extent required pursuant to the Existing Credit Agreement, in
which case, the amount of prepayment required to be made with respect to such
Net Proceeds pursuant to this Section 2.11(e) shall be reduced by the
outstanding principal amount of such Indebtedness under the Existing Credit
Agreement required to be prepaid and actually prepaid pursuant to the Existing
Credit Agreement. (f) Notwithstanding any other provisions of this Section 2.11,
(i) to the extent that any or all of the Net Proceeds of any Disposition by a
Foreign Subsidiary giving rise to a prepayment pursuant to Section 2.11(c) (a
“Foreign Disposition”), the Net Proceeds of any Prepayment Event from a Foreign
Subsidiary (a “Foreign Prepayment Event”), or Excess Cash Flow would be (x)
prohibited or delayed by applicable local law, (y) restricted by applicable
organizational or constitutive documents or any agreement or (z) subject to
other onerous organizational or administrative impediments, from being
repatriated to the United States, the portion of such Net Proceeds or Excess
Cash Flow so affected will not be required to be applied to repay Loans at the
times provided in Section 2.11(d), or the Borrower shall not be required to make
a prepayment at the time provided in Section 2.11(c) or Section 2.11(e), as the
case may be, and instead, such amounts may be retained by the applicable Foreign
Subsidiary (the Borrower hereby agreeing to use reasonable efforts (as
determined in the Borrower’s reasonable business judgment) to otherwise cause
the applicable Foreign Subsidiary to within one year following the date on which
the respective payment would otherwise have been required, promptly take all
actions reasonably required by the applicable local law, applicable
organizational or constitutive document or other impediment to permit such
repatriation), and if within one year following the date on which the respective
payment would otherwise have 69



--------------------------------------------------------------------------------



 
[exhibit10070.jpg]
been required, such repatriation of any of such affected Net Proceeds or Excess
Cash Flow is permitted under the applicable local law, applicable organizational
or constitutive document or other impediment, such repatriation will be promptly
effected and such repatriated Net Proceeds or Excess Cash Flow will be promptly
(and in any event not later than three Business Days after such repatriation
could be made) applied (net of additional taxes, costs and expenses payable or
reserved against as a result thereof) (whether or not repatriation actually
occurs) to the repayment of the Loans pursuant to this Section 2.11 to the
extent provided herein and (ii) to the extent that the Borrower has determined
in good faith that repatriation of any or all of the Net Proceeds of any Foreign
Disposition, Net Proceeds of any Foreign Prepayment Event or Excess Cash Flow
would have an adverse tax cost consequence with respect to such Net Proceeds or
Excess Cash Flow (which for the avoidance of doubt, includes, but is not limited
to, any prepayment where by doing so the Borrower, any Restricted Subsidiary or
any of their respective affiliates and/or equity partners would incur a tax
liability, including a tax dividend, deemed dividend pursuant to Code Section
956 or a withholding tax), the Net Proceeds or Excess Cash Flow so affected will
not be required to be applied to repay Loans at the times provided in Section
2.11(d), or the Borrower shall not be required to make a prepayment at the time
provided in Section 2.11(c) or Section 2.11(e), as the case may be, and instead,
such amounts may be retained by the applicable Foreign Subsidiary. The
non-application of any prepayment amounts as a consequence of the foregoing
provisions will not, for the avoidance of doubt, constitute a Default or an
Event of Default. (g) In connection with any optional or mandatory prepayment of
Borrowings hereunder the Borrower shall, subject to the provisions of this
paragraph and paragraph (k) of this Section, select the Borrowing or Borrowings
to be prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (h) of this Section. The Administrative Agent will
promptly notify each Lender of the contents of the Borrower’s prepayment notice
and of such Lender’s pro rata share of the prepayment. Each such Lender may
reject all (but not less than all) of its pro rata share of any mandatory
prepayment (such declined amounts, the “Declined Proceeds”) of Loans required to
be made pursuant to clause (c), (d) or (e) of this Section 2.11 by providing
notice to the Administrative Agent at or prior to the time of such prepayment.
Any Declined Proceeds remaining thereafter shall be retained by the Borrower
(“Retained Declined Proceeds”). (h) The Borrower shall notify the Administrative
Agent by telephone (confirmed by electronic communication (including Adobe pdf
file) or telecopy) of any prepayment hereunder, (i) in the case of prepayment of
a Eurocurrency Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment, provided that
a notice of optional prepayment may state that such notice is conditional upon
the consummation of an acquisition or sale transaction or upon the effectiveness
of other credit facilities or the receipt of the proceeds from the issuance of
other Indebtedness or the occurrence of any other specified event, in which case
such notice of prepayment may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified date) if such condition is not
satisfied. Promptly following receipt of any such 70



--------------------------------------------------------------------------------



 
[exhibit10071.jpg]
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Except as otherwise provided herein, each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13. (i) Notwithstanding anything to the contrary
contained in this Agreement, so long as no Event of Default has occurred and is
continuing or would result therefrom, the Borrower or any Restricted Subsidiary
(in such case, the foregoing being herein referred to as the “Auction Parties”
and each, an “Auction Party”) may repurchase outstanding Loans on the following
basis: (A) Such Auction Party may repurchase all or any portion of any Loan
pursuant to a Dutch Auction (or such other modified Dutch auction conducted
pursuant to similar procedures as the Borrower and the Administrative Agent may
otherwise agree); (B) Following repurchase by any Auction Party pursuant to this
Section 2.11(i), the Loans so repurchased shall, without further action by any
Person, be deemed cancelled for all purposes and no longer outstanding (and may
not be resold by any Auction Party) for all purposes of this Agreement, and the
principal amount of the Loans so repurchased shall be applied on a pro rata
basis to reduce the scheduled remaining installments of principal on such Loans.
In connection with any Loans repurchased and cancelled pursuant to this Section
2.11(i), the Administrative Agent is authorized to make appropriate entries in
the Register to reflect any such cancellation. Any payment made by any Auction
Party in connection with a repurchase permitted by this Section 2.11(i) shall
not be subject to any of the pro rata payment or sharing requirements of this
Agreement. Notwithstanding anything in this Agreement or any other Loan
Documents to the contrary, failure by an Auction Party to make any payment to a
Lender required by an agreement permitted by this Section 2.11(i) shall not
constitute a Default or an Event of Default; (C) Each Lender that sells its
Loans pursuant to this Section 2.11(i) acknowledges and agrees that (i) the
Auction Parties may come into possession of additional information regarding the
Loans or the Loan Parties at any time after a repurchase has been consummated
pursuant to an Auction hereunder that was not known to such Lender or the
Auction Parties at the time such repurchase was consummated and that, when taken
together with information that was known to the Auction Parties at the time such
repurchase was consummated, may be information that would have been material to
such Lender’s decision to enter into an assignment of such Loans hereunder
(“Excluded Information”), (ii) such Lender will independently make its own
analysis and determination to enter into an assignment of its Loans and to
consummate the transactions contemplated by an Auction notwithstanding such
Lender’s lack of knowledge of Excluded 71



--------------------------------------------------------------------------------



 
[exhibit10072.jpg]
Information and (iii) none of the Auction Parties or any other Person shall have
any liability to such Lender with respect to the nondisclosure of the Excluded
Information. Each Lender that tenders Loans pursuant to an Auction agrees to the
foregoing provisions of this clause (C). The Administrative Agent and the
Lenders hereby consent to the Auctions and the other transactions contemplated
by this Section 2.11(i) and hereby waive the requirements of any provision of
this Agreement (including, without limitation, any pro rata payment
requirements) (it being understood and acknowledged that purchases of the Loans
by an Auction Party contemplated by this Section 2.11(i) shall not constitute
Investments by such Auction Party) or any other Loan Document that may otherwise
prohibit any Auction or any other transaction contemplated by this Section
2.11(i). (j) Notwithstanding any of the other provisions of this Section 2.11,
if any prepayment of Eurocurrency Loans is required to be made under this
Section 2.11, prior to the last day of the Interest Period therefor, in lieu of
making any payment pursuant to this Section 2.11 in respect of any such
Eurocurrency Loan prior to the last day of the Interest Period therefor, the
Borrower may, in its sole discretion, deposit with the Administrative Agent in
the currency in which such Loan is denominated, the amount of any such
prepayment otherwise required to be made hereunder until the last day of such
Interest Period (and no Default or Event of Default shall occur solely as a
result thereof), at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.11. Such deposit shall constitute cash collateral for the
Eurocurrency Loans to be so prepaid; provided that the Borrower may at any time
direct that such deposit be applied to make the applicable payment required
pursuant to this Section 2.11. (k) In connection with any voluntary prepayments
by the Borrower pursuant to Section 2.11(a), any voluntary prepayment thereof
shall be applied first to ABR Loans to the full extent thereof before
application to Eurocurrency Loans, in each case in a manner that minimizes the
amount of any payments required to be made by the Borrower pursuant to Section
2.16. In connection with any mandatory prepayments by the Borrower of the Loans
pursuant to Section 2.11, such prepayments shall be applied on a pro rata basis
to the then outstanding Loans being prepaid irrespective of whether such
outstanding Loans are ABR Loans or Eurocurrency Loans; provided that if no
Lenders exercise the right to waive a given mandatory prepayment of the Loans
pursuant to Section 2.11(g), then, with respect to such mandatory prepayment,
the amount of such mandatory prepayment shall be applied first to Loans that are
ABR Loans to the full extent thereof before application to Loans that are
Eurocurrency Loans in a manner that minimizes the amount of any payments
required to be made by the Borrower pursuant to Section 2.16. Section 2.12 Fees.
(a) [Reserved]. (b) [Reserved]. 72



--------------------------------------------------------------------------------



 
[exhibit10073.jpg]
(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent. (d) All fees payable hereunder shall be
paid by the Borrower on the dates due, in immediately available funds, to the
Administrative Agent for distribution (in the case of fees payable for the
benefit of the Lenders) to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances. (e) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender on the Closing Date the fees
payable for the benefit of the Lenders as described in the Fee Letter. Such fees
will be in all respects fully earned, due and payable on the Closing Date and
non-refundable and non-creditable thereafter and may be netted against the Loans
made by such Lender to the Borrower. Section 2.13 Interest. (a) The Loans
comprising each ABR Borrowing shall bear interest at the Alternate Base Rate
plus the Applicable Margin. (b) The Loans comprising each Eurocurrency Borrowing
shall bear interest at the Adjusted Eurocurrency Rate for the Interest Period in
effect for such Borrowing plus the Applicable Margin. (c) Notwithstanding the
foregoing, if any principal of or interest on any Loan or any fee payable by the
Borrower hereunder is not paid when due (after the expiration of any applicable
grace period), whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section (including the Applicable Margin) or (ii) in the case
of any other amount, 2.00% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section; provided that no default rate shall accrue on the
Loans of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender. (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan, provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on written demand, (ii) in the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion. (e) All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted Eurocurrency Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error. 73



--------------------------------------------------------------------------------



 
[exhibit10074.jpg]
Section 2.14 Alternate Rate of Interest. (a) Subject to clauses (b), (c), (d)
and (e) of this Section 2.14, if prior to the commencement of any Interest
Period for a Eurocurrency Borrowing: (i) the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the Adjusted Eurocurrency
Rate for such Interest Period; or (ii) the Administrative Agent is advised by
the Required Lenders that the Adjusted Eurocurrency Rate for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, electronic communication (including Adobe pdf file) or
telecopy as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, (i) any Interest Election Request that requests
the conversion of any Borrowing to, or any continuation of any Borrowing as, a
Eurocurrency Borrowing shall be ineffective, and such Borrowing shall be
converted to an ABR Borrowing on the last day of the Interest Period applicable
thereto; and (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as an ABR Borrowing. (b) Notwithstanding anything
to the contrary herein or in any other Loan Document, upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace the
Eurocurrency Rate with a Benchmark Replacement. Any such amendment with respect
to a Benchmark Transition Event will become effective at 5:00 p.m. on the fifth
(5th) Business Day after the Administrative Agent has posted such proposed
amendment to all Lenders and the Borrower, so long as the Administrative Agent
has not received, by such time, written notice of objection to such proposed
amendment from Lenders comprising the Required Lenders; provided that, with
respect to any proposed amendment containing any SOFR-Based Rate, the Lenders
shall be entitled to object only to the Benchmark Replacement Adjustment
contained therein. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the Eurocurrency Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date. (c) In connection with the implementation of a Benchmark
Replacement, the Administrative Agent will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement. (d)
The Administrative Agent will promptly notify the Borrower and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark 74



--------------------------------------------------------------------------------



 
[exhibit10075.jpg]
Unavailability Period. Any determination, decision or election that may be made
by the Administrative Agent or Lenders pursuant to this Section 2.14, including
any determination with respect to a tenor, rate or adjustment or of the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or refrain from taking any action, will be conclusive and binding absent
manifest error and may be made in its or their sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section 2.14. (e) Upon the Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, (i) any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing shall be ineffective, and such Borrowing
shall be converted to an ABR Borrowing on the last day of the Interest Period
applicable thereto, (ii) if any Borrowing Request requests a Eurocurrency
Borrowing, such Borrowing shall be made as an ABR Borrowing. Section 2.15
Increased Costs. (a) If any Change in Law shall: (i) impose, modify or deem
applicable any reserve, special deposit, compulsory loan, insurance charge or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted Eurocurrency Rate); (ii) impose on any Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Eurocurrency Loans made by such Lender; or (iii)
subject any Lender to any additional Taxes of any kind whatsoever with respect
to this Agreement or any Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except, in each case, for (A)
Indemnified Taxes indemnifiable under Section 2.17, (B) Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and (C) Taxes that
are imposed as a result of a present or former connection between such Recipient
and the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document),
and that either are imposed on or measured by net income (however denominated)
or are franchise Taxes or branch profits Taxes), and the result of any of the
foregoing shall be to materially increase (or in regards to clause (iii),
increase) the cost to such Lender of making, converting to, continuing or
maintaining any Eurocurrency Loan (or in regards to clause (iii), any Loan) (or
of maintaining its obligation to make any such Loan) of the Borrower or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise) from the Borrower, then 75



--------------------------------------------------------------------------------



 
[exhibit10076.jpg]
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
(b) If any Lender determines in good faith that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to the Borrower to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital and liquidity adequacy), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered. (c) A certificate of a Lender setting forth the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
days after receipt thereof. (d) Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation, provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 120 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor, and provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 120-day
period referred to above shall be extended to include the period of retroactive
effect thereof. Section 2.16 Break Funding Payments. In the event of (a) the
payment by the Borrower of any principal of any Eurocurrency Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion by the Borrower of any Eurocurrency
Loan other than on the last day of the Interest Period applicable thereto, (c)
the failure by the Borrower to borrow, convert into, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(h) and is
revoked in accordance therewith) or (d) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19 or Section 9.02(c), then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event (other than loss of profit). In the case
of a Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed
to include an amount determined by such Lender to be the excess, if any, of (i)
the amount of interest that would have accrued on the principal amount of such
Loan had such event not occurred, at the Adjusted Eurocurrency Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for 76



--------------------------------------------------------------------------------



 
[exhibit10077.jpg]
such period at the interest rate that such Lender would bid were it to bid, at
the commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the Eurocurrency market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 30 days after
receipt thereof. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any costs
incurred more than 270 days prior to the date that such Lender notifies the
Borrower of the event giving rise to such costs. Section 2.17 Taxes. (a) Each
payment by or on account of any Loan Party under any Loan Document shall be made
without withholding for any Taxes, unless such withholding is required by any
Requirement of Law. If any applicable withholding agent is so required to
withhold Taxes, then such withholding agent shall so withhold and shall timely
pay the full amount of withheld Taxes to the relevant Governmental Authority in
accordance with any applicable law. To the extent such Taxes are Indemnified
Taxes, then the amount payable by the applicable Loan Party shall be increased
as necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section 2.17), the
applicable Recipient receives the amount it would have received had no such
withholding been made. (b) [Reserved.] (c) In addition, each Loan Party shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law. (d) As promptly as possible after any payment of Indemnified
Taxes by a Loan Party to a Governmental Authority, such Loan Party shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment. (e) The Loan Parties
shall indemnify each Recipient for the full amount of any Indemnified Taxes that
are paid or payable by such Recipient in connection with any Loan Document
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.17) or for which such Loan Party has failed to
remit to the Administrative Agent the required receipts or other required
documentary evidence and any expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted; the indemnity under this paragraph (e) shall be paid within 30 days
after the Recipient (or the Administrative Agent, on behalf of such Recipient)
delivers to the applicable Loan Party a certificate stating the amount of
Indemnified Taxes so payable by such Recipient. Such certificate shall be
conclusive of the amount so payable absent 77



--------------------------------------------------------------------------------



 
[exhibit10078.jpg]
manifest error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent. (f) (i) Any Lender that is entitled to an exemption from,
or reduction of, any applicable withholding Tax with respect to any payments
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by law
or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to U.S. backup withholding or information reporting
requirements, or any other U.S. or non-U.S. withholding requirements. Upon the
reasonable request of the Borrower or the Administrative Agent, any Lender shall
update any form or certification previously delivered pursuant to this Section
2.17(f). If any form or certification previously delivered pursuant to this
Section 2.17(f) expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10 days
after such expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so. (ii)
Without limiting the generality of the foregoing and solely with respect to the
Obligations, any Lender shall, if it is legally eligible to do so, deliver to
the Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a party hereto, two duly completed and executed copies of
whichever of the following is applicable: (A) in the case of a Lender that is a
U.S. Person, IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding; (B) in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party, IRS Form
W-8 BEN or W-8 BEN- E (or any successor form); (C) in the case of a Foreign
Lender for whom payments under any Loan Document constitute income that is
effectively connected with such Lender’s conduct of a trade or business in the
United States, IRS Form W-8ECI (or any successor form); (D) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under Section 871(h) or 881(c) of the Code both (1) IRS Form W-8BEN or W-8BEN-E
(or any successor form) and (2) a certificate substantially in the form of the
applicable Exhibit H (a “U.S. Tax Certificate”); (E) in the case of a Foreign
Lender that is not the beneficial owner of payments made under any Loan Document
(including a partnership or a 78



--------------------------------------------------------------------------------



 
[exhibit10079.jpg]
participating Lender), (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership for U.S. federal income
tax purposes (and not a participating Lender) and one or more of its partners
are claiming the exemption for portfolio interest under Section 871(h) or 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or (F) any other form prescribed by law as a basis for claiming
exemption from, or a reduction of, U.S. federal withholding Tax together with
such supplementary documentation necessary to enable the Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld. (iii) Solely with respect to the Obligations, if a payment made to
any Lender would be subject to U.S. federal withholding Tax imposed under FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Sections 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such other documentation reasonably requested
by the Borrower and the Administrative Agent as may be necessary for the
Administrative Agent and the Borrower to comply with their obligations under
FATCA, to determine whether such Lender has or has not complied with such
Lender’s FATCA obligations and to determine the amount, if any, to deduct and
withhold from such payment. Solely for purposes of this clause (iii), “FATCA”
shall include any amendments after the Closing Date. (iv) Notwithstanding any
other provision of this clause (f), a Lender shall not be required to deliver
any form that such Lender is not legally eligible to deliver. (g) If any
Recipient determines, in its sole discretion (in good faith), that it has
received a refund of any Indemnified Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including additional amounts paid by any Loan
Party pursuant to this Section 2.17), it shall promptly pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section 2.17 with respect to the Taxes giving rise to
such refund), net of all reasonable out-of-pocket expenses (including any Taxes)
of such Recipient and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
indemnifying party, upon the request of such Recipient, shall repay to such
Recipient the amount paid to such indemnifying party pursuant to the previous
sentence (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event such Recipient is required to repay such
refund to such Governmental Authority. This Section 2.17(g) shall not be
construed to require any Recipient to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to any Loan
Party or any other Person. 79



--------------------------------------------------------------------------------



 
[exhibit10080.jpg]
(h) On or before the date it becomes a party to this Agreement, any successor or
supplemental Administrative Agent that is not a U.S. Person shall deliver to the
Borrower with respect to the Obligations two duly completed copies of IRS Form
W-8IMY certifying that it is a “U.S. branch” and that the payments are not
effectively connected with the conduct of a trade or business in the United
States and that it is using such form as evidence of its agreement with the
Borrower to be treated as a U.S. Person with respect to such payments (and the
Borrower and the Administrative Agent agree to so treat the Administrative Agent
as a U.S. Person with respect to such payments as contemplated by Treasury
Regulation Section 1.1441- 1(b)(2)(iv)(A)). JPMorgan Chase Bank, N.A. as the
Administrative Agent, and any successor or supplemental Administrative Agent
that is a U.S. Person, shall, on or before the date it becomes a party to this
Agreement, deliver to the Borrower two duly completed copies of IRS Form W-9, or
any subsequent versions or successors to such form, certifying that it is exempt
from U.S. federal backup withholding. Notwithstanding anything to the contrary,
nothing in this Section 2.17(h) shall require JPMorgan Chase Bank, N.A. or any
successor or supplemental Administrative Agent to deliver any form that it is
not legally eligible to deliver as a result of any Change in Law after the
Closing Date. Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of
Setoffs. (a) The Borrower shall make each payment required to be made by it
under any Loan Document (whether of principal, interest, fees or of amounts
payable under Section 2.15, Section 2.16, Section 2.17 or otherwise) prior to
the time expressly required hereunder or under such other Loan Document for such
payment (or, if no such time is expressly required, prior to 12:00 p.m., New
York City time), on the date when due, in immediately available funds, without
setoff or counterclaim. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in same day funds not later than
12:00 p.m., New York City time on the date specified herein. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent’s Office, except that payments
pursuant to Section 2.11, Section 2.11(i), Section 2.12(c), Section 2.15,
Section 2.16, Section 2.17 and Section 9.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein. The Administrative Agent shall distribute
any such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. Unless otherwise
provided herein, if any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. Except as
otherwise set forth in any Loan Document, all payments under each Loan Document
shall be made in Dollars. (b) If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal then due
hereunder, 80



--------------------------------------------------------------------------------



 
[exhibit10081.jpg]
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties. (c) If, other than as provided elsewhere
herein, any Lender shall, by exercising any right of setoff or counterclaim or
otherwise (including without limitation by receipt of amounts from or in respect
of any Loan Party pursuant to or in connection with (A) any event, action or
proceeding of the type referred to in clauses (h) or (i) of Section 7.01, (B)
any liquidation, sale or other disposition of, or realization on, substantially
all of the Collateral and (C) any distribution by an Agent in connection with
the foregoing clauses (A) and (B)), obtain payment in respect of any principal
of or interest on any of its Loans resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans, provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to (x) any payment
or prepayment made by or on behalf of the Borrower or any other Loan Party
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant or the termination of any Lender’s commitment and non-pro rata
repayment of Loans pursuant to Section 2.19(b), or (z) transactions in
connection with an open market purchase or a Dutch Auction. For the avoidance of
doubt, this Section shall not limit the ability of the Borrower or any
Restricted Subsidiary to purchase and retire Loans pursuant to an open market
purchase or a Dutch Auction. (d) Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption and in its sole discretion, distribute to the
Lenders the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. (e) (i) If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.06(a) or (a), Section 2.18(d) or
Section 9.03(d), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid 81



--------------------------------------------------------------------------------



 
[exhibit10082.jpg]
and/or (ii) hold such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clause (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion. Section 2.19
Mitigation Obligations; Replacement of Lender (a) If any Lender requests
compensation under Section 2.15 or Section 2.17, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or Section 2.17, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not be inconsistent with its internal policies or otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment. (b) If any Lender requests compensation under Section
2.15 or Section 2.17, or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, or if any Lender ceases to make Eurocurrency Loans as
a result of any of the conditions in Section 2.14 or Section 2.15, or if any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, (1) repay
the Loans of such Lender on a non-pro rata basis, or (2) require such Lender
(and such Lender shall be obligated) to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in Section 9.04),
all its interests, rights and obligations under this Agreement and the other
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that (i)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and, other than in the case of a Defaulting Lender,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
and (ii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. (c) Any Lender being replaced pursuant to Section 2.19(b) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s outstanding Loans (provided that the failure of any such Lender to
execute an Assignment and Assumption shall not render such assignment invalid
and such assignment shall be recorded in the Register) and (ii) deliver all
Notes, if any, evidencing such Loans to the Borrower, the Administrative Agent
or the assignee Lender, as applicable. Pursuant to such Assignment and
Assumption, (A) the assignee Lender shall acquire all or a portion, as the case
may be, of the assigning Lender’s outstanding Loans, (B) all obligations of the
Loan Parties owing to the assigning Lender relating to the Loan Documents and
participations so assigned shall be paid 82



--------------------------------------------------------------------------------



 
[exhibit10083.jpg]
in full by the assignee Lender or the Loan Parties (as applicable) to such
assigning Lender concurrently with the execution and delivery of such Assignment
and Assumption, together with any amounts owing to the assigning Lender (other
than a Defaulting Lender) under Section 2.16 as a consequence of such assignment
and (C) upon such payment and, if so requested by the assignee Lender, the
assignor Lender shall deliver to the assignee Lender the appropriate Note or
Notes executed by the Borrower, the assignee Lender shall become a Lender
hereunder and the assigning Lender shall cease to constitute a Lender hereunder
with respect to such assigned Loans, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender. Section 2.20 [Reserved]. Section 2.21 [Reserved]. Section 2.22
Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law: (i) Waivers and Amendments. That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 9.02. (ii)
Reallocation of Payments. Any payment of principal, interest, fees, indemnity
payments or other amounts received by the Administrative Agent for the account
of that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant
to Article VII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 9.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request, to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement; third, to
the payment of any amounts owing to the non-Defaulting Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; fourth, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and fifth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made at a time when the
conditions set forth in Section 4.01 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of that Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts 83



--------------------------------------------------------------------------------



 
[exhibit10084.jpg]
owed by a Defaulting Lender pursuant to this Section 2.22(a)(ii) shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto. (iii) Certain Fees. That Defaulting Lender shall not be
entitled to receive any default rate of interest pursuant to Section 2.13(c) for
any period during which that Lender is a Defaulting Lender. (b) Defaulting
Lender Cure. If the Borrower and the Administrative Agent agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Loans to be held on a pro rata basis by the Lenders in accordance with the
Commitments in effect immediately prior to their termination (giving effect to
any assignments of Loans that occurred following the termination of the
Commitments), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from that Lender’s having been a Defaulting
Lender. ARTICLE III Representations and Warranties The Borrower represents and
warrants to the Lenders that (it being understood that the following
representations and warranties shall be deemed made with respect to any Foreign
Subsidiary only to the extent relevant under applicable law): Section 3.01
Organization; Powers. Each of the Borrower and its Restricted Subsidiaries (a)
is duly organized or incorporated and validly existing, (b) to the extent such
concept is applicable in the corresponding jurisdiction, is in good standing
under the laws of the jurisdiction of its organization or incorporation and (c)
has all requisite organizational or constitutional power and authority to (i)
carry on its business as now conducted and as proposed to be conducted and (ii)
execute, deliver and perform its obligations under each Loan Document to which
it is a party, except, in the case of clause (b) only, where the failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect. Section 3.02 Authorization; Enforceability. This
Agreement (and the lending transactions contemplated hereby to occur on the
Closing Date) has been duly authorized by all necessary corporate or other
organizational action by the Borrower, and each other Loan Document to which any
Loan Party is a party has been duly authorized by all necessary corporate,
shareholder or other organizational action by such Loan Party, and each Loan
Document constitutes, or when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Borrower or such other
Loan Party (as the case may be), enforceable in accordance with its terms,
subject to (i) applicable bankruptcy, insolvency, 84



--------------------------------------------------------------------------------



 
[exhibit10085.jpg]
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law and (ii) the need for filings and registrations
necessary to create or perfect the Liens on the Collateral granted by the Loan
Parties for the benefit of the Secured Parties. Section 3.03 Governmental
Approvals; No Conflicts. The execution, delivery and performance by the Loan
Parties of the Loan Documents to which such Loan Parties are a party (a) do not
require any material consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect, in each case as of the
Closing Date, (ii) filings and registrations of charges necessary to perfect
Liens created under the Loan Documents and to release existing Liens (if any),
and (iii) those consents, approvals, registrations, filings or other actions,
the failure of which to obtain or make would not reasonably be expected to
result in a Material Adverse Effect, (b) will not violate any Organizational
Document of the Borrower or any other Loan Party, (c) will not violate any
Requirement of Law applicable to the Borrower or any Restricted Subsidiary, (d)
will not violate or result in a default under any indenture, agreement or other
instrument in each case constituting Material Indebtedness binding upon the
Borrower or any Restricted Subsidiary or their respective assets, or give rise
to a right thereunder to require any payment to be made by the Borrower or any
Restricted Subsidiary or give rise to a right of, or result in, termination,
cancelation or acceleration of any obligation thereunder, in each case as of the
Closing Date, and (e) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any Restricted Subsidiary, except Liens created
under the Loan Documents and Liens permitted under Section 6.02, except in the
cases of clauses (a), (c) and (d) above where such violations, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect. Section 3.04 Financial Condition; No Material Adverse Change.
(a) Each of (i) the audited consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows of the Borrower for December 31,
2019 and for the fiscal year then ended and (ii) the unaudited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Borrower for March 28, 2020 and June 27, 2020 and for the fiscal
quarter and portion of the Borrower’s fiscal year then ended, present fairly, in
all material respects, the consolidated financial position and the consolidated
results of operations and consolidated cash flows of the Borrower as of such
dates and for such periods in accordance in all material respects with GAAP
(except, in the case of the unaudited financial statements, as permitted by the
SEC), subject, in the case of the unaudited financial statements, to normal
year-end audit adjustments and to any other adjustments described therein
(including the notes thereto), the absence of footnotes and the inclusion of
explanatory notes. (b) Since December 31, 2019, no event, change or condition
has occurred that has had, or would reasonably be expected to have, a Material
Adverse Effect. Each Lender and the Administrative Agent hereby acknowledges and
agrees that the Borrower and its Subsidiaries may be required to restate
historical financial statements as the result of the implementation of changes
in GAAP, or the respective interpretation thereof or otherwise, and that such
restatements will not result in a Default or an Event of Default under the Loan
Documents. 85



--------------------------------------------------------------------------------



 
[exhibit10086.jpg]
Section 3.05 Properties. (a) Each of the Borrower and its Restricted
Subsidiaries has good title to, valid leasehold interests in, or rights to use,
all of its real and personal property material to its business, except for Liens
permitted under Section 6.02 and except where the failure to have such title,
interest or right would not reasonably be expected to have a Material Adverse
Effect. (b) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect (i) the Borrower and its Restricted
Subsidiaries own, or are licensed to use, all Intellectual Property that is
necessary for the operation of their respective businesses as currently
conducted, free and clear of all Liens (other than Liens permitted under Section
6.02), (ii) to the knowledge of the Borrower, all registered and issued
Intellectual Property rights owned by the Borrower and its Restricted
Subsidiaries are valid and enforceable, (iii) the conduct of, and the use of
Intellectual Property in, the respective businesses of the Borrower and its
Restricted Subsidiaries does not infringe, misappropriate, or otherwise violate
the rights of any other Person, and (iv) there are no claims, actions, suits or
proceedings pending against or, to the knowledge of the Borrower, threatened in
writing against the Borrower or any Restricted Subsidiary (A) alleging any
infringement, misappropriation or violation by the Borrower or any Restricted
Subsidiary of any Intellectual Property right of any other Person, or (B)
challenging the ownership, use, validity or enforceability of any Intellectual
Property owned by or licensed to the Borrower or any Restricted Subsidiary.
Section 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits, investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened in
writing against the Borrower or any Restricted Subsidiary as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters). (b)
Except for the Disclosed Matters and except with respect to any other matters
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, neither the Borrower nor any Restricted
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability or
(iii) has received written notice of any claim with respect to any Environmental
Liability. Section 3.07 Compliance with Laws. Each of the Borrower and the
Restricted Subsidiaries is in compliance with all Requirements of Law applicable
to it or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. 86



--------------------------------------------------------------------------------



 
[exhibit10087.jpg]
Section 3.08 Investment Company Status. None of the Borrower nor any other Loan
Party is required to be registered as an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940. Section 3.09
Taxes. Each of the Borrower and its Restricted Subsidiaries (a) has timely filed
or caused to be filed all material Tax returns and reports required to have been
filed and (b) has paid or caused to be paid all material Taxes required to have
been paid by it, except any Taxes that are being contested in good faith by
appropriate proceedings for which adequate reserves have been provided in
accordance with GAAP or applicable foreign accounting principles. Section 3.10
ERISA. (a) No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect, (b) with respect to each employee benefit plan as
defined in Section 3(3) of ERISA, each of the Borrower and its ERISA Affiliates
is in compliance in all material respects with the applicable provisions of
ERISA and the Code and the regulations and published interpretations thereunder,
(c) there exists no Unfunded Pension Liability with respect to any Plans that
would reasonably be expected to result in a Material Adverse Effect, and (d)
each Foreign Pension Plan is in compliance in all material respects with all
Requirements of Law applicable thereto and the respective requirements of the
governing documents for such plan. With respect to each Foreign Pension Plan,
neither the Borrower, any Subsidiaries or any of their respective directors,
officers, employees or agents has engaged in a transaction which would subject
the Borrower or any Subsidiary, directly or indirectly, to a tax or civil
penalty which could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect. With respect to each Foreign Pension Plan,
reserves have been established in the financial statements furnished to the
Lenders in respect of any unfunded liabilities in accordance with applicable law
and prudent business practice or, where required, in accordance with ordinary
accounting practices in the jurisdiction in which such Foreign Pension Plan is
maintained. The aggregate unfunded liabilities with respect to such Foreign
Pension Plans would not reasonably be expected to result in a Material Adverse
Effect; the present value of the aggregate accumulated benefit liabilities of
all such Foreign Pension Plans (based on those assumptions used to fund each
such Foreign Pension Plan) did not, as of the last annual valuation date
applicable thereto, exceed by more than $50,000,000 the fair market value of the
assets of all such Foreign Pension Plans. Section 3.11 Disclosure. The
representations and warranties of the Borrower contained in any Loan Document or
in any other documents, certificates or written statements furnished by or on
behalf of the Borrower or any Restricted Subsidiary to the Administrative Agent
in connection with the transactions contemplated hereby (other than projections,
estimates, budgets, forecasts, pro forma financial information and other
forward-looking information and information of a general economic or general
industry nature and other general market data), when taken as a whole, do not,
as of the date furnished, contain any untrue statement of a material fact or
omit to state any material fact (known to the Borrower, in the case of any
document not furnished by it) necessary to make the statements therein not
materially misleading in the light of the circumstances under which they were
made (after giving effect to all supplements thereto from time to time). Any
projections and pro forma financial information contained in such materials
(including any Projections) were prepared in good faith based upon 87



--------------------------------------------------------------------------------



 
[exhibit10088.jpg]
assumptions believed by the Borrower to be reasonable at the time of delivery
thereof, it being understood by the Administrative Agent and the Lenders that
(i) such projections as to future events (A) are not to be viewed as facts, (B)
are subject to significant uncertainties and contingencies, many of which are
beyond the control of the Loan Parties, and (C) are not a guarantee of
performance, (ii) no assurance is given by the Loan Parties that the results
forecast in any such projections will be realized and (iii) the actual results
during the period or periods covered by any such projections may differ from the
forecast results set forth in such projections and such differences may be
material. Section 3.12 Labor Matters. As of the Closing Date, there are no
strikes, work stoppages or material labor disputes against the Borrower or any
Restricted Subsidiary pending or, to the actual knowledge of the Borrower,
threatened in writing, in each case, that would reasonably be expected to have a
Material Adverse Effect. Section 3.13 Subsidiaries. As of the Closing Date,
Schedule 3.13 sets forth the name of, and the ownership by the Borrower and its
Subsidiaries in, each Subsidiary (other than Foreign Subsidiaries which are
inactive, dormant or have only de minimis assets) and identifies each Subsidiary
that is a Loan Party as of the Closing Date; provided that inaccuracies in the
name and ownership of any Foreign Subsidiary that is not a Material Subsidiary
shall be deemed not material for all purposes under this Agreement and the other
Loan Documents. Section 3.14 Solvency. As of the Closing Date, after giving
effect to the consummation of the Transactions, the Borrower and its Restricted
Subsidiaries, when taken as a whole, are Solvent. Section 3.15 Federal Reserve
Regulations. (a) None of the Borrower or any Restricted Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock. (b) No part of the
proceeds of the Loans will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that entails a
violation of the provisions of the Regulations of the Board, including
Regulation T, U or X. Section 3.16 Senior Indebtedness; Subordination. The
Obligations hereunder and under the other Loan Documents are within the
definition of “Senior Debt” (or any comparable term) and “Designated Senior
Debt” (or any comparable term), to the extent applicable, under and as defined
in the subordination provisions in the documentation governing Subordinated
Indebtedness, if any. Section 3.17 Use of Proceeds. The proceeds of the Loans
will be used in accordance with Section 5.09. Section 3.18 Security Documents.
The Security Documents are effective to create in favor of the Collateral Agent
for the benefit of the applicable Secured Parties legal, valid and enforceable
(subject to (a) applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles 88



--------------------------------------------------------------------------------



 
[exhibit10089.jpg]
of equity, regardless of whether considered in a proceeding in equity or at law,
(b) any filings, notices and recordings and other perfection requirements
necessary to create or perfect the Liens on the Collateral granted by the Loan
Parties for the benefit of the Secured Parties (which filings, notices or
recordings shall be made to the extent required by any Security Document) and
(c) with respect to enforceability against Foreign Subsidiaries or under
non-U.S. laws, the effect of non-U.S. laws, rules and regulations as they relate
to pledges, if any, of Equity Interests in Foreign Subsidiaries and intercompany
Indebtedness owed by Foreign Subsidiaries) first priority Liens on, and security
interests in, the Collateral (subject to Liens permitted under Section 6.02)
and, (i) when all appropriate filings, notices or recordings are made in the
appropriate offices, corporate records or with the appropriate Persons as may be
required under applicable laws and any Security Document (which filings, notices
or recordings shall be made to the extent required by any Security Document) and
(ii) upon the taking of possession or control by the Collateral Agent of such
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent required by any Security Document), the
Collateral Agent will have fully perfected Liens on, and security interests in,
all right, title and interest of the Loan Parties in such Collateral to the
extent such Liens and security interests can be perfected by such filings,
notices, recordings, possession or control. Section 3.19 OFAC; FCPA; Patriot
Act. (a) None of the Borrower or any of its Restricted Subsidiaries, nor any
director or officer thereof, nor, to the knowledge of the Borrower, any
employee, agent or Affiliate of the Borrower or any of its Restricted
Subsidiaries is a Person that is, or is owned or controlled by Persons that are:
(i) the subject of any sanctions administered or enforced by the U.S. Department
of the Treasury’s Office of Foreign Assets Control or the U.S. State Department,
the United Nations Security Council, the European Union, Her Majesty’s Treasury,
or other relevant sanctions authority (collectively, “Sanctions”), or (ii)
located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions (including, without limitation, Crimea,
Cuba, Iran, North Korea and Syria). (b) The Borrower and the other Loan Parties
are in compliance in all material respects with the Patriot Act (to the extent
applicable) and all applicable anti-corruption laws, anti-money laundering laws
and Sanctions. The Borrower has implemented and maintains policies and
procedures reasonably designed to ensure compliance by the Borrower and its
Subsidiaries with all applicable anti-corruption laws (including without
limitation the United States Foreign Corrupt Practices Act of 1977 (the “FCPA”))
and Sanctions. Section 3.20 Beneficial Ownership Certification. As of the
Closing Date, the information included in the applicable Beneficial Ownership
Certification delivered on or prior to such date is true and correct in all
respects. Section 3.21 Affected Financial Institution. No Loan Party is an
Affected Financial Institution. 89



--------------------------------------------------------------------------------



 
[exhibit10090.jpg]
ARTICLE IV Conditions Section 4.01 Closing Date. This Agreement and the
obligations of the Lenders to make the extensions of credit to be made hereunder
on the Closing Date shall not become effective until the date on which each of
the following express conditions is satisfied or waived: (a) The Administrative
Agent or the Collateral Agent (or their counsel), as applicable, shall have
received: (A) from each party hereto counterparts of this Agreement signed on
behalf of such party, together with all Schedules hereto, (B) from each party
thereto executed counterparts of the Collateral Agreement, the Subsidiary
Guaranty and the Intercreditor Agreement, (C) from the Borrower, a Note executed
by the Borrower for each Lender that requests such a Note at least three
Business Days in advance of the Closing Date, (D) with respect to each Loan
Party, a UCC-1 financing statement in a form appropriate for filing in the state
of organization of such Loan Party, (E) executed IP Security Agreements (as
defined in the Collateral Agreement) as required pursuant to the Collateral
Agreement, (F) delivery of stock certificates for certificated Equity Interests
of each material Domestic Restricted Subsidiary that constitutes Collateral,
together with appropriate instruments of transfer endorsed in blank, (G) all
agreements or instruments representing or evidencing the Collateral accompanied
by instruments of transfer and stock powers undated and endorsed in blank and
(H) the results of a search of the UCC filings and of such tax and judgment lien
searches and such searches from the U.S. Patent and Trademark Office and the
U.S. Copyright Office as reasonably requested by the Administrative Agent at
least 3 Business Days prior to the Closing Date, and copies of the financing
statements (or similar documents) disclosed by such search; provided, that the
Collateral Agent hereby acknowledges that each of the items described in the
foregoing clauses (F) and (G) was previously delivered to the Collateral Agent
in its capacity as collateral agent under the Existing Credit Agreement, and it
is in possession of each such item as of the Closing Date. (b) The
Administrative Agent shall have received a customary written opinion (addressed
to the Administrative Agent and the Lenders and dated the Closing Date) of Baker
& McKenzie LLP, New York and Illinois counsel for the Loan Parties. (c) The
Administrative Agent shall have received: (i) a copy of each Organizational
Document of the Borrower and the Subsidiary Loan Parties and, to the extent
applicable, certified as of a recent date by the appropriate governmental
official; (ii) signature and incumbency certificates of the officers of such
Person executing the Loan Documents to which it is a party as of the Closing
Date; (iii) resolutions of the board of directors or similar governing body of
the Borrower and the Subsidiary Loan Parties approving and authorizing the
execution, delivery and performance of the Loan Documents to which such Loan
Party is a party as of the Closing Date, certified as of the Closing Date by
such Loan Party as being in full force and effect without modification or
amendment; and (iv) a good standing certificate (to the extent such concept is
known in the relevant jurisdiction) from the applicable Governmental Authority
of the Borrower’s and the Subsidiary Loan Parties’ jurisdiction of
incorporation, organization or formation dated a recent date prior to the
Closing Date; provided that, with respect to any Loan Party on the Closing Date
that is a Foreign Subsidiary, in lieu of delivery 90



--------------------------------------------------------------------------------



 
[exhibit10091.jpg]
of the items set forth in clauses (i) through (iv), such Loan Party shall
deliver a customary director’s certificate, including customary attachments
thereto. (d) The Administrative Agent shall have received all fees and other
amounts due and payable by any Loan Party on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
and documented out-of-pocket expenses (including the reasonable and documented
fees, charges and disbursements of outside counsel) required to be reimbursed or
paid by the Borrower under any Loan Document, provided that any such fees and
other amounts to be paid as a condition to the Closing Date must be invoiced at
least two (2) Business Days prior to the Closing Date and may be offset against
the proceeds of the Loans on the Closing Date. (e) The Administrative Agent
shall have received a Solvency Certificate. (f) (x) The Administrative Agent
shall have received at least two (2) Business Days prior to the Closing Date
such “know your customer” anti-money laundering rules and Patriot Act
information about the Borrower and the Subsidiary Loan Parties as they shall
have reasonably requested in writing at least ten (10) Business Days prior to
the Closing Date and (y) to the extent the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least two (2) Business
Days prior to the Closing Date, any Lender that has requested, in a written
notice to the Borrower at least ten (10) Business Days prior to the Closing
Date, a Beneficial Ownership Certification in relation to the Borrower shall
have received such Beneficial Ownership Certification. (g) The representations
and warranties of each Loan Party set forth in the Loan Documents shall be true
and correct in all material respects, in each case on and as of the Closing Date
(or true and correct in all material respects as of a specified date, if
earlier); provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates. (h) At the time of and immediately after giving effect to
the Borrowing on the Closing Date, no Default or Event of Default shall have
occurred and be continuing. (i) The Administrative Agent shall have received a
Borrowing Request meeting the requirements of Section 2.03. (j) The Closing Date
Acquisition shall have been consummated, or substantially simultaneously with
the funding of the Loans shall be consummated, in accordance in all material
respects with the Acquisition Agreement. (k) The Administrative Agent shall have
received a certificate of a Responsible Officer to the effect that the
conditions specified in Sections 4.01(g) and (h) are satisfied. For purposes of
determining whether the conditions set forth in this Section 4.01 have been
satisfied, by releasing its signature page hereto or to an Assignment and
Assumption, the Administrative Agent and each Lender party hereto shall be
deemed to have consented to, 91



--------------------------------------------------------------------------------



 
[exhibit10092.jpg]
approved, accepted or be satisfied with each document or other matter required
hereunder to be consented to or approved by, or acceptable or satisfactory to,
the Administrative Agent or such Lender, as the case may be. ARTICLE V
Affirmative Covenants From and after the Closing Date and until the Termination
Date, the Borrower covenants and agrees with the Lenders that: Section 5.01
Financial Statements and Other Information. The Borrower will furnish to the
Administrative Agent which will furnish to the Lenders: (a) within 90 days after
the end of each fiscal year of the Borrower, the audited consolidated balance
sheet and audited consolidated statements of income, stockholders’ equity and
cash flows as of the end of and for such year for the Borrower and its
Subsidiaries, and related notes thereto, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Ernst & Young LLP, independent public accountants of recognized national
standing or other independent public accountants reasonably acceptable to the
Administrative Agent, with an unmodified report by such independent public
accountants without an emphasis of matter paragraph related to going concern as
defined by Statement on Accounting Standards AU-C Section 570 “The Auditor’s
Consideration of an Entity’s Ability to Continue as a Going Concern” (or any
similar statement under any amended or successor rule as may be adopted by the
Auditing Standards Board from time to time) (except to the extent such emphasis
paragraph results solely from (i) a current maturity of the Loans, the
Indebtedness under the Existing Credit Agreement, the Term Loan Exchange Notes,
the Additional Term Notes, the Unrestricted Additional Term Notes or the
Refinancing Notes or (ii) any potential inability to satisfy the covenants under
Section 6.11 on a future date or in a future period) and, for avoidance of
doubt, without modification as to the scope of such audit, to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance in all material respects with
GAAP (except as otherwise disclosed in such financial statements) and a
customary management discussion and analysis of the financial condition and
results of operations for such period; (b) within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, the
unaudited consolidated balance sheet and unaudited consolidated statements of
income and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year for the Borrower and its Subsidiaries,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by its Financial Officer as presenting
fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries, subject to normal year-end
audit adjustments and the absence of footnotes, and a customary management
discussion and analysis of the financial condition and results of operations for
such period; 92



--------------------------------------------------------------------------------



 
[exhibit10093.jpg]
(c) concurrently with the delivery of any financial statements under paragraphs
(a) and (a) above, a Compliance Certificate (i) certifying as to whether a
Default exists and, if a Default exists, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations (A) of the covenants contained in Section 6.11,
demonstrating compliance with such covenants and (B) in the case of financial
statements delivered under paragraph (a) above, of Excess Cash Flow for such
fiscal year and (iii) stating whether any material change in GAAP or in the
application thereof has occurred since the date of the then most recently
delivered audited financial statements that would affect the compliance or
non-compliance with any financial ratio or requirement in this Agreement and, if
any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate; (d) not later than 90 days
after the end of each fiscal year of the Borrower, a reasonably detailed
consolidated budget for the following fiscal year as customarily prepared by
management of the Borrower for its internal use consistent in scope with the
financial statements provided pursuant to Section 5.01(a) setting forth the
principal assumptions upon which such budget is based (collectively, the
“Projections”), it being understood and agreed that any financial or business
projections furnished by any Loan Party (i)(A) are subject to significant
uncertainties and contingencies, which may be beyond the control of the Loan
Parties, (B) no assurance is given by the Loan Parties that the results or
forecast in any such projections will be realized and (C) the actual results may
differ from the forecast results set forth in such projections and such
differences may be material and (ii) are not a guarantee of performance; (e)
promptly after the same become publicly available, copies of all material
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Restricted Subsidiary with the SEC or with any national
securities exchange; (f) (i) simultaneously with the delivery of each set of
consolidated financial statements referred to in Section 5.01(a) or (a) above,
the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements; and (g) promptly following any
reasonable request therefor, such other information regarding the operations,
business affairs and financial condition of the Borrower or any Restricted
Subsidiary as the Administrative Agent may reasonably request, including
information requested on behalf of any Lender to comply with Section 9.14;
provided that none of the Borrower nor any Restricted Subsidiary will be
required to disclose or permit the inspection or discussion of, any document,
information or other matter (i) that constitutes trade secrets or proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their representatives or contractors) is prohibited by law,
fiduciary duty or any binding agreement or (iii) that is subject to attorney
client or similar privilege or constitutes attorney work product.
Notwithstanding the foregoing, the obligations in paragraphs (a) and (a) of this
Section 5.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable consolidated
financial statements of any direct or 93



--------------------------------------------------------------------------------



 
[exhibit10094.jpg]
indirect parent of the Borrower that, directly or indirectly, holds all of the
Equity Interests of the Borrower or (B) the Borrower’s (or any direct or
indirect parent thereof, as applicable) Form 10- K or 10-Q, as applicable, filed
with the SEC; provided that, with respect to each of clauses (A) and (B), to the
extent such information is in lieu of information required to be provided under
Section 5.01(a), such materials are accompanied by a report and opinion of Ernst
& Young LLP or another independent registered public accounting firm of
nationally recognized standing or other Person reasonably acceptable to the
Administrative Agent, with an unmodified report by such independent public
accountants without an emphasis of matter paragraph related to going concern as
defined by Statement on Accounting Standards AU-C Section 570 “The Auditor’s
Consideration of an Entity’s Ability to Continue as a Going Concern” (or any
similar statement under any amended or successor rule as may be adopted by the
Auditing Standards Board from time to time) (except to the extent such emphasis
paragraph results solely from (i) a current maturity of the Loans, the
Indebtedness under the Existing Credit Agreement, the Term Loan Exchange Notes,
the Additional Term Notes, the Unrestricted Additional Term Notes or the
Refinancing Notes or (ii) any potential inability to satisfy the covenants under
Section 6.11 on a future date or in a future period) and, for avoidance of
doubt, without modification as to the scope of such audit, to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance in all material respects with
GAAP (except as otherwise disclosed in such financial statements).
Notwithstanding the foregoing, financial statements or other documents, reports,
proxy statements or other materials (to the extent any such financial statements
or documents, reports, proxy statements or other materials are included in
materials otherwise filed with the SEC) required to be delivered pursuant to
this Section 5.01 may be satisfied with respect to such financial statements or
other documents, reports, proxy statements or other materials by the filing of
the Borrower’s Form 8-K, 10-K or 10-Q, as applicable, with the SEC. All
financial statements and other documents, reports, proxy statements or other
materials required to be delivered pursuant to this Section 5.01 or Section 5.02
may be delivered electronically and, if so delivered, shall be deemed to have
been delivered on the date (i) such financial statements and/or other documents
are posted on the SEC’s website on the Internet at www.sec.gov, (ii) on which
the Borrower posts such documents, or provides a link thereto, on the Borrower’s
website or (iii) on which such documents are posted on the Borrower’s behalf on
an Internet or Intranet website, if any, to which the Administrative Agent and
each Lender has access (whether a commercial third-party website or a website
sponsored by the Administrative Agent), provided that (A) the Borrower shall, at
the request of the Administrative Agent, continue to deliver copies (which
delivery may be by electronic transmission (including Adobe pdf copy)) of such
documents to the Administrative Agent and (B) the Borrower shall notify (which
notification may be by facsimile or electronic transmission (including Adobe pdf
copy)) the Administrative Agent of the posting of any such documents on any
website. Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from the
Administrative Agent and maintaining its copies of such documents. Each Lender
and the Administrative Agent hereby acknowledges and agrees that the Borrower
and its Subsidiaries may be required to restate historical financial statements
as the result of the implementation of changes in GAAP, or the respective
interpretation thereof or otherwise, and that such restatements will not result
in a Default or an Event of Default under the Loan Documents. 94



--------------------------------------------------------------------------------



 
[exhibit10095.jpg]
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Subsidiaries, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that is to be made available to Public Lenders by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Joint Lead Arrangers and the Lenders to treat such
portion of the Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent the Borrower Materials
constitute Information, they shall remain subject to the provisions of Section
9.12). All Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and the
Administrative Agent shall be entitled to treat the Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information” (it being understood that the
Borrower shall be under no obligation to mark the Borrower Materials “PUBLIC”).
Notwithstanding the foregoing, to the extent the Borrower has had a reasonable
opportunity to review, the following Borrower Materials shall be deemed to be
marked “PUBLIC,” unless the Borrower notifies the Administrative Agent promptly
that any such document contains material non-public information: (1) the Loan
Documents and (2) notification of changes in the terms of the Loans. Each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable law, including foreign, United States
federal and state securities laws, to make reference to Communications that are
not made available through the “Public Side Information” portion of the Platform
and that may contain material non-public information with respect to the
Borrower or its securities for purposes of United States federal or state
securities laws. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
ADMINISTRATIVE AGENT DOES NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
95



--------------------------------------------------------------------------------



 
[exhibit10096.jpg]
Section 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for distribution to each Lender through the Administrative
Agent) prompt written notice of a Responsible Officer of the Borrower’s
obtaining knowledge of any of the following: (a) the occurrence of any Default
or Event of Default, in each case, except to the extent the Administrative Agent
shall have furnished the Borrower written notice thereof; (b) to the knowledge
of a Responsible Officer of the Borrower, the filing or commencement of any
Proceeding by or before any arbitrator or Governmental Authority against or
threatened in writing against the Borrower or any Restricted Subsidiary that
would reasonably be expected to be adversely determined and if adversely
determined, would reasonably be expected to result, after giving effect to the
coverage and policy limits of applicable insurance policies, in a Material
Adverse Effect; (c) the occurrence of any ERISA Event that would reasonably be
expected to result in a Material Adverse Effect; and (d) any other development
(including notice of any claim or condition arising under or relating to any
Environmental Law) that results in, or would reasonably be expected to result
in, a Material Adverse Effect. Each notice delivered under this Section shall be
accompanied by a written statement of a Responsible Officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto. Documents
required to be delivered pursuant to this Section 5.02 may be delivered
electronically in accordance with Section 5.01. Section 5.03 Existence; Conduct
of Business. The Borrower will, and will cause each Restricted Subsidiary to, do
or cause to be done all things reasonably necessary to obtain, preserve, renew
and keep in full force and effect (a) its legal existence (except as otherwise
permitted hereunder), (b) the business licenses, permits, privileges, franchises
and other rights, other than Intellectual Property rights (which are covered in
clause (c)), necessary to conduct its business and (c) the Intellectual Property
rights owned by the Borrower or a Restricted Subsidiary and necessary to conduct
their respective businesses, except, in the case of clauses (a) (other than with
respect to the Borrower), (b) and (c), to the extent that failure to do so would
not reasonably be expected to result in a Material Adverse Effect, provided that
the foregoing shall not prohibit any transaction otherwise permitted hereunder.
Section 5.04 Payment of Taxes. The Borrower will, and will cause each Restricted
Subsidiary to, pay all Tax liabilities, before any penalty accrues thereon,
except where (a)(i) any such payment is being contested in good faith by
appropriate proceedings and (ii) the Borrower or such Restricted Subsidiary has
set aside on its books adequate reserves or other appropriate provision with
respect thereto in accordance with GAAP or (b) the failure to make payment would
not reasonably be expected to result in a Material Adverse Effect. Section 5.05
Maintenance of Properties. Except if the failure to do so would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, 96



--------------------------------------------------------------------------------



 
[exhibit10097.jpg]
the Borrower will, and will cause each Restricted Subsidiary to, keep and
maintain all property material to the conduct of its business (other than any
tangible property referenced in Section 5.03 and Intellectual Property) in good
working order and condition, ordinary wear and tear excepted and casualty or
condemnation excepted, provided that the foregoing shall not prohibit any
transaction otherwise permitted hereunder. Section 5.06 Insurance. The Borrower
will, and the Borrower will cause each Restricted Subsidiary to, maintain, with
financially sound and reputable insurance companies, (a) insurance in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly-situated Persons engaged in the same or similar business) and against
such risks as are (i) customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations as reasonably
determined by management of the Borrower and (ii) considered adequate by the
Borrower. The Borrower will furnish to the Administrative Agent, promptly
following written request, information in reasonable detail as to the insurance
so maintained; provided that so long as no Event of Default has occurred and is
continuing, the Borrower shall only be required to provide such information one
time in any fiscal year of the Borrower. No later than ninety (90) days (as such
period may be extended in the reasonable discretion of the Collateral Agent)
after the Closing Date (or the date any such insurance is obtained, renewed or
extended in the case of insurance obtained, renewed or extended after the
Closing Date), the Borrower will cause all property and casualty insurance
policies with respect to Collateral to be endorsed or otherwise amended to
include a lender’s loss payable, mortgagee or additional insured, as applicable,
endorsement, or otherwise reasonably satisfactory to the Collateral Agent.
Section 5.07 Books and Records; Inspection and Audit Rights. The Borrower will,
and will cause each Restricted Subsidiary to, keep proper books of record and
account in which full, true and correct entries (in all material respects) are
made of all material financial transactions in relation to its business and
activities. The Borrower will, and will cause each Restricted Subsidiary to,
permit any representatives designated by the Administrative Agent, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers, all at such reasonable times and as often as
reasonably requested, provided that only the Administrative Agent on behalf of
the Lenders may exercise rights under this Section 5.07 and the Administrative
Agent shall not exercise such rights more often than one time during any fiscal
year absent the existence of an Event of Default and, in any event, only one
such time shall be at the Borrower’s expense, and provided, further, that when
an Event of Default has occurred and is continuing the Administrative Agent (or
any of its designated representatives) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice. Notwithstanding anything to the contrary in this
Section 5.07, neither the Borrower nor any Restricted Subsidiary will be
required to disclose or permit the inspection or discussion of, any document,
information or other matter (i) that constitutes trade secrets or proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their representatives or contractors) is prohibited by law,
fiduciary duty or any binding agreement or (iii) that is subject to attorney
client or similar privilege or constitutes attorney work product. 97



--------------------------------------------------------------------------------



 
[exhibit10098.jpg]
Section 5.08 Compliance with Laws. The Borrower will, and will cause each
Restricted Subsidiary to, comply with all Requirements of Law with respect to it
or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. Section 5.09 Use of Proceeds. (a) The proceeds of the Loans borrowed on
the Closing Date will be used, together with cash on hand to consummate the
Transactions, to pay all or a portion of the Transaction Costs associated
therewith, for working capital expenditures and other general corporate
purposes. (b) No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X. Section 5.10
Execution of Subsidiary Guaranty and Security Documents after the Closing Date.
(a) Subject to Section 5.11(b), (c) and (d), in the event that any Person
becomes a Domestic Restricted Subsidiary (including any Unrestricted Subsidiary
that becomes a Domestic Restricted Subsidiary) after the Closing Date (other
than any Domestic Restricted Subsidiary for so long as it is an Excluded
Subsidiary) or any Domestic Restricted Subsidiary (including any Electing
Guarantor) ceases to be an Excluded Subsidiary, the Borrower or other applicable
Loan Parties will promptly (and in no event later than 45 days thereafter or
such later date as the Administrative Agent may agree in its reasonable
discretion) notify the Administrative Agent of that fact and cause such Domestic
Restricted Subsidiary to execute and deliver to the Administrative Agent
counterparts of the Subsidiary Guaranty and Collateral Agreement and each other
applicable Security Document and to take all such further actions and execute
all such further documents and instruments as required by the Collateral
Agreement and each other Security Document to secure the Obligations for the
benefit of the Secured Parties (including all actions necessary to cause such
Lien to be duly perfected to the extent required by such Security Document,
including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent). In addition, as and to the
extent provided in the Collateral Agreement, as applicable (subject to all
applicable exceptions and limitations therein and herein), the applicable Loan
Party shall deliver to the Collateral Agent all certificates, if any,
representing Equity Interests of such Domestic Restricted Subsidiary
(accompanied by undated stock powers, duly endorsed in blank) and any other
possessory Collateral, in each case as required thereunder. Under no
circumstance will any Loan Party be required to execute any Security Documents
governed by the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia. (b) Subject to Section
5.11(b), (c) and (d), in the event that any Person becomes a Domestic Restricted
Subsidiary after the Closing Date (other than any Domestic Restricted Subsidiary
for so long as it is an Excluded Subsidiary), concurrently with the execution
and delivery of counterparts to the Subsidiary Guaranty and Collateral Agreement
98



--------------------------------------------------------------------------------



 
[exhibit10099.jpg]
pursuant to Section 5.10(a), such Domestic Restricted Subsidiary shall deliver
to the Administrative Agent, (i) certified copies of such Domestic Restricted
Subsidiary’s Organizational Documents or, if such document is of a type that may
not be so certified, certified by the secretary or similar officer of the
applicable Domestic Restricted Subsidiary, and (ii) a certificate executed on
behalf of such Domestic Restricted Subsidiary by the secretary or similar
officer of such Domestic Restricted Subsidiary as to (A) the fact that the
attached resolutions of the Governing Body of such Domestic Restricted
Subsidiary approving and authorizing the execution, delivery and performance of
such Loan Documents are in full force and effect and have not been modified or
amended and (B) the incumbency and signatures of the officers of such Domestic
Restricted Subsidiary executing such Loan Documents. (c) If, at any time, (x)
(i) a Restricted Subsidiary is designated as an Unrestricted Subsidiary or an
Immaterial Subsidiary in accordance with this Agreement or (ii) an Electing
Guarantor has been re-designated (at the option, and in the sole discretion, of
the Borrower in accordance with Section 5.12(b)) as an Excluded Subsidiary, the
Collateral Agent shall release such Subsidiary from any Subsidiary Guaranty and
all Security Documents to which it may be a party and to the extent such
Subsidiary’s Equity Interests were pledged (or otherwise secured) as Collateral,
such pledge (or other security) shall be released and, upon the request of any
Loan Party, any certificates in respect thereof shall be promptly returned to
the applicable Loan Party or (y) solely with respect to the Obligations, there
is a material risk (in the good faith determination of the Borrower in
consultation with the Administrative Agent) of adverse tax consequences
resulting (A) from any Security Document executed and delivered by any
Subsidiary of the Borrower that is a Foreign Subsidiary or any CFC Holding
Company, the Collateral Agent shall release such Restricted Subsidiary from any
such Security Document, or (B) from any Lien granted under any Loan Document in
respect of the Equity Interests in any Foreign Subsidiary or CFC Holding
Company, such Lien shall be released. Notwithstanding the foregoing, in no event
shall Equity Interests of any Unrestricted Subsidiary or any of such
Unrestricted Subsidiary’s assets constitute Collateral, and the Administrative
Agent and Collateral Agent shall take all actions required hereunder and under
the other Loan Documents to effect the foregoing. Section 5.11 Further
Assurances. (a) Subject to Section 5.10 and Section 5.11(b), (c) and (d) and the
terms, conditions and provisions of the Security Documents applicable to such
Loan Party, the Borrower shall, and shall cause the other Loan Parties to,
promptly upon reasonable request by the Administrative Agent or the Collateral
Agent (i) correct any jointly identified material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any
Security Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent or the Collateral
Agent may reasonably request from time to time, and in order to carry out more
effectively the purposes thereof, in each case, to the extent required by this
Agreement and the Security Documents. (b) Notwithstanding anything in this
Agreement or any Security Document to the contrary: (i) neither of the
Administrative Agent nor the Collateral Agent shall take, and 99



--------------------------------------------------------------------------------



 
[exhibit10100.jpg]
the Loan Parties shall not be required to grant, a security interest in any
Excluded Property; (ii) any security interest required to be granted or any
action required to be taken, including to perfect such security interest, shall
be subject to the same exceptions and limitations as those set forth in the
Security Documents; (iii) no Loan Party shall be required, nor shall the
Administrative Agent or the Collateral Agent be authorized, except with respect
to the pledge of 65% of the Equity Interests of first tier Foreign Subsidiaries,
in each case, as set forth in Section 5.10(a), to perfect any pledges, charges,
assignments, security interests and mortgages in any Collateral by any means
other than (A) filings pursuant to the UCC in the office of the secretary of
state (or similar central filing office) of the relevant State(s), (B) filings
of intellectual property security agreements in the United States Patent and
Trademark Office or United States Copyright Office with respect to issued,
registered or applied-for United States Intellectual Property as expressly
required by the Loan Documents, (C) delivery to the Collateral Agent to be held
in its possession of all Collateral consisting of intercompany notes in an
amount individually in excess of $5,000,000, stock certificates of the Borrower
and its Restricted Subsidiaries and other Instruments issued to any Loan Party
in an amount individually in excess of $5,000,000, and (D) necessary perfection
steps with respect to Commercial Tort Claims and Letter of Credit Rights, in
each case, in an amount individually in excess of $5,000,000, and other than as
expressly required by Section 5.10(a) or (b), no Loan Party or any Domestic
Restricted Subsidiary shall be required to take any action outside the United
States to perfect any security interest in the Collateral (including the
execution of any agreement, document or other instrument governed by the law of
any jurisdiction other than the United States of America, any State thereof or
the District of Columbia); (iv) no Loan Party shall have any obligation under
any Loan Document to enter into any landlord, bailee or warehousemen waiver,
estoppel or consent or any other document of similar effect; (v) in no event
shall any Loan Party be required to take any action to perfect the security
interest granted under the Security Documents in Collateral consisting of (A)
cash or Cash Equivalents, (B) entering into any deposit account control
agreement or securities account control agreement with respect to any deposit
account or securities account (including securities entitlements and related
assets credited thereto) or (C) other assets requiring perfection through the
implementation of control agreements or perfection by “control” (other than
possession by the Collateral Agent to the extent expressly required under the
Security Documents) in each case under this clause (v), except, in each case, to
the extent such perfection may be achieved by the filing of a UCC financing
statement; and (vi) no Loan Party shall be required to enter into any source
code escrow arrangement or be obligated to register Intellectual Property. (c)
Notwithstanding anything in this Agreement or any Security Document to the
contrary, neither the Administrative Agent nor the Collateral Agent shall obtain
or perfect a security interest in any assets of any Loan Party as to which the
Administrative Agent shall determine, in its reasonable discretion, that the
cost of obtaining or perfecting such security interest is excessive in relation
to the benefit to the Lenders of the security afforded thereby (such comparison
to be determined in a manner consistent with any such determination made in
connection with the Closing Date) or would otherwise violate applicable law. (d)
Notwithstanding anything in this Agreement or any Security Document to the
contrary, the Administrative Agent may, in its sole discretion, grant extensions
of time for the satisfaction of any of the requirements under Section 5.10 and
Section 5.11 in respect of any particular Collateral or any particular
Subsidiary if it determines that the satisfaction thereof 100



--------------------------------------------------------------------------------



 
[exhibit10101.jpg]
with respect to such Collateral or such Subsidiary cannot be accomplished
without undue expense or unreasonable effort or due to factors beyond the
control of the Borrower and the Restricted Subsidiaries by the time or times at
which it would otherwise be required to be satisfied under this Agreement or any
Security Document. Section 5.12 Designation of Subsidiaries. (a) The Borrower
may designate (or re-designate) any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that immediately before and after such designation, no Event of Default shall
have occurred and be continuing. The designation of any such Subsidiary as an
Unrestricted Subsidiary after the Closing Date in accordance with this Section
5.12(a) shall constitute an Investment by the Borrower or the relevant
Restricted Subsidiary, as applicable, therein at the date of designation in an
amount equal to the fair market value (as determined in good faith by the
Borrower) of the Investments held by the Borrower and/or the applicable
Restricted Subsidiaries in such Unrestricted Subsidiary immediately prior to
such designation. Upon any such designation (but without duplication of any
amount reducing such Investment in such Unrestricted Subsidiary pursuant to the
definition of “Investment”), the Borrower and/or the applicable Restricted
Subsidiaries shall receive a credit against the applicable clause in Section
6.04 that was utilized for the Investment in such Unrestricted Subsidiary for
all Returns in respect of such Investment. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary in accordance with this Section 5.12 shall
constitute the incurrence by such Restricted Subsidiary at the time of
designation of any Indebtedness or Liens of such Restricted Subsidiary
outstanding at such time (to the extent assumed). (b) The Borrower may designate
(or re-designate) any Restricted Subsidiary that is an Excluded Subsidiary, as
an Electing Guarantor. The Borrower may designate (or re- designate) any
Electing Guarantor as an Excluded Subsidiary; provided that (i) after giving
effect to such release, such Restricted Subsidiary shall not be a guarantor of
the obligations under the Existing Credit Agreement, any Credit Agreement
Refinancing Indebtedness, any Additional Term Notes, any Unrestricted Additional
Term Notes, any Term Loan Exchange Notes or any Additional Debt, (ii) such
redesignation shall constitute an Investment by the Borrower or the relevant
Restricted Subsidiary, as applicable, therein at the date of designation in an
amount equal to the fair market value (as determined in good faith by the
Borrower) of the Investments held by the Borrower and/or the Restricted
Subsidiaries in such Electing Guarantor immediately prior to such re-designation
and such Investments shall otherwise be permitted hereunder and (iii) any
Indebtedness or Liens of such Restricted Subsidiary (after giving effect to such
release) shall be deemed to be incurred at the time of such release by such
Electing Guarantor and such incurrence shall otherwise be permitted hereunder.
Section 5.13 Conduct of Business. From and after the Closing Date, the Borrower
and its Restricted Subsidiaries will engage only in lines of business of the
type engaged in by the Borrower and its Restricted Subsidiaries on the Closing
Date and similar, ancillary, supportive, complementary, synergetic or related
businesses or reasonable extensions thereof (and non-core incidental businesses
acquired in connection with any Acquisition or permitted Investment or other
immaterial businesses). 101



--------------------------------------------------------------------------------



 
[exhibit10102.jpg]
Section 5.14 Maintenance of Ratings. The Borrower will use commercially
reasonable efforts to maintain a public corporate credit rating from S&P and a
public corporate family rating from Moody’s, in each case in respect of the
Borrower, but not, in each case, any specific rating. Section 5.15 [Reserved].
Section 5.16 Post-Closing Covenants. The Borrower agrees to deliver, or cause to
be delivered, to the Administrative Agent, the items described on Schedule 5.16
on the dates and by the times specified with respect to such items, or such
later time as may be agreed to by the Administrative Agent in its reasonable
discretion. Until the expiration of the time periods set forth in Schedule 5.16
for each applicable requirement or such later time as the Administrative Agent
may agree, no Default or Event of Default shall have occurred and be continuing
or be deemed to have occurred solely due to the failure to satisfy such
requirement, and each applicable representation, warranty and covenant herein or
in any other Loan Document shall be deemed modified to permit such requirement
to be outstanding. Section 5.17 Transactions with Affiliates. The Borrower will
not, nor will the Borrower permit any Restricted Subsidiary to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, with a fair market value in excess of
$10,000,000 except (a) transactions at prices and on terms and conditions (taken
as a whole) not materially less favorable to the Borrower or such Restricted
Subsidiary than could reasonably be expected to be obtained on an arm’s-length
basis from unrelated third parties (as determined in good faith by the
Borrower); (b) transactions between or among the Borrower and the Loan Parties
(or any entity that becomes a Loan Party as a result of such transaction) not
involving any other Affiliate; (c) loans or advances to employees, officers and
directors permitted under Section 6.04; (d) payroll, travel and similar advances
to cover matters permitted under Section 6.04; (e) the payment of reasonable
fees and reimbursement of out-of-pocket expenses to directors of the Borrower or
any Restricted Subsidiary; (f) compensation (including bonuses) and employee
benefit arrangements paid to, indemnities provided for the benefit of, and
employment and severance arrangements entered into with, directors, officers,
managers, consultants or employees of the Borrower or the Subsidiaries in the
ordinary course of business, including in connection with any transaction
permitted hereunder; (g) any issuances of securities or other payments, awards
or grants in cash, securities or otherwise pursuant to, or the funding of,
employment agreements, stock options and stock ownership plans; (h) payment of
fees and expenses pursuant to the Transactions; (i) any Restricted Payment and
payments on Indebtedness not prohibited by Section 6.06; (j) any transaction
among the Borrower and its Subsidiaries for the sharing of liabilities for taxes
so long as the payments made pursuant to such transaction are made by and among
the members of the Borrower’s “affiliated group” (as defined in the Code); (k)
transactions between and among the Borrower and the other Loan Parties which are
in the ordinary course of business; (l) [reserved]; (m) the existence and
performance of agreements and transactions with any Unrestricted Subsidiary that
were entered into prior to the designation of a Restricted Subsidiary as such
Unrestricted Subsidiary to the extent that the transaction was permitted at the
time that it was entered into with such Restricted Subsidiary and transactions
entered into by an Unrestricted Subsidiary with an Affiliate prior to the
redesignation of any such Unrestricted Subsidiary as a Restricted Subsidiary;
(n) any customary transaction in connection 102



--------------------------------------------------------------------------------



 
[exhibit10103.jpg]
with a Receivables Facility or Qualified Securitization Financing or with a
Securitization Subsidiary effected as part of a Qualified Securitization
Financing; (o) any Intercompany License Agreements; (p) transactions set forth
on Schedule 5.17, as these agreements and instruments may be amended, modified,
supplemented, extended, renewed or refinanced from time to time in accordance
with the other terms of this covenant or to the extent not more disadvantageous
to the Secured Parties in any material respect (taken as a whole); (q) payments
to or from, and transactions with, joint ventures (to the extent any such joint
venture is only an Affiliate as a result of Investments by the Borrower and the
Restricted Subsidiaries in such joint venture) in the ordinary course of
business; (r) loans and other transactions by and among the Borrower and its
Restricted Subsidiaries; (s) transactions by the Borrower and its Restricted
Subsidiaries with customers, clients, joint venture partners, suppliers or
purchasers or sellers of goods or services, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Agreement that
are fair to the Borrower and the Restricted Subsidiaries, as determined in good
faith by the board of directors or the senior management of the relevant Person,
or are on terms at least as favorable as might reasonably have been obtained at
such time from an unaffiliated party; (t) any transaction between or among the
Borrower or any Restricted Subsidiary and any Affiliate of the Borrower or a
Joint Venture or similar entity that would constitute an Affiliate transaction
solely because the Borrower or a Restricted Subsidiary owns an equity interest
in or otherwise controls such Affiliate, Joint Venture or similar entity; and
(u) transactions in which the Borrower or any Restricted Subsidiary, as the case
may be, delivers to the Administrative Agent a letter from an independent
financial advisor stating that such transaction is fair to the Borrower or such
Restricted Subsidiary from a financial point of view or meets the requirements
of clause (a) of this Section 5.17. Section 5.18 Beneficial Ownership
Certification and Other Additional Information. The Borrower will provide to the
Administrative Agent and the Lenders promptly following any request therefor:
(i) confirmation of the accuracy of the information set forth in the most recent
Beneficial Ownership Certification provided to the Administrative Agent and
Lenders; and (ii) such other information and documentation as may reasonably be
requested by the Administrative Agent or any Lender from time to time for
purposes of compliance by the Administrative Agent or such Lender with
applicable laws (including without limitation the Patriot Act, the Beneficial
Ownership Regulation and other “know your customer” and anti-money laundering
rules and regulations), and any policy or procedure implemented by the
Administrative Agent or such Lender to comply therewith. ARTICLE VI Negative
Covenants From and after the Closing Date and until the Termination Date, the
Borrower covenants and agrees with the Lenders that: 103



--------------------------------------------------------------------------------



 
[exhibit10104.jpg]
Section 6.01 Indebtedness; Certain Equity Securities. The Borrower will not, nor
will the Borrower permit any Restricted Subsidiary to, create, incur, assume or
permit to exist any Indebtedness, except: (a) Indebtedness created under the
Loan Documents; (b) Indebtedness of the Borrower or any other Restricted
Subsidiary to the Borrower or any other Restricted Subsidiary, provided that (1)
Indebtedness of any Restricted Subsidiary that is not a Loan Party owing to any
Loan Party shall, in each case, be incurred (x) in the ordinary course of
business (which includes pursuant to any Intercompany License Agreement), (y)
[reserved] or (z) as otherwise permitted by Section 6.04 (other than due to
Section 6.04(aa)) and (2) Indebtedness of any Loan Party owing to a Restricted
Subsidiary that is not a Loan Party shall be subordinated to the Obligations on
terms which prohibit the repayment thereof after the acceleration of the Loans
or bankruptcy of such Loan Party; (c) Guarantees by the Borrower or any
Restricted Subsidiary of Indebtedness of the Borrower or any other Restricted
Subsidiary, provided that (1) the Indebtedness so Guaranteed is otherwise
permitted by this Section 6.01, (2) Guarantees by any Loan Party of Indebtedness
of any Restricted Subsidiary that is not a Loan Party shall, in each case, be
(x) made in the ordinary course of business or (y) permitted by Section 6.04
(other than due to Section 6.04(aa)) and (3) if Indebtedness being guaranteed is
subordinated in right of payment to the Obligations under the Loan Documents,
such Guarantees permitted under this clause (c) shall be subordinated to the
applicable Loan Party’s Obligations to the same extent and on the same terms as
the Indebtedness so Guaranteed is subordinated to the Obligations; (d) (1)
Indebtedness incurred to finance the acquisition, development, construction,
restoration, replacement, rebuilding, maintenance, upgrade or improvement of any
fixed or capital assets, including Capital Lease Obligations, Synthetic Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, provided that such Indebtedness is incurred prior to or within 270 days
after such acquisition or the completion of such development, construction,
restoration, replacement, rebuilding, maintenance, upgrade or improvement, and
(2) extensions, renewals and replacements of any such Indebtedness so long as
the principal amount of such extensions, renewals and replacements does not
exceed the principal amount of the Indebtedness being extended, renewed or
replaced (plus any accrued but unpaid interest (including any portion thereof
which is payable in kind in accordance with the terms of such extended, renewed
or replaced Indebtedness) and premium payable by the terms of such Indebtedness
thereon and fees and expenses associated therewith), provided that the aggregate
principal amount of Indebtedness permitted by this clause (d) at any time
outstanding shall not exceed the greater of (x) $100,000,000 and (y) 15% of LTM
EBITDA computed on a Pro Forma Basis as of the Applicable Date of Determination;
(e) (1) Indebtedness of (A) any Person acquired or assumed in connection with an
Acquisition or permitted Investment or any assets acquired in connection
therewith and (B) any Unrestricted Subsidiary that is redesignated as a
Restricted Subsidiary (it being acknowledged that (x) a Person that becomes a
direct or indirect Restricted Subsidiary of the Borrower as a result of an
Acquisition or a permitted Investment may remain liable with respect 104



--------------------------------------------------------------------------------



 
[exhibit10105.jpg]
to Indebtedness existing on the date of such Acquisition or Investment and (y)
an Unrestricted Subsidiary that is redesignated as a Restricted Subsidiary may
remain liable with respect to Indebtedness existing on the date of such
redesignation); provided that (i) such Indebtedness is not created in
anticipation of such Acquisition or Investment and (ii) the aggregate principal
amount of such Indebtedness incurred under this clause (e) (including the amount
of all Permitted Refinancings under clause (2) below) does not exceed (a)
$100,000,000 at any time outstanding plus (b) unlimited additional Indebtedness
if, for purposes of this clause (b), immediately after giving effect to such
Acquisition, permitted Investment or redesignation, as the case may be, and the
assumption of such Indebtedness, the Consolidated Interest Coverage Ratio
computed on a Pro Forma Basis as of the Applicable Date of Determination is not
less than the lesser of (A) 2.00:1.00 and (B) the Consolidated Interest Coverage
Ratio immediately prior to the consummation of such Acquisition, permitted
Investment or redesignation and the assumption of such Indebtedness; and (2) any
Permitted Refinancings thereof; (f) other Indebtedness in an aggregate principal
amount outstanding at any time not exceeding the greater of (x) $200,000,000 and
(y) 22.5% of LTM EBITDA computed on a Pro Forma Basis as of the Applicable Date
of Determination; (g) Indebtedness owed to any Person (including obligations in
respect of letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty, liability insurance, self-insurance, pursuant to reimbursement or
indemnification obligations to such Person, in each case incurred in the
ordinary course of business or consistent with past practice; (h) Indebtedness
in respect of or guarantee of performance bonds, bid bonds, appeal bonds, surety
bonds, performance and completion guarantees, workers’ compensation claims,
letters of credit, bank guarantees and banker’s acceptances, warehouse receipts
or similar instruments and similar obligations (other than in respect of other
Indebtedness for borrowed money) including, without limitation, those incurred
to secure health, safety and environmental obligations, in each case provided in
the ordinary course of business or consistent with past practice; (i)
Indebtedness in respect of Swap Agreements not entered into for speculative
purposes; (j) Indebtedness of any Restricted Subsidiary that is not a Loan
Party; provided that the aggregate amount of Indebtedness permitted under this
clause (j) shall not exceed the sum of (A) the greater of (x) $100,000,000 and
(y) 15.0% of LTM EBITDA as of the Applicable Date of Determination plus (B)
additional Indebtedness incurred from time to time pursuant to asset based
revolving facilities provided by commercial banks or similar financial
institutions; provided that (1) such Indebtedness is secured by Liens on the
current assets of Restricted Subsidiaries that are not Loan Parties (and not on
the Collateral), (2) Loan Parties shall not Guarantee such Indebtedness unless
such Guarantee would otherwise be permitted under this Section 6.01, and (3)
borrowings under such asset based revolving facilities shall be subject to a
borrowing base or similar advance rate criteria; 105



--------------------------------------------------------------------------------



 
[exhibit10106.jpg]
(k) Indebtedness with respect to financial accommodations of the nature
described in the definition of “Cash Management Obligations,” and other
Indebtedness in respect of treasury, depositary, cash management and netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements or otherwise in connection with securities accounts and
deposit accounts, in each case, in the ordinary course of business; (l)
Indebtedness consisting of (1) the financing of insurance premiums or (2) take
or pay obligations contained in supply arrangements, in each case, in the
ordinary course of business or consistent with past practice; (m) Indebtedness
arising from agreements providing for indemnification, adjustment of purchase
price adjustments (including earn-outs) or similar obligations, in each case
incurred or assumed in connection with the acquisition or disposition of any
business or assets permitted under this Agreement; (n) (1) Indebtedness created
or incurred under the Existing Credit Agreement, (2) Credit Agreement
Refinancing Indebtedness to the extent permitted under Section 6.01(n) of the
Existing Credit Agreement and (3) any Permitted Refinancing of any of the
foregoing; (o) (1) Indebtedness described on Schedule 6.01 annexed hereto and
(2) any Permitted Refinancing of any of the foregoing; (p) endorsement of
instruments or other payment items for deposit in the ordinary course of
business; (q) (1) Indebtedness incurred in connection with the repurchase of
Equity Interests pursuant to Section 6.06(a)(v) and (2) Permitted Refinancings
thereof; provided that the original principal amount of any such Indebtedness
incurred pursuant this clause (q) shall not exceed the amount of such Equity
Interests so repurchased with such Indebtedness (or with the proceeds thereof);
(r) [reserved]; (s) to the extent constituting Indebtedness, Guarantees in the
ordinary course of business of the obligations of suppliers, customers,
franchisees and licensees of the Borrower and its Subsidiaries; (t) Indebtedness
(other than Indebtedness for borrowed money) supported by any Letter of Credit
(as defined in the Existing Credit Agreement), in each case, in an amount not to
exceed the face amount of such Letter of Credit; (u) obligations in respect of
letters of support, guarantees or similar obligations issued, made or incurred
for the benefit of any Subsidiary of the Borrower to the extent required by law
or in connection with any statutory filing or the delivery of audit opinions
performed in jurisdictions other than within the United States; 106



--------------------------------------------------------------------------------



 
[exhibit10107.jpg]
(v) Indebtedness incurred in connection with Permitted Sale Leaseback
transactions in an aggregate principal amount not to exceed $100,000,000 at any
time; (w) Indebtedness of (a) any Securitization Subsidiary arising under any
Securitization Facility or (b) the Borrower or any Restricted Subsidiary arising
under any Receivables Facility, in an aggregate principal amount not to exceed
$500,000,000; (x) (1) Additional Term Notes, Unrestricted Additional Term Notes,
Refinancing Notes and Term Loan Exchange Notes and (2) Permitted Refinancings of
any of the foregoing; (y) Obligations in respect of Disqualified Equity
Interests in an amount not to exceed $17,500,000 outstanding at any time; (z)
(1) Additional Debt in an aggregate amount not to exceed (A) $100,000,000
outstanding at any time plus (B) unlimited Additional Debt if, for purposes of
this clause (B) immediately before and after giving effect to each such
incurrence and the application of the proceeds therefrom, (i) no Event of
Default has occurred and is continuing or would result therefrom and (ii) the
Consolidated Interest Coverage Ratio computed on a Pro Forma Basis as of the
Applicable Date of Determination shall not be less than 2.00:1.00; provided that
if such Additional Debt is incurred in connection with a Permitted Acquisition
or other Investment, such Consolidated Interest Coverage Ratio shall not be less
than the lesser of (x) 2.00:1.00 or (y) the Consolidated Interest Coverage Ratio
immediately prior to the consummation of such Permitted Acquisition or other
Investment and the incurrence of such Indebtedness (provided that, in the case
of a Permitted Acquisition or other Investment, such Consolidated Interest
Coverage Ratio will be tested at the time of entering into a definitive
agreement with respect thereto); provided further, that the maximum aggregate
principal amount of such Additional Debt that may be incurred pursuant to this
clause (z) by a Restricted Subsidiary that is not a Loan Party shall not exceed
$30,000,000 at any time and (2) any Permitted Refinancing thereof; and (aa) (1)
Indebtedness in an amount equal to 100% of the aggregate Net Proceeds received
after the Existing Credit Agreement Restatement Date from the issue or sale of
Qualified Equity Interests and to the extent such Net Proceeds or cash have been
contributed as common equity (or other Equity Interests on terms reasonably
acceptable to the Administrative Agent) to the Borrower and have not been
applied pursuant to Section 6.04 or Section 6.06; and (2) any Permitted
Refinancings thereof. For purposes of determining compliance with this Section
6.01, in the event that an item of Indebtedness (or any portion thereof) at any
time meets the criteria of more than one of the categories described above in
this Section 6.01 or is entitled to be incurred pursuant to clauses (d), (e),
(f), (j), (n), (n), (q), (v), (w), (x), (z) and (aa) of this Section 6.01, the
Borrower, in its sole discretion, may classify or reclassify (or later divide,
classify or reclassify) such item of Indebtedness (or any portion thereof) and
shall only be required to include the amount and type of such Indebtedness in
one of the above clauses. Accrual of interest or dividends, the accretion of
accreted value, the accretion or amortization of original issue discount and the
payment of interest, premium, fees or expenses, in the form of additional
Indebtedness, Disqualified Equity Interests 107



--------------------------------------------------------------------------------



 
[exhibit10108.jpg]
or preferred stock shall not be deemed to be an incurrence of Indebtedness for
purposes of this Section 6.01. For purposes of determining compliance with any
restriction on the incurrence of Indebtedness, the principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such extension,
replacement, refunding, refinancing, renewal or defeasance, such restriction
shall be deemed not to have been exceeded so long as the principal amount of
such refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being extended, replaced, refunded, refinanced, renewed or
defeased, plus the amount of any premium paid, and fees and expenses incurred,
in connection with such extension, replacement, refunding refinancing, renewal
or defeasance (including any fees and original issue discount incurred in
respect of such resulting Indebtedness). Section 6.02 Liens. The Borrower will
not, nor will the Borrower permit any Restricted Subsidiary to, create, incur,
assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, except: (a) Liens pursuant to any Loan Document; (b)
Permitted Encumbrances; (c) any Lien on any property or asset of the Borrower or
any Restricted Subsidiary existing on the Existing Credit Agreement Restatement
Date; provided that any Lien securing obligations in excess of (x) $2,500,000
individually or (y) $25,000,000 in the aggregate (when taken together with all
other Liens securing obligations outstanding in reliance on this clause (c) that
are not listed on Schedule 6.02) shall only be permitted to the extent such Lien
is permitted by another clause in this Section 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Restricted
Subsidiary (other than any replacements of such property or assets and additions
and accessions thereto, after-acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition, or asset of the Borrower or any Restricted Subsidiary and the
proceeds and the products thereof and customary security deposits in respect
thereof and in the case of multiple financings of equipment provided by any
lender, other equipment financed by such lender) and (ii) such Lien shall secure
only those obligations and unused commitment that it secures on the Existing
Credit Agreement Restatement Date and extensions, renewals and replacements
thereof so long as the principal amount of such extensions, renewals and
replacements does not exceed the principal amount of the obligations being
extended, renewed or replaced (plus any accrued but unpaid interest (including
any 108



--------------------------------------------------------------------------------



 
[exhibit10109.jpg]
portion thereof which is payable in kind in accordance with the terms of such
extended, renewed or replaced Indebtedness) and premium payable by the terms of
such obligations thereon and reasonable fees and expenses associated therewith);
(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
asset of any Person that became or becomes a Restricted Subsidiary (including as
a result of any Unrestricted Subsidiary being redesignated as a Restricted
Subsidiary) after the Existing Credit Agreement Restatement Date prior to the
time such Person became or becomes a Restricted Subsidiary; provided that (i)
such Lien is not created in contemplation of such acquisition or such Person
becoming a Restricted Subsidiary as the case may be, (ii) such Lien shall not
apply to any other property or asset of the Borrower or any Restricted
Subsidiary (other than any replacements of such property or assets and additions
and accessions thereto, after-acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, and
the proceeds and the products thereof and customary security deposits in respect
thereof and in the case of multiple financings of equipment provided by any
lender, other equipment financed by such lender) and (iii) such Lien shall
secure only those obligations and unused commitments (and to the extent such
obligations and commitments constitute Indebtedness, such Indebtedness is
permitted hereunder) that it secures on the date of such acquisition or the date
such Person becomes a Restricted Subsidiary, as the case may be, and extensions,
renewals and replacements thereof so long as the principal amount of such
extensions, renewals and replacements does not exceed the principal amount of
the obligations being extended, renewed or replaced (plus any accrued but unpaid
interest (including any portion thereof which is payable in kind in accordance
with the terms of such extended, renewed or replaced Indebtedness) and premium
payable by the terms of such obligations thereon and fees and expenses
associated therewith); (e) Liens on fixed or capital assets acquired, developed,
constructed, restored, replaced, rebuilt, maintained, upgraded or improved
(including any such assets made the subject of a Capital Lease Obligation or
Synthetic Lease Obligation incurred) by the Borrower or any Restricted
Subsidiary; provided that (i) such Liens secure Indebtedness incurred to finance
such acquisition, development, construction, restoration, replacement,
rebuilding, maintenance, upgrade or improvement and that is permitted by Section
6.01(d), or to extend, renew or replace such Indebtedness and that is permitted
by Section 6.01(d), (ii) such Liens and the Indebtedness secured thereby are
incurred prior to or within 270 days after such acquisition or the completion of
such development, construction, restoration, replacement, rebuilding,
maintenance, upgrade or improvement (provided that this clause (ii) shall not
apply to any Indebtedness permitted by Section 6.01(e) or any Lien securing such
Indebtedness) and (iii) such Liens shall not apply to any other property or
assets of the Borrower or any Restricted Subsidiary (other than any replacements
of such property or assets and additions and accessions thereto, after-acquired
property subjected to a Lien securing Indebtedness and other obligations
incurred prior to such time and which Indebtedness and other obligations are
permitted hereunder that require, pursuant to their terms at such time, a pledge
of after-acquired property, and the proceeds and the products thereof and
customary security deposits in respect thereof and in the case of multiple
financings of equipment provided by any lender, other equipment financed by such
lender); 109



--------------------------------------------------------------------------------



 
[exhibit10110.jpg]
(f) Liens (i) of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon, (ii) in favor of a
banking or other financial institution arising as a matter of law encumbering
deposits or other funds maintained with a financial institution (including the
right of set off) and which are within the general parameters customary in the
banking industry or (iii) encumbering reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes; (g) Liens representing (i) any interest or title of a
licensor, lessor or sublicensor or sublessor under any lease or license
permitted by this Agreement, (ii) any Lien or restriction that the interest or
title of such lessor, licensor, sublessor or sublicensor may be subject to, or
(iii) the interest of a licensee, lessee, sublicensee or sublessee arising by
virtue of being granted a license or lease permitted by this Agreement; (h)
Liens arising out of conditional sale, title retention, consignment or similar
arrangements for the sale of goods; (i) the filing of UCC (or equivalent)
financing statements solely as a precautionary measure in connection with
operating leases or consignment of goods; (j) Liens not otherwise permitted by
this Section to the extent that the aggregate outstanding amount (or in the case
of Indebtedness, the principal amount) of the obligations secured thereby at any
time (considered together with any Liens under clause (bb) below in respect of
Liens initially incurred under this clause (j)) does not exceed the greater of
(i) $200,000,000 and (ii) 22.5% of LTM EBITDA computed on a Pro Forma Basis as
of the Applicable Date of Determination; (k) Liens granted by a Restricted
Subsidiary that is not a Loan Party in favor of any Loan Party in respect of
Indebtedness or other obligations owed by such Restricted Subsidiary to such
Loan Party; (l) Liens (i) attaching solely to cash advances and cash earnest
money deposits in connection with Investments permitted under Section 6.04 or
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted hereunder; (m) Liens consisting of customary rights of set-off or
banker’s liens on amounts on deposit, to the extent arising by operation of law
and incurred in the ordinary course of business; (n) Liens securing
reimbursement obligations permitted by Section 6.01 in respect of documentary
letters of credit or bankers’ acceptances; provided that such Liens attach only
to the documents and goods covered thereby and proceeds thereto; (o) Liens on
insurance policies and the proceeds thereof granted to secure the financing of
insurance premiums with respect thereto; 110



--------------------------------------------------------------------------------



 
[exhibit10111.jpg]
(p) Liens encumbering deposits made to secure obligations arising from
contractual or warranty requirements; (q) Liens on the Collateral securing
obligations of any of the Loan Parties in respect of Indebtedness permitted by
Section 6.01(n) or Section 6.01(x); provided that such Liens shall be pari passu
with, or junior to, the Liens securing the Obligations hereunder; (r) Liens
securing obligations referred to in Section 6.01(k) or on assets subject of any
Permitted Sale Leaseback under Section 6.01(v); (s) Liens on (i) the
Securitization Assets arising in connection with a Qualified Securitization
Financing or (ii) the Receivables Assets arising in connection with a
Receivables Facility; (t) licenses and sublicenses (with respect to Intellectual
Property and other property), and leases and subleases granted to third parties
in the ordinary course of business, to the extent they do not materially
interfere with the business of the Borrower and the Restricted Subsidiaries
taken as a whole; (u) Liens in favor of customs and revenue authorities to
secure payment of customs duties in connection with the importation of goods;
(v) Liens of bailees in the ordinary course of business; (w) Liens securing
obligations (other than obligations representing Indebtedness for borrowed
money) under operating, reciprocal easement or similar agreements entered into
in the ordinary course of business of the Borrower and its Subsidiaries; (x)
utility and similar deposits in the ordinary course of business; (y) purchase
options, calls and similar rights of, and restrictions for the benefit of, a
third party with respect to Equity Interests held by the Borrower or any
Restricted Subsidiary in Joint Ventures; (z) [reserved]; (aa) Liens that are
contractual rights of set-off (i) relating to the establishment of depository
relations with banks or other financial institutions not given in connection
with the incurrence of Indebtedness for borrowed money, (ii) relating to pooled
deposit or sweep accounts of the Borrower or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower or its Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business; (bb) the modification,
replacement, renewal or extension of any Lien permitted by Section 6.02(c), (d),
(e) and (j); provided that (i) the Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 6.01, 111



--------------------------------------------------------------------------------



 
[exhibit10112.jpg]
and (B) proceeds and products thereof; and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is not
prohibited by Section 6.01; (cc) Liens arising in connection with Intercompany
License Agreements; (dd) Liens securing any Swap Agreement so long as the fair
market value of the Collateral securing such Swap Agreement does not exceed
$50,000,000 at any time; (ee) Liens on securities which are the subject of
repurchase agreements incurred in the ordinary course of business; (ff)
[reserved]; (gg) Liens on assets of any Restricted Subsidiary that is not a Loan
Party to the extent such Liens secure Indebtedness of such Restricted Subsidiary
permitted by Section 6.01; (hh) Liens on the Collateral that are pari passu
with, or junior to, the Liens securing the Obligations hereunder securing
Additional Debt incurred pursuant to Section 6.01(z); provided that (1) after
giving effect to the incurrence of such Additional Debt (and the Liens securing
such Additional Debt) and the application of the proceeds therefrom, (i) if such
Additional Debt is secured on a junior basis to the Liens securing the
Obligations hereunder, the Total Secured Net Leverage Ratio computed on a Pro
Forma Basis shall not be greater than 3.50:1.00 and (ii) if such Additional Debt
is secured on a pari passu basis with the Liens securing the Obligations, the
First Lien Net Leverage Ratio computed on a Pro Forma Basis shall not be greater
than 3.00:1.00, in the case of clauses (i) and (ii) as of the Applicable Date of
Determination (provided, however, that in the case of a Permitted Acquisition or
other Investment permitted hereunder, such applicable ratio will be tested as of
the date of the definitive agreement with respect thereto) (assuming, solely for
purposes of this clause (hh)(i) and (ii) at the time of incurrence (or, as
applicable, the date of the definitive agreement with respect thereto) and not
for any other provision hereunder, (x) such Additional Debt consisting of
revolver debt is fully drawn and (y) the proceeds of such Additional Debt are
not included as unrestricted cash and Cash Equivalents in clause (i) of the
definition of “Total Secured Net Leverage Ratio” or “First Lien Net Leverage
Ratio”, as applicable; provided that to the extent the proceeds of such
Additional Debt are to be used to prepay Indebtedness, the use of such proceeds
for the prepayment of such Indebtedness may be given pro forma effect) and (2)
if the Liens are secured by Collateral, the representative for such Additional
Debt shall enter into a customary intercreditor agreement with the Collateral
Agent substantially consistent with the terms set forth on Exhibit K-1 or K-2
annexed hereto together with (A) any immaterial changes and (B) material changes
thereto in light of prevailing market conditions, which material changes shall
be posted to the Lenders and, unless the Required Lenders shall have objected in
writing to such changes within five Business Days after such posting, then the
Required Lenders shall be deemed to have agreed that the Collateral Agent’s
entering into such intercreditor agreement (with such changes) is reasonable and
to have consented to such intercreditor agreement (with such changes) and to the
Collateral Agent’s execution thereof, in each case in form and substance
reasonably satisfactory to the Collateral Agent (it being understood that junior
Liens are not required to be pari passu with other junior Liens, and that
Indebtedness 112



--------------------------------------------------------------------------------



 
[exhibit10113.jpg]
secured by junior Liens may be secured by Liens that are pari passu with, or
junior in priority to, other Liens that are junior to the Liens securing the
Obligations); (ii) Liens on Escrowed Proceeds for the benefit of the related
holders of debt securities or other Indebtedness (or the underwriters or
arrangers thereof) or on cash set aside at the time of the incurrence of any
Indebtedness or government securities purchased with such cash, in either case
to the extent such cash or government securities prefund the payment of interest
on such Indebtedness and are held in an escrow account or similar arrangement to
be applied for such purpose; and (jj) Liens on the assets of Restricted
Subsidiaries that are not Loan Parties, other than to secure Indebtedness for
borrowed money. Section 6.03 Fundamental Changes. (a) The Borrower will not, nor
will the Borrower permit any Restricted Subsidiary to, merge into or consolidate
or amalgamate with any other Person, or permit any other Person to merge into or
consolidate or amalgamate with it, except that so long as no Event of Default
would result therefrom: (i) any Domestic Subsidiary (other than the Borrower)
may merge into or consolidate or amalgamate with the Borrower as long as the
Borrower is the surviving entity or such surviving Person shall assume the
obligations of the Borrower hereunder (and if such Domestic Subsidiary is an
Unrestricted Subsidiary, any Indebtedness of or Lien granted on the assets of
such Domestic Subsidiary is permitted by Section 6.01 or Section 6.02), (ii) any
Domestic Subsidiary may merge into or consolidate or amalgamate with any
Subsidiary Loan Party (as long as (A) such Subsidiary Loan Party is the
surviving entity, (B) such surviving entity becomes a Subsidiary Loan Party
substantially concurrently with the consummation of such transaction and
complies with Section 5.10 and Section 5.11 or (C) the disposition of such
Subsidiary Loan Party would otherwise be permitted under Section 6.05 (other
than Section 6.05(k)) or such Loan Party would otherwise be permitted to be to
redesignated as an Excluded Subsidiary immediately prior to such transaction
(and shall be deemed to be so disposed or redesignated), (iii) any Restricted
Subsidiary that is not a Loan Party may merge into or consolidate or amalgamate
with (A) any other Restricted Subsidiary that is not a Loan Party or (B) any
Loan Party, (iv) the Borrower or any Restricted Subsidiary may consummate any
Investment permitted by Section 6.04 (other than Section 6.04(aa)) (whether
through a merger, consolidation, amalgamation or otherwise), provided that (A)
the surviving entity shall be subject to the requirements of Section 5.10 and
Section 5.11 (to the extent applicable) and (B), if the Borrower is a party to
such transaction, the Borrower shall be the surviving entity or such surviving
Person shall assume the obligations of the Borrower hereunder, and (v) any
Restricted Subsidiary (other than the Borrower) may consummate any sale,
transfer or other disposition permitted pursuant to Section 6.05 (other than
Section 6.05(k)) (whether through a merger, consolidation, amalgamation or
otherwise), provided that the surviving entity shall be subject to the
requirements of Section 5.10 and Section 5.11 (to the extent applicable). In
each of the preceding clauses (i), (ii) or (v) of this Section 6.03(a), in the
case of any merger, consolidation or amalgamation involving the Borrower, if the
Person surviving such merger, consolidation or amalgamation is not the Borrower
(any such Person, the “Successor Company”), (A) the Successor Company shall be
an entity organized or existing under the laws of the United States, any state
thereof, the District of Columbia or any territory 113



--------------------------------------------------------------------------------



 
[exhibit10114.jpg]
thereof, (B) the Successor Company shall expressly assume all of the obligations
of the Borrower under this Agreement and the other Loan Documents to which the
Borrower is a party, (C) each Subsidiary Loan Party, unless it is the other
party to such merger, consolidation or amalgamation, shall have confirmed that
its Guarantee shall apply to the Successor Company’s obligations under the Loan
Documents, (D) each Subsidiary Loan Party, unless it is the other party to such
merger, consolidation or amalgamation, shall have by a supplement to the
applicable Security Documents confirmed that its obligations thereunder shall
apply to the Successor Company’s obligations under the Loan Documents, (E) the
Successor Company shall have provided to the Administrative Agent such “know
your customer” anti-money laundering rules and Patriot Act information about the
Successor Company as the Lenders shall have reasonably requested in writing, and
(F) the Successor Company shall have delivered to the Administrative Agent an
officer’s certificate stating that such merger, consolidation or amalgamation
and such supplements preserve the enforceability of the Guarantee and the
perfection and priority of the Liens under the applicable Security Documents;
provided, that if the foregoing are satisfied, the Successor Company will
succeed to, and be substituted for, the Borrower under this Agreement. (b) The
Borrower will not, nor will the Borrower permit any Restricted Subsidiary to,
liquidate or dissolve, except that: (i) any Subsidiary (other than the Borrower)
may transfer all or any portion of its assets (upon liquidation, dissolution,
winding-up or any similar transaction) to the Borrower or any Subsidiary Loan
Party, (ii) any Restricted Subsidiary that is not a Loan Party may transfer all
or any portion of its assets (upon liquidation, dissolution, winding-up or any
similar transaction) to the Borrower or any other Restricted Subsidiary, (iii)
any Loan Party (other than the Borrower) may transfer all or any portion of its
assets (upon liquidation, dissolution, winding-up or any similar transaction) to
the Borrower or any other Subsidiary Loan Party, (iv) the Borrower or any
Restricted Subsidiary may change its legal form, (v) [reserved] and (vi) any
Restricted Subsidiary (other than the Borrower) may transfer all or any portion
of its assets (upon liquidation, dissolution, winding-up or any similar
transaction) to any Person in order to effect an Investment permitted pursuant
to Section 6.04 (other than Section 6.04(aa)) or a sale, transfer or other
disposition permitted pursuant to Section 6.05 (other than Section 6.05(k)).
Section 6.04 Investments. The Borrower will not, nor will the Borrower permit
any Restricted Subsidiary to, make any Investments, except: (a) Investments in
cash and Cash Equivalents and assets that were Cash Equivalents when such
Investment was made; (b) Permitted Acquisitions; (c) (i) Investments existing on
the Existing Credit Agreement Restatement Date and (ii) Investments consisting
of any modification, replacement, renewal, reinvestment or extension of any such
Investment; provided that the amount of any Investment permitted pursuant to
this Section 6.04(c) is not increased from the original amount of such
Investment on the Existing Credit Agreement Restatement Date (determined without
reducing such amount to reflect any Return received on such Investment from and
after the Existing Credit Agreement Restatement Date) except pursuant to the
terms of such Investment (including in respect of any 114



--------------------------------------------------------------------------------



 
[exhibit10115.jpg]
unused commitment), plus any accrued but unpaid interest thereon (including any
portion thereof which is payable in kind in accordance with the terms of such
modified, extended, renewed or replaced Investment) and premium payable by the
terms of such Investment and fees and expenses associated therewith as of the
Existing Credit Agreement Restatement Date or as otherwise permitted by this
Section 6.04; (d) Investments (i) between and among any of the Restricted
Subsidiaries that are not Loan Parties, (ii) between and among any of the Loan
Parties and (iii) by any Loan Party in any Restricted Subsidiary that is not a
Loan Party; provided that in the case of this clause (iii) such Investments made
after the Existing Credit Agreement Restatement Date shall not exceed the
greater of (x) $100,000,000 and (y) 15% of LTM EBITDA computed on a Pro Forma
Basis as of the Applicable Date of Determination (it being understood that for
purposes of calculating amounts outstanding pursuant to this clause (d)(iii),
such amount shall be calculated on a net basis (without duplication of the
reduction of the amount of any such Investment in respect of Returns on such
Investment pursuant to the definition of “Investment”) giving effect to all
Investments (I) in the Loan Parties by and Returns to the Loan Parties from
Restricted Subsidiaries that are not Loan Parties and (II) in the Loan Parties
by Joint Ventures and Unrestricted Subsidiaries); provided, further, that to the
extent that any such Investments under this clause (d) constitute loans or
advances made to any Loan Party, such loans or advances shall be subordinated in
right of payment to the Obligations upon the occurrence of an Event of Default
pursuant to Section 7.01(h) or (i) or upon the acceleration of the Obligations
pursuant to Section 7.01 after the occurrence of any other Event of Default; (e)
Investments made by the Borrower or any Restricted Subsidiary in any Joint
Venture or any Unrestricted Subsidiary; provided that the aggregate amount of
such Investments made after the Existing Credit Agreement Restatement Date
pursuant to this clause (e) by (x) Loan Parties and Restricted Subsidiaries in
Joint Ventures and (y) the Borrower and its Restricted Subsidiaries in
Unrestricted Subsidiaries shall not exceed the greater of (A) $100,000,000 and
(B) 20% of LTM EBITDA as of the Applicable Date of Determination after giving
effect thereto computed on a Pro Forma Basis to each proposed Investment (it
being understood that for purposes of calculating amounts outstanding pursuant
to this clause (e), such amount shall be calculated on a net basis (without
duplication of the reduction of the amount of any such Investment in respect of
Returns on such Investment pursuant to the definition of “Investment”) giving
effect to all Investments (I) in the Loan Parties by and Returns to the Loan
Parties from Restricted Subsidiaries that are not Loan Parties and (II) in the
Loan Parties by Joint Ventures and Unrestricted Subsidiaries); (f) Investments
made by any Restricted Subsidiary that is not a Loan Party in the Borrower or
any Restricted Subsidiary; provided that to the extent that any such Investments
constitute loans or advances made to any Loan Party, such loans or advances
shall be subordinated in right of payment to the Obligations upon the occurrence
of an Event of Default pursuant to Section 7.01(h) or (i) or upon the
acceleration of the Obligations pursuant to Section 7.01 after the occurrence of
any other Event of Default; (g) (A) non-cash loans or advances to employees,
partners, officers and directors of the Borrower or any Subsidiary in connection
with such Person’s purchase of Equity Interests of the Borrower and (B)
promissory notes received from stockholders of the Borrower 115



--------------------------------------------------------------------------------



 
[exhibit10116.jpg]
or any Subsidiary in connection with the exercise of stock options in respect of
the Equity Interests of the Borrower and the Subsidiaries; (h) Investments
received in connection with the bankruptcy or reorganization of, or settlement
of delinquent accounts and disputes with, customers and suppliers, or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment; (i) Investments in respect of Swap
Agreements, Cash Management Agreements and Cash Management Services not entered
into for speculative purposes; (j) Investments of any Person existing at the
time such Person becomes a Restricted Subsidiary or consolidates, amalgamates or
merges with the Borrower or any Restricted Subsidiary (including in connection
with an Acquisition or other Investment permitted hereunder); provided that such
Investment was not made in contemplation of such Person becoming a Restricted
Subsidiary or such consolidation, amalgamation or merger; (k) Investments
resulting from pledges or deposits described in clause (c) or (d) of the
definition of the term “Permitted Encumbrance”; (l) Investments received in
connection with the disposition of any asset in accordance with and to the
extent permitted by Section 6.05 (other than Section 6.05(d)); (m) receivables
or other trade payables owing to the Borrower or any Restricted Subsidiary if
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms, provided that such trade
terms may include such concessionary trade terms as the Borrower or such
Restricted Subsidiary deems reasonable under the circumstances; (n) Investments
resulting from Liens permitted under Section 6.02; (o) Investments in deposit
accounts and securities accounts opened in the ordinary course of business; (p)
Investments in connection with Intercompany License Agreements; (q) other
Investments (including those of the type otherwise described herein) made after
the Existing Credit Agreement Restatement Date in an aggregate amount at any
time outstanding not to exceed the greater of (x) $150,000,000 and (y) 17.5% of
LTM EBITDA as of the Applicable Date of Determination after giving effect
thereto computed on a Pro Forma Basis to each such proposed Investment pursuant
to this clause (q); (r) Investments consisting of cash earnest money deposits in
connection with a Permitted Acquisition or other Investment permitted hereunder;
(s) Investments solely to the extent such Investments reflect an increase in the
value of Investments otherwise permitted under this Section 6.04; 116



--------------------------------------------------------------------------------



 
[exhibit10117.jpg]
(t) the acquisition of additional Equity Interests of Restricted Subsidiaries
from minority shareholders (it being understood that to the extent that any
Restricted Subsidiary that is not a Loan Party is acquiring Equity Interests
from minority shareholders then this clause (t) shall not in and of itself
create, or increase the capacity under, any basket for Investments by Loan
Parties in any Restricted Subsidiary that is not a Loan Party); (u) Investments
consisting of endorsements for collection or deposit in the ordinary course of
business; (v) (a) Investments in any Receivables Facility or any Securitization
Subsidiary in order to effectuate a Qualified Securitization Financing,
including the ownership of Equity Interests in such Securitization Subsidiary
and (b) distributions or payments of Securitization Fees and purchases of
Securitization Assets or Receivables Assets pursuant to a Securitization
Repurchase Obligation in connection with a Qualified Securitization Financing or
a Receivables Facility; (w) Investments in Equity Interests in any Subsidiary
resulting from any sale, transfer or other disposition by the Borrower or any
Subsidiary permitted by Section 6.05, including as a result of any contribution
from any parent or distribution to any Subsidiary of such Equity Interests; (x)
contributions to a “rabbi” trust for the benefit of employees or other grantor
trust subject to claims of creditors in the case of a bankruptcy of the
Borrower; (y) loans or advances to officers, partners, directors, consultants
and employees of the Borrower or any Restricted Subsidiary for (A) relocation,
entertainment, travel expenses, drawing accounts and similar expenditures and
(B) for other purposes in the aggregate amount not to exceed $25,000,000 at any
time outstanding; (z) other Investments (including those of the type otherwise
referred to herein) in an aggregate amount not to exceed the Available Amount so
long no Event of Default has occurred and is continuing or would result from the
making of such Investment; (aa) Investments consisting of or resulting from
Indebtedness, Liens, fundamental changes and dispositions permitted under
Section 6.01 (other than Section 6.01(b) and (c)), Section 6.02, Section 6.03
(other than Section 6.03(a)(iv) and (b)(vi)), Section 6.05 (other than Section
6.05(b)) and Section 6.06 (other than Section 6.06(a)(viii)), respectively; (bb)
Loans repurchased by the Borrower or a Restricted Subsidiary pursuant to and in
accordance with Section 2.11(i) or Section 9.04, so long as such Loans are
immediately cancelled; (cc) cash or property distributed from any Restricted
Subsidiary that is not a Loan Party (i) may be contributed to other Restricted
Subsidiaries that are not Loan Parties, and (ii) may pass through the Borrower
and/or any intermediate Restricted Subsidiaries, so long as part of a series of
related transactions and such transaction steps are not unreasonably delayed and
are otherwise permitted hereunder; 117



--------------------------------------------------------------------------------



 
[exhibit10118.jpg]
(dd) Investments to the extent that payment for such Investments is made solely
with Equity Interests (other than Disqualified Equity Interests) of the
Borrower; (ee) Guarantee obligations of the Borrower or any Restricted
Subsidiary in respect of letters of support, guarantees or similar obligations
issued, made or incurred for the benefit of any Restricted Subsidiary of the
Borrower to the extent required by law or in connection with any statutory
filing or the delivery of audit opinions performed in jurisdictions other than
within the United States; (ff) [reserved]; (gg) asset purchases (including
purchases of inventory, supplies and materials) in the ordinary course of
business; (hh) performance Guarantees of the Borrower and its Restricted
Subsidiaries primarily guaranteeing performance of contractual obligations of
the Borrower or Restricted Subsidiaries to a third party and not primarily for
the purposes of guaranteeing payment of Indebtedness; (ii) so long as, at the
time of execution of a binding agreement in respect of any such Investment, no
Event of Default has occurred and is continuing or would result therefrom,
Investments in an unlimited amount so long as the Total Secured Net Leverage
Ratio calculated on a Pro Forma Basis is less than or equal to 3.00:1.00; and
(jj) Guarantees by the Borrower or any Restricted Subsidiary of leases (other
than Capitalized Lease Obligations), contracts, or other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business. For the avoidance of doubt, if an Investment would be permitted under
any provision of this Section 6.04 (other than Section 6.04(b)) and as a
Permitted Acquisition, such Investment need not satisfy the requirements
otherwise applicable to Permitted Acquisitions unless such Investments are
consummated in reliance on Section 6.04(b). In addition, to the extent an
Investment is permitted to be made by a Restricted Subsidiary directly in any
Restricted Subsidiary or any other Person who is not a Loan Party (each such
Person, a “Target Person”) under any provision of this Section 6.04, such
Investment may be made by advance, contribution or distribution directly or
indirectly to the Borrower and further advanced or contributed by the Borrower
to a Loan Party or other Restricted Subsidiary for purposes of ultimately making
the relevant Investment in the Target Person without constituting an Investment
for purposes of Section 6.04 (it being understood that such Investment must
satisfy the requirements of, and shall count toward any thresholds or baskets
in, the applicable clause under Section 6.04 as if made by the applicable
Restricted Subsidiary directly to the Target Person). Section 6.05 Asset Sales.
The Borrower will not, nor will the Borrower permit any Restricted Subsidiary
to, sell, transfer, lease or otherwise dispose of any asset, including any
Equity Interests owned by it nor will the Borrower permit any Restricted
Subsidiary to issue any additional Equity Interests in such Restricted
Subsidiary (other than any Restricted Subsidiary issuing directors’ qualifying
shares), except: 118



--------------------------------------------------------------------------------



 
[exhibit10119.jpg]
(a) sales, transfers, leases and other Dispositions of (i) inventory or services
or immaterial assets in the ordinary course of business, (ii) obsolete,
non-core, worn-out, uneconomic, damaged or surplus property or property that is
no longer economically practical or commercially desirable to maintain or used
or useful in its business, whether now or hereafter owned or leased or acquired
in connection with an Acquisition or other permitted Investments, (iii) cash,
Cash Equivalents and other investment securities in the ordinary course of
business, (iv) accounts in the ordinary course of business for purposes of
collection, and (v) assets to the extent that the aggregate value of such assets
sold in any single transaction or related series of transactions is equal to
$7,500,000 or less and the aggregate value of such assets sold during any fiscal
year of the Borrower is equal to $17,500,000 or less; (b) sales, transfers,
leases and other Dispositions to the Borrower or any Subsidiary (including by
contribution, Disposition, dividend or otherwise); provided that if the
transferor of such property is a Loan Party, then (x) the transferee thereof
must be a Loan Party or (y) to the extent constituting a Disposition to a
Restricted Subsidiary that is not a Loan Party, such Disposition (1) is in the
ordinary course of business, (2) is for fair value and any promissory note or
other non-cash consideration received in respect thereof is a permitted
Investment in a Restricted Subsidiary that is not a Loan Party in accordance
with Section 6.04 or (3) to the extent constituting an Investment, such
Investment must be a permitted Investment in a Restricted Subsidiary that is not
a Loan Party in accordance with Section 6.04; (c) sales, transfers and other
Dispositions of accounts receivable (including write-offs, discounts and
compromises) in connection with the compromise, settlement or collection
thereof; (d) sales, transfers, leases and other Dispositions of property to the
extent that such property constitutes an Investment permitted by Section 6.04
(other than Section 6.04(l) and (aa)) or another asset is received as
consideration for the Disposition of any asset permitted by this Section (in
each case, other than Equity Interests in a Restricted Subsidiary, unless all
Equity Interests in such Restricted Subsidiary are sold); (e) leases or licenses
or subleases or sublicenses entered into in the ordinary course of business, to
the extent that they do not materially interfere with the business of the
Borrower and the Restricted Subsidiaries taken as a whole; (f) conveyances,
sales, transfers, licenses or sublicenses or other Dispositions of Software or
other Intellectual Property in the ordinary course of business (i) that is, in
the reasonable good faith judgment of the Borrower, immaterial to the business
of the Borrower or any Restricted Subsidiary, or no longer economically
practicable or commercially desirable to maintain or used or useful in the
business of the Borrower and the Restricted Subsidiaries or (ii) pursuant to a
research or development agreement entered into in the ordinary course of
business in which the counterparty to such agreement receives a license to use
Software or other Intellectual Property that results from such agreement, in
each case, to the extent that such conveyance, sale, transfer, license,
sublicense or other Disposition does not materially interfere with the
businesses of the Borrower and the Restricted Subsidiaries taken as a whole; 119



--------------------------------------------------------------------------------



 
[exhibit10120.jpg]
(g) Dispositions resulting from any casualty or insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of, any
property or asset of the Borrower or any Restricted Subsidiary; (h) the
abandonment or lapse of Intellectual Property, whether now or hereafter owned or
leased or acquired in connection with an Acquisition or other permitted
Investment, or expiration of Intellectual Property in accordance with its
statutory term; (i) the Disposition of any assets existing on the Closing Date
that are set forth on Schedule 6.05; (j) sales, transfers and other Dispositions
by the Borrower or any Restricted Subsidiary of assets since the Existing Credit
Agreement Restatement Date so long as (A) such Disposition is for fair market
value (as determined in good faith by the Borrower or such Restricted
Subsidiary), (B) if at the time of execution of a binding agreement in respect
of such sale, transfer or other Disposition, no Event of Default has occurred
and is continuing or would result therefrom, (C) if the assets sold, transferred
or otherwise Disposed of have a fair market value in excess of $17,500,000, at
least 75% of the consideration (other than (i) the assumption by the transferee
of Indebtedness or other liabilities contingent or otherwise of the Borrower or
any of its Restricted Subsidiaries and the valid release of the Borrower or such
Restricted Subsidiary, by all applicable creditors in writing, from all
liability on such Indebtedness or other liability in connection with such
Disposition, (ii) securities, notes or other obligations received by the
Borrower or any of its Restricted Subsidiaries from the transferee that are
converted by the Borrower or any of its Restricted Subsidiaries into cash or
Cash Equivalents within 180 days following the closing of such Disposition,
(iii) Indebtedness of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Disposition, to the extent that the Borrower and
each other Restricted Subsidiary are released from any Guarantee of payment of
such Indebtedness in connection with such Disposition, (i) consideration
consisting of Indebtedness of the Borrower (other than Subordinated
Indebtedness) received after the Existing Credit Agreement Restatement Date from
Persons who are not the Borrower or any Restricted Subsidiary and (v) in
connection with an asset swap, all of which shall be deemed “cash”) received is
cash or Cash Equivalents or Designated Non-Cash Consideration to the extent that
all Designated Non-Cash Consideration at such time does not exceed the greater
of (x) $100,000,000 and (y) 15% of LTM EBITDA (with the fair market value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value) and all of
the consideration received is at least equal to the fair market value of the
assets sold, transferred or otherwise Disposed of and (D) the Net Proceeds
thereof shall be subject to Section 2.11(c); (k) sales, transfers and other
Dispositions permitted by Section 6.03 (other than Section 6.03(a)(iv) or
6.03(b)(vi)); (l) the incurrence of Liens permitted hereunder; (m) [reserved];
120



--------------------------------------------------------------------------------



 
[exhibit10121.jpg]
(n) sales or Dispositions of Equity Interests of any Subsidiary (other than the
Borrower) in order to qualify members of the Governing Body of such Subsidiary
if required by applicable law; (o) samples, including time-limited evaluation
software, provided to customers or prospective customers; (p) de minimis amounts
of equipment provided to employees; (q) sales, transfers and other Dispositions
of (i) any Equity Interests in Unrestricted Subsidiaries or their assets or (ii)
other Excluded Property, provided that for the purposes of clause (ii), (A) the
Total Secured Net Leverage Ratio as of the Applicable Date of Determination
after giving effect on a Pro Forma Basis to such Disposition, shall be no
greater than 3.00:1.00 or (B) the fair market value of such Dispositions that do
not meet the requirements of subclause (A) shall not exceed $100,000,000 in the
aggregate; (r) Restricted Payments made pursuant to Section 6.06; (s) Permitted
Sale Leasebacks in an aggregate principal amount not to exceed $100,000,000 at
any time; (t) the unwinding of any Cash Management Agreement or Swap Agreement
pursuant to its terms; (u) sales, transfers or other Dispositions of Investments
in Joint Ventures or any Subsidiary that is not a wholly-owned Restricted
Subsidiary to the extent required by, or made pursuant to, customary buy/sell
arrangements between the parties set forth in Joint Venture arrangements and
similar binding agreements; (v) the Borrower and any Restricted Subsidiary may
(i) terminate or otherwise collapse its cost sharing agreements with the
Borrower or any Subsidiary and settle any crossing payments in connection
therewith, (ii) convert any intercompany Indebtedness to Equity Interests, (iii)
transfer any intercompany Indebtedness to the Borrower or any Restricted
Subsidiary, (iv) settle, discount, write off, forgive or cancel any intercompany
Indebtedness or other obligation owing by any Loan Party, (v) settle, discount,
write off, forgive or cancel any Indebtedness owing by any present or former
consultants, directors, officers or employees of the Borrower or any Subsidiary
or any of their successors or assigns or (vi) surrender or waive contractual
rights and settle or waive contractual or litigation claims; (w) any Disposition
of Securitization Assets or Receivables Assets, or participations therein, in
connection with any Qualified Securitization Financing or Receivables Facility,
or the Disposition of an account receivable in connection with the collection or
compromise thereof in the ordinary course of business or consistent with past
practice; (x) conveyances, sales, transfers, leases, licenses, sublicenses or
other Dispositions pursuant to Intercompany License Agreements; 121



--------------------------------------------------------------------------------



 
[exhibit10122.jpg]
(y) other Dispositions (including those of the type otherwise described herein)
made after the Existing Credit Agreement Restatement Date in an aggregate amount
not to exceed the greater of (x) $17,500,000 and (y) any greater amount so long
as the portion of LTM EBITDA generated by or attributable to all such property
Disposed of shall not exceed 2.5% of LTM EBITDA as of the Applicable Date of
Determination; and (z) any swap of assets in exchange for (or sale of assets,
the purpose of which is to acquire (and which results within 365 days of such
sale in the acquisition of)) services or other assets in the ordinary course of
business of comparable or greater fair market value or usefulness to the
business of the Borrower and its Restricted Subsidiaries as a whole, as
determined in good faith by the Borrower. Section 6.06 Restricted Payments;
Certain Payments of Indebtedness. (a) The Borrower will not, nor will the
Borrower permit any Restricted Subsidiary to, declare or make any Restricted
Payment, except that: (i) (A) the Restricted Subsidiaries may declare and make
Restricted Payments ratably with respect to their Equity Interests and (B) any
Restricted Subsidiary may make a Restricted Payment to the Borrower or any other
Restricted Subsidiary (so long as, in the case of this clause (B), if the
Restricted Subsidiary making the Restricted Payment is not wholly owned
(directly or indirectly) by the Borrower, such Restricted Payment is made
ratably among the holders of its Equity Interests); (ii) the Borrower and the
Restricted Subsidiaries may declare and make Restricted Payments with respect to
their Equity Interests payable solely in shares of Qualified Equity Interests
(so long as, in the case of this clause (ii), if the Restricted Subsidiary
making the Restricted Payment is not wholly owned (directly or indirectly) by
the Borrower, such Restricted Payment is made ratably among the holders of its
Equity Interests); (iii) the Restricted Subsidiaries may make Restricted
Payments in connection with the acquisition of additional Equity Interests in
any Restricted Subsidiary from minority shareholders; (iv) the Borrower or any
Restricted Subsidiary may make repurchases of Equity Interests deemed to occur
upon the cashless exercise of stock options when such Equity Interests represent
a portion of the exercise price thereof; (v) the Restricted Subsidiaries may
make Restricted Payments to allow the Borrower or any Restricted Subsidiary to
purchase the Borrower’s preferred stock, common stock, restricted stock or
common stock options from present or former consultants, directors, managers,
officers or employees of the Borrower or any Subsidiary, or their estates,
descendants, family, spouses or former spouses, upon the death, disability or
termination of employment of such consultant, director, manager, officer or
employee or pursuant to any employee, management, director or manager equity
plan, employee, management, director or manager stock option plan or any other
employee, management, director or manager benefit plan or any agreement
(including any stock subscription or 122



--------------------------------------------------------------------------------



 
[exhibit10123.jpg]
shareholder agreement) with any employee, director, manager, officer or
consultant of the Borrower or any Subsidiary, provided that the aggregate amount
of payments under this clause (v) subsequent to the Existing Credit Agreement
Restatement Date (net of proceeds received by the Borrower or such Restricted
Subsidiary subsequent to the Existing Credit Agreement Restatement Date in
connection with resales of any stock or common stock options so purchased (which
to the extent that such cash proceeds from the issuance of any such stock are
utilized to make payments pursuant to this clause (v) in excess of the amounts
otherwise permitted hereunder then such equity proceeds so utilized shall not
also increase the Available Amount)) shall not exceed $25,000,000 (with unused
amounts in any fiscal year being carried over to the next succeeding fiscal year
subject to a maximum of $50,000,000 in any fiscal year) per fiscal year, plus
the amount of any key-man life insurance policies; provided that the
cancellation of Indebtedness owing to the Borrower or any of its Subsidiaries by
any consultant, director, manager, officer or employee in connection with a
repurchase of any such Equity Interests and the redemption or cancellation of
such Equity Interests without cash payment will not be deemed to constitute a
Restricted Payment for purposes of this covenant or any other provision of this
Agreement; (vi) the Borrower and its Restricted Subsidiaries may make Restricted
Payments pursuant to any Intercompany License Agreements; (vii) the Borrower and
its Restricted Subsidiaries may make Restricted Payments (i) in respect of
working capital adjustments or purchase price adjustments pursuant to any
Permitted Acquisition or other permitted Investments (other than pursuant to
Section 6.04(aa)), (ii) to satisfy indemnity and other similar obligations in
connection with Permitted Acquisitions or other permitted Investments, and (iii)
to holders of restricted stock or restricted stock units under any equity plan
and phantom stock awards (including MSUs (or similar equity grants)); (viii) the
Borrower and its Restricted Subsidiaries may make Restricted Payments necessary
to consummate transactions permitted pursuant to Section 6.03 and to make
Investments permitted pursuant to Section 6.04 (other than pursuant to Section
6.04(aa)); (ix) the Borrower and the Restricted Subsidiaries may forgive or
cancel any Indebtedness owed to the Borrower or any Restricted Subsidiary issued
for repurchases of the Borrower’s Equity Interests; (x) the Borrower or any
Restricted Subsidiary may make additional Restricted Payments provided that (a)
no Event of Default has occurred and is continuing or would result therefrom and
(b) the Total Net Leverage Ratio after giving effect thereto on a Pro Forma
Basis as of the Applicable Date of Determination is less than or equal to
3.00:1.00; (xi) distributions or payments of Securitization Fees, sales,
contributions and other transfers of Securitization Assets or Receivables Assets
and purchases of Securitization Assets or Receivables Assets pursuant to
Securitization Repurchase 123



--------------------------------------------------------------------------------



 
[exhibit10124.jpg]
Obligations, in each case in connection with a Qualified Securitization
Financing or a Receivables Facility; (xii) the Restricted Subsidiaries may make
Restricted Payments to the Borrower the proceeds of which shall be used to pay
customary costs, fees and expenses related to any unsuccessful equity or debt
offering permitted by this Agreement; (xiii) the Restricted Subsidiaries may
make Restricted Payments to the Borrower to (a) pay cash in lieu of fractional
Equity Interests in connection with any dividend, split or combination thereof
or any Acquisition, Investment or other transaction otherwise permitted
hereunder and (b) honor any conversion request by a holder of convertible
Indebtedness (to the extent such conversion request is paid solely in shares of
Qualified Equity Interests of the Borrower) and make cash payments in lieu of
fractional shares in connection with any such conversion and may make payments
on convertible Indebtedness in accordance with its terms; and (xiv) the Borrower
and the Restricted Subsidiaries may make Restricted Payments in an aggregate
amount not to exceed (A) $150,000,000 (less any amounts applied pursuant to
Section 6.06(b)(vi)(A)) plus (B) the Available Amount; provided however that (a)
at the time of making such Restricted Payment, no Event of Default has occurred
and is continuing or would result therefrom and (b) amounts pursuant to clause
(b) of the definition of “Available Amount” may be used to fund Restricted
Payments pursuant to this clause (xiv) only to the extent that the Total Secured
Net Leverage Ratio on a Pro Forma Basis after giving effect thereto as of the
Applicable Date of Determination is less than or equal to 3.00:1.00. (b) The
Borrower will not, nor will the Borrower permit any Restricted Subsidiary to,
make any voluntary payment or other distribution (whether in cash, securities or
other property), of or in respect of principal or interest, or such payment by
way of the purchase, redemption, retirement, acquisition, cancellation or
termination, in each case prior to the final scheduled maturity thereof, of any
Material Indebtedness that is contractually subordinated in right of payment to
any of the Obligations (it being understood that Indebtedness shall not be
deemed to be subordinated in right of payment to the Obligations merely because
such Indebtedness is secured by a Lien that is junior to the Liens securing the
applicable portion of the Obligations) except: (i) payment of regularly
scheduled interest and principal payments (and fees, indemnities and expenses
payable) as, and when due in respect of any such Indebtedness to the extent
permitted by any subordination or intercreditor provisions in respect thereof;
(ii) Permitted Refinancings of any such Indebtedness to the extent such
Permitted Refinancings are permitted by Section 6.01; (iii) payments of
intercompany Indebtedness permitted under Section 6.01 to the extent permitted
by any subordination provisions in respect thereof; 124



--------------------------------------------------------------------------------



 
[exhibit10125.jpg]
(iv) conversions, exchanges, redemptions, repayments or prepayments of such
Indebtedness into or for Equity Interests of the Borrower (other than
Disqualified Equity Interests of the Borrower, except to the extent permitted
under Section 6.01(x)); (v) AHYDO Catch-Up Payments relating to Indebtedness of
the Borrower and its Restricted Subsidiaries so long as no Event of Default
under Section 7.01(a), (b), (h) or (i) has occurred and is continuing; (vi) any
such payments or other distributions in an amount not to exceed (A) $150,000,000
(less any amounts applied pursuant to Section 6.06(a)(xiv)(A)) plus (B) the
Available Amount; provided however that in the case of payments or distributions
made pursuant to this clause (vi) (I) at the time of making such payment or
distribution, no Event of Default has occurred and is continuing or would result
therefrom and (II) amounts pursuant to clause (b) of the definition of
“Available Amount” may be used to make payments pursuant to this clause (vi)
only to the extent that the Total Secured Net Leverage Ratio on a Pro Forma
Basis after giving effect thereto as of the Applicable Date of Determination is
less than or equal to 3.00:1.00; (vii) payments or distributions made with net
proceeds received by the Borrower after the Existing Credit Agreement
Restatement Date from the issuance or sale of Qualified Equity Interests of the
Borrower (which such equity proceeds so utilized shall not also increase the
Available Amount); (viii) the payment, redemption, repurchase, retirement,
termination or cancellation of Indebtedness within 60 days of the date of the
Redemption Notice if, at the date of any payment, redemption, repurchase,
retirement, termination or cancellation notice in respect thereof (the
“Redemption Notice”), such payment, redemption, repurchase, retirement
termination or cancellation would have complied with another provision of this
Section 6.06(b); provided that such payment, redemption, repurchase, retirement,
termination or cancellation shall reduce capacity under such other provision.
Section 6.07 [Reserved]. Section 6.08 Restrictive Agreements. The Borrower will
not, nor will the Borrower permit any Restricted Subsidiary to, enter into any
agreement, instrument, deed or lease that prohibits, restricts or imposes any
condition upon (a) the ability of any Loan Party to create, incur or permit to
exist any Lien in favor of the Secured Parties upon any of its Collateral or (b)
the ability of any Restricted Subsidiary to make Restricted Payments or to make
or repay loans or advances to the Borrower or any Restricted Subsidiary,
provided that the foregoing shall not apply to (i) restrictions and conditions
imposed by (A) law, (B) any Loan Document, the Existing Credit Agreement or any
other Loan Document (as such term is defined in the Existing Credit Agreement),
any agreements evidencing secured Indebtedness permitted by this Agreement or
any documents governing the Term Loan Exchange Notes, the Additional Term Notes,
the Unrestricted Additional Term Notes, the Credit Agreement Refinancing
Indebtedness, the Refinancing Notes, any Additional Debt and any documentation
providing for any Permitted Refinancing thereof or (C) other agreements
evidencing Indebtedness permitted by Section 6.01, unless in each case under
this clause (i) such restrictions or conditions (x) apply solely to a 125



--------------------------------------------------------------------------------



 
[exhibit10126.jpg]
Restricted Subsidiary that is not a Loan Party, (y) are no more restrictive than
the restrictions or conditions set forth in the Loan Documents, or (z) do not
materially impair the Borrower’s ability to pay its obligations under the Loan
Documents as and when due (as determined in good faith by the Borrower); (ii)
restrictions and conditions existing on the Existing Credit Agreement
Restatement Date or on any extension, renewal, amendment, modification or
replacement thereof, except to the extent any such amendment, modification or
replacement materially expands the scope of any such restriction or condition
(as determined in good faith by the Borrower); (iii) restrictions and conditions
contained in agreements relating to the sale of Equity Interests of a Subsidiary
or a Joint Venture or of any assets of the Borrower, a Subsidiary or a Joint
Venture, in each case pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary or assets that is or are to be sold and
such sale is permitted hereunder; (iv) customary provisions in leases, licenses
and other contracts restricting the assignment, subletting or transfer thereof
or other assets subject thereto; (v)(A) any restrictions with respect to a
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the sale, transfer or other disposition of all or substantially
all of the Equity Interests or assets of such Subsidiary or (B) restrictions on
transfers of assets subject to Liens permitted by Section 6.02 (but, with
respect to any such Lien, only to the extent that such transfer restrictions
apply solely to the assets that are the subject of such Lien); (vi) restrictions
created in connection with any Qualified Securitization Financing; (vii)
restrictions or conditions set forth in any agreement in effect at any time any
Person becomes a Restricted Subsidiary, provided that such agreement was not
entered into in contemplation of such Person becoming a Restricted Subsidiary
and the restriction or condition set forth in such agreement does not apply to
the Borrower or any other Restricted Subsidiary; (viii) customary provisions in
shareholders agreements, joint venture agreements, organizational or
constitutive documents or similar binding agreements relating to any Joint
Venture or non-wholly-owned Restricted Subsidiary and other similar agreements
applicable to Joint Ventures and non-wholly-owned Restricted Subsidiaries and
applicable solely to such Joint Venture or non-wholly-owned Restricted
Subsidiary and the Equity Interests issued thereby; (ix) any restrictions on
cash or other deposits imposed by agreements entered into in the ordinary course
of business; (x) any restrictions regarding licensing or sublicensing by the
Borrower and its Restricted Subsidiaries of Intellectual Property in the
ordinary course of business to the extent not materially interfering with the
business of the Borrower or the Restricted Subsidiaries taken as a whole; (xi)
any restrictions that arise in connection with cash or other deposits permitted
under Section 6.02 and Section 6.04; (xii) any restrictions on cash or other
deposits or net worth imposed by customers under contracts entered into in the
ordinary course of business; and (xiii) any restrictions imposed by any
agreement governing Indebtedness entered into on or after the Existing Credit
Agreement Restatement Date and permitted under Section 6.01 if the restrictions
contained in any such agreement taken as a whole (a) are not materially less
favorable to the Secured Parties than the encumbrances and restrictions
contained in the Loan Documents (as determined by the Borrower) or (b) either
(I) the Borrower determines at the time of entry into such agreement or
instrument that such encumbrances or restrictions will not adversely affect, in
any material respect, the Borrower’s ability to make principal or interest
payments required hereunder or (II) such encumbrance or restriction applies only
during the continuance of a default relating to such agreement or instrument.
Section 6.09 Amendment of Material Documents. The Borrower will not, nor will
the Borrower permit any Subsidiary Loan Party to, amend or otherwise modify (i)
any of its Organizational Documents in a manner that would reasonably be
expected to cause a Material 126



--------------------------------------------------------------------------------



 
[exhibit10127.jpg]
Adverse Effect or (ii) in any manner materially adverse to the interests of the
Lenders any term or condition of any Material Indebtedness required to be
subordinated in right of payment to the Obligations except as permitted pursuant
to or reasonably necessary to effect a Permitted Refinancing thereof. Section
6.10 Change in Nature of Business. The Borrower will not, nor will the Borrower
permit any Restricted Subsidiary to, engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and the Restricted Subsidiaries on the Closing Date or any business reasonably
related, complementary, corollary, synergistic or ancillary thereto (including
related, complementary, synergistic or ancillary technologies) or reasonable
extensions thereof. Section 6.11 Financial Covenants. (a) Total Net Leverage
Ratio. The Borrower will not permit the Total Net Leverage Ratio, calculated as
of the last day of the most recent fiscal quarter of the Borrower for which
financial statements were required to have been furnished to the Administrative
Agent pursuant to Section 5.01, to exceed 3.50 to 1.00; provided that, subject
to the limitations set forth in the definition of Qualifying Material
Acquisition (including the delivery of a QMA Notice within the required time
period set forth in the definition of Qualifying Material Acquisition and
compliance with the financial covenant), such ratio shall be increased to
4.00:1.00 for the twelve month period following the delivery of the QMA Notice
(such period, the “Financial Covenant Increase Period”). (b) Consolidated
Interest Coverage Ratio. The Borrower will not permit the Consolidated Interest
Coverage Ratio as the last day of any fiscal quarter to be less than 3.00 to
1.00. Section 6.12 Use of Proceeds. The Borrower will not, directly or
indirectly, use the proceeds of the Loans or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, (i) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of any Sanctions, or in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
credit facility hereunder) or (ii) for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA or any other applicable anti-corruption law. ARTICLE VII Events of
Default Section 7.01 Events of Default. If any of the following events (any such
event, an “Event of Default”) shall occur: (a) the Borrower or any other Loan
Party shall fail to pay any principal of any Loan when and as the same shall
become due and payable; 127



--------------------------------------------------------------------------------



 
[exhibit10128.jpg]
(b) the Borrower or any other Loan Party shall fail to pay (x) any interest on
any Loan, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five Business Days or (y) any fee
payable hereunder or any other amount due under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five Business Days; (c) any
representation, warranty or certification, when taken as a whole, made or deemed
made by any Loan Party in any Loan Document shall be false or incorrect in any
material respect as of the date made or deemed made; (d) the Borrower shall
default in the performance or compliance of Section 5.02(a) (provided that the
delivery of a notice of Default or Event of Default at any time will cure an
Event of Default under Section 5.02(a) arising from the failure of the Borrower
to timely deliver such notice of Default or Event of Default), Section 5.03
(solely with respect to the existence of the Borrower in its jurisdiction of
incorporation) or in Article VI; provided that any breach of Section 6.11 shall
not constitute an Event of Default unless and until the Administrative Agent
(with the consent, or at the request, of the Required Lenders) has declared all
outstanding Loans to be immediately due and payable in accordance with this
Agreement and such declaration has not been rescinded on or before such date;
(e) any Loan Party shall default in the performance of or compliance with any
term contained in any Loan Document (other than those specified in paragraph
(a), (b) or (d) of this Section 7.01), and such default shall continue
unremedied and unwaived for a period of 30 days after receipt by the Borrower of
written notice thereof from the Administrative Agent or the Required Lenders;
(f) the Borrower or any Restricted Subsidiary shall fail to make any payment
beyond all applicable grace periods (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable after giving effect to any applicable grace
periods provided in the applicable instrument or agreement under which such
Material Indebtedness was created, provided that this paragraph (f) shall not
apply to any such failure that has been (x) remedied by the Borrower or
applicable Restricted Subsidiary or (y) waived (including in the form of
amendment) by the requisite holders of the applicable item of Material
Indebtedness, in either case, prior to the acceleration of all the Loans
pursuant to this Section 7.01; (g) (i) any breach or default (after all
applicable grace periods having expired and all required notices having been
given) by the Borrower or any Restricted Subsidiary of any Material Indebtedness
if the effect of such breach or default is to cause such Material Indebtedness
to become due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired and all required notices having been
given) the holder or holders of such Material Indebtedness or any trustee or
agent on its or their behalf to cause such Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity, provided that this paragraph (g) shall not
apply to (A) secured Indebtedness that becomes due as a result of the sale,
transfer or other disposition (including as a result of a casualty or
condemnation event) of the property 128



--------------------------------------------------------------------------------



 
[exhibit10129.jpg]
or assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement), (B) Indebtedness which is
convertible into Equity Interests that converts to Equity Interests in
accordance with its terms or (C) any breach or default that (x) is remedied by
the Borrower or the applicable Restricted Subsidiary or (y) waived (including in
the form of amendment) by the requisite holders of the applicable item of
Material Indebtedness, in either case, prior to the acceleration of all the
Loans pursuant to this Section 7.01 or (ii) an involuntary “early termination
event” or other similar event (which event shall extend beyond any applicable
cure periods or grace periods) shall have occurred in respect of obligations
owing under any Swap Agreement of the Borrower or any Restricted Subsidiary, and
the amount of such obligations, either individually or in the aggregate for all
such Swap Agreements at such time, is in excess of $50,000,000; provided that,
in respect of obligations owing under any such Swap Agreement owed to the
applicable counterparty at such time, the amount for purposes of this Section
7.01(g)(ii) shall be the amount payable on a net basis by the Borrower or such
Restricted Subsidiary to such counterparty (after giving effect to all netting
arrangements) if such Swap Agreement were terminated at such time; provided that
this paragraph (g)(ii) shall not apply to any such event that has been (x)
remedied by the Borrower or the applicable Restricted Subsidiary or (y) waived
(including in the form of amendment) by the applicable counterparty, in either
case, prior to the acceleration of all the Loans pursuant to this Section 7.01;
(h) subject to Section 7.02, (i) an involuntary proceeding shall be commenced or
an involuntary petition shall be filed seeking liquidation, reorganization or
other relief in respect of the Borrower or any Restricted Subsidiary, or of all
or a substantial part of its assets, under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the involuntary appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Restricted
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding shall continue undismissed and unstayed for 60 consecutive days
without having been dismissed, bonded or discharged or an order of relief is
entered in any such proceeding; (i) subject to Section 7.02, the Borrower or any
Restricted Subsidiary shall (i) voluntarily commence any proceeding seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of any proceeding or petition described in
paragraph (h) of this Section 7.01, (iii) consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Restricted Subsidiary or for all or a substantial part of
its assets or (iv) make a general assignment for the benefit of creditors; (j)
any final, non-appealable judgment(s) for the payment of money in an aggregate
amount in excess of $50,000,000 (to the extent not covered by insurance or
indemnities as to which the applicable insurance company or third party has not
denied coverage) shall be rendered against the Borrower or any Restricted
Subsidiary or any combination thereof and the same shall remain undischarged,
unvacated, unbounded and unstayed for a period of 60 consecutive days; 129



--------------------------------------------------------------------------------



 
[exhibit10130.jpg]
(k) an ERISA Event shall have occurred that would reasonably be expected to
result in a Material Adverse Effect; (l) any Lien purported to be created under
any Security Document shall cease to be, or shall be asserted by any Loan Party
not to be (other than in an informational notice to the Administrative Agent), a
valid and perfected (if and to the extent required to be perfected under the
applicable Security Document) Lien on any Collateral with a fair value in excess
of $30,000,000 at any time, with the priority required by the applicable
Security Document (subject to Liens permitted under Section 6.02), except (i) as
a result of the release of a Loan Party or the sale, transfer or other
disposition of the applicable Collateral (including as a result of the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary) in a
transaction permitted under the Loan Documents or the occurrence of the
Termination Date or (ii) as a result of any action of the Administrative Agent,
Collateral Agent or any Lender or the failure of the Administrative Agent,
Collateral Agent, or any Lender to take any action that is within its control;
(m) at any time after the execution and delivery thereof, any material portion
of the Guarantee of the Obligations under the Subsidiary Guaranty shall for any
reason other than the occurrence of the Termination Date or as expressly
permitted hereunder or thereunder (including as a result of a transaction
permitted hereunder) cease to be in full force and effect, or any Loan Party
shall contest the validity or enforceability in writing or repudiate, rescind or
deny in writing that it has any further liability or obligation under any Loan
Document other than as a result of the occurrence of the Termination Date, the
sale or transfer of such Loan Party (including the designation as an
Unrestricted Subsidiary) or as a result of a transaction permitted hereunder or
thereunder; or (n) a Change in Control shall have occurred; then, (I) in every
such event (other than (x) an event described in paragraph (d) of this Section
7,01 in respect of a default of performance of or compliance with the covenants
under Section 6.11 or (y) an event with respect to the Borrower described in
paragraph (h) or (i) of this Section 7.01; provided that in the case of clause
(x), the actions hereinafter described will be permitted to occur only if the
express conditions of the last proviso contained in Section 7.01(d) have been
satisfied), and at any time thereafter during the continuance of such event, the
Administrative Agent with the consent of the Required Lenders may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times (except in the
case of an event under paragraph (d) of this Section 7.01 in respect of a
failure to observe or perform the covenants under Section 6.11, the following
actions may not be taken until the express conditions in the last proviso
contained in Section 7.01(d) have been satisfied): (i) terminate the Commitments
(if any), and thereupon the Commitments shall terminate immediately and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may
thereafter, during the continuance of such event, be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower (to the extent permitted by
applicable law); (II) in the case of an event under paragraph (d) of this 130



--------------------------------------------------------------------------------



 
[exhibit10131.jpg]
Section 7.01 in respect of a failure to observe or perform the covenants under
Section 6.11, and at any time thereafter during the continuance of such event,
the Administrative Agent with the consent of the Required Lenders may, and at
the request of the Required Lenders shall, by notice to the Borrower, take
either or both of the following actions, at the same or different times: (i)
terminate the Commitments (if any), and thereupon the Commitments shall
terminate immediately and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter, during the continuance of such event, be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower (to the extent
permitted by applicable law); and (III) in the case of any event with respect to
the Borrower described in paragraph (h) or (i) of this Section 7.01, the
Commitments (if any) shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable by the Borrower, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower (to the
extent permitted by applicable law). Section 7.02 Exclusion of Immaterial
Subsidiaries. Solely for the purposes of determining whether a Default or an
Event of Default has occurred under paragraph (h) or (i) of Section 7.01, any
reference in any such paragraph to any Restricted Subsidiary shall be deemed not
to include any Restricted Subsidiary affected by any event or circumstance
referred to in such paragraph that did not, as of the last day of the fiscal
quarter of the Borrower most recently ended, have assets with a value equal to
or greater than 5.0% of Consolidated Total Assets of the Borrower and its
Restricted Subsidiaries as of such date, based on the consolidated balance sheet
of the Borrower and its Restricted Subsidiaries as of such date, provided that
if it is necessary to exclude more than one Restricted Subsidiary from paragraph
(h) or (i) of Section 7.01 pursuant to this paragraph in order to avoid a
Default or an Event of Default, the aggregate value of the assets of all such
excluded Restricted Subsidiaries as of such last day may not exceed 5.0% of
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries as of
such date, based on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as of such date. Section 7.03 Application of Proceeds.
(a) Upon the occurrence and during the continuation of an Event of Default, if
requested by Required Lenders, or upon acceleration of all the Obligations
pursuant to Section 7.01, all proceeds received by the Administrative Agent or
the Collateral Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral under any Loan Document shall
be applied by the Administrative Agent as follows: (i) First, to payment of that
portion of the Obligations constituting fees, indemnities, expenses and other
amounts (other than principal and interest) payable to each Agent in its
capacity as such; (ii) Second, to payment of that portion of the Obligations
constituting fees, indemnities and other amounts (other than principal and
interest) payable to the Lenders, 131



--------------------------------------------------------------------------------



 
[exhibit10132.jpg]
ratably among them in proportion to the amounts described in this clause Second
payable to them; (iii) Third, to payment of that portion of the Obligations
constituting accrued and unpaid interest (including, but not limited to,
post-petition interest), ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them; (iv) Fourth,
to payment of that portion of the Obligations constituting unpaid principal of
the Loans, ratably among the Secured Parties in proportion to the respective
amounts described in this clause Fourth held by them; (v) Fifth, to the payment
of all other Obligations of the Loan Parties that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and (vi) Last,
the balance, if any, after all of the Obligations have been paid in full, to the
Borrower or as otherwise required by law. ARTICLE VIII The Administrative Agent
and Collateral Agent Section 8.01 Appointment of Agents. Each of the Lenders
hereby irrevocably appoints JPMorgan Chase Bank, N.A. to act on its behalf as
the Administrative Agent and Collateral Agent hereunder and under the other Loan
Documents, and authorizes the Administrative Agent and the Collateral Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent and Collateral Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. Unless otherwise specifically set forth herein, the Collateral Agent
shall have all the rights and benefits of the Administrative Agent set forth in
this Article. The Collateral Agent shall act as the “collateral agent” under the
Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Collateral Agent to act as the agent of such Lender for purposes
of acquiring, holding and enforcing any and all Liens on Collateral granted by
any of the Loan Parties pursuant to the Security Documents to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Article VIII and Section 9.03 (as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents) as if set forth in full herein with respect thereto. The Lenders
acknowledge and agree that the Collateral Agent may also act as the collateral
agent for lenders under the Existing Credit Agreement. 132



--------------------------------------------------------------------------------



 
[exhibit10133.jpg]
Section 8.02 Rights of Lender. Each bank serving as the Administrative Agent or
Collateral Agent hereunder shall have the same rights and powers in its capacity
as a Lender as any other Lender and may exercise the same as though it were not
the Administrative Agent or Collateral Agent, and with respect to any of its
Loans or Commitments hereunder, the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent and Collateral Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent or Collateral Agent hereunder and without any duty to
account therefor to the Lenders. Section 8.03 Exculpatory Provisions. The
Administrative Agent and the Collateral Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent and the Collateral Agent, (a) shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent or the Collateral Agent is required to exercise in writing
as directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law and (c) shall not, except as expressly set forth herein or in the
other Loan Documents, have any duty to disclose, and shall not be liable to the
Lenders for the failure to disclose, any information relating to the Borrower or
any Subsidiary that is communicated to or obtained by the bank serving as the
Administrative Agent, Collateral Agent or any of their respective Affiliates in
any capacity. The Administrative Agent and the Collateral Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary or as the Administrative Agent shall believe in
good faith shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct. The
Administrative Agent and the Collateral Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
and the Collateral Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or express
conditions set forth in any Loan Document or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement or
any other Loan Document or any other agreement, instrument or document
(including, for the avoidance of doubt, in connection with the Administrative
Agent’s reliance on any Electronic Signature transmitted by telecopy, emailed
pdf. or any other electronic means that reproduces an image of an actual
executed signature page) or the creation, perfection or priority of any Lien
purported to be created by the Security Documents or that the 133



--------------------------------------------------------------------------------



 
[exhibit10134.jpg]
Liens granted to the Collateral Agent pursuant to any Security Document have
been properly or sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority, (v) the value or the
sufficiency of any Collateral or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to such Agent. The
Administrative Agent shall have no obligation to monitor whether any amendment
or waiver to any Loan Document has properly become effective or is permitted
hereunder or thereunder except to the extent expressly agreed to by the
Administrative Agent in such amendment or waiver. Section 8.04 Reliance by
Administrative Agent and Collateral Agent. Each of the Administrative Agent and
the Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it in good faith to be genuine and to have been signed or sent or otherwise
authenticated by the proper Person. Each of the Administrative Agent and the
Collateral Agent also may rely upon any statement made to it orally or by
telephone and believed by it in good faith to be made by the proper Person, and
shall not incur any liability to the Lenders for relying thereon. Each of the
Administrative Agent and the Collateral Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. Section 8.05
Delegation of Duties. Each of the Administrative Agent and the Collateral Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Documents by or through any one or more
sub-agents appointed by the Administrative Agent. Each of the Administrative
Agent and the Collateral Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent, the
Collateral Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent or Collateral
Agent. Section 8.06 Resignation of Agents; Successor, Administrative Agent and
Collateral Agent. The Administrative Agent and the Collateral Agent may at any
time resign by giving 30 days’ prior written notice of its resignation to the
Lenders and the Borrower. If the Administrative Agent or the Collateral Agent is
a Defaulting Lender pursuant to clause (d) of the definition of “Defaulting
Lender” (for purposes of this Section 8.06, clause (d) of the definition of
“Defaulting Lender” shall not include a direct or indirect parent company of the
Administrative Agent or the Collateral Agent), either the Required Lenders or
the Borrower may upon 10 days’ prior notice remove the Administrative Agent or
the Collateral Agent, as the case may be. Upon receipt of any such notice of
resignation or delivery of such removal notice, the Required Lenders shall have
the right, with the consent of the Borrower (provided that such 134



--------------------------------------------------------------------------------



 
[exhibit10135.jpg]
consent shall not be unreasonably withheld or delayed and that such consent
shall not be required at any time that an Event of Default under Section
7.01(a), (h) or (i) shall have occurred and be continuing), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
or Collateral Agent, as applicable, gives notice of its resignation or the
delivery of such removal notice, then (a) in the case of a retirement, the
retiring Administrative Agent or Collateral Agent, as applicable, may on behalf
of the Lenders appoint a successor Administrative Agent or Collateral Agent, as
applicable, meeting the qualifications set forth above (including the consent of
the Borrower) or (b) in the case of a removal, the Borrower may, after
consulting with the Required Lenders, appoint a successor Administrative Agent
or Collateral Agent, as applicable, meeting the qualifications set forth above;
provided that (x) in the case of a retirement, if the Administrative Agent or
Collateral Agent, as applicable, shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment or (y) in the case of a
removal, the Required Lenders notify the Borrower, or the Borrower notifies the
Lenders, as the case may be, that no qualifying Person has accepted such
appointment, then, in each case, such resignation or removal shall nonetheless
become effective in accordance with such notice and (i) the retiring or removed
Administrative Agent or Collateral Agent, as applicable, shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative
Agent or the Collateral Agent, as applicable, on behalf of the Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent or
Collateral Agent, as applicable, shall continue to hold such collateral
security, as bailee, until such time as a successor Administrative Agent or
Collateral Agent, as applicable, is appointed and, with respect to its rights
and obligations under the Loan Documents, until such rights and obligations have
been assigned to and assumed by the successor Administrative Agent or Collateral
Agent, as applicable), (ii) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent or Collateral
Agent, as applicable, shall instead be made by or to each Lender directly (and
each Lender will cooperate with the Borrower to enable the Borrower to take such
actions), until such time as the Required Lenders or the Borrower, as
applicable, appoint a successor Administrative Agent or Collateral Agent, as
applicable, as provided for above in this Section 8.06 and (iii) the Borrower
and the Lenders agree that in no event shall the retiring Administrative Agent
or Collateral Agent or any of their respective Affiliates or any of their
respective officers, directors, employees, agents, advisors or representatives
have any liability to the Loan Parties, any Lender or any other Person or entity
for damages of any kind, including, without limitation, direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising solely out of the failure of a successor
Administrative Agent or Collateral Agent to be appointed and to accept such
appointment. Upon the acceptance of a successor’s appointment as the
Administrative Agent or Collateral Agent, as applicable, hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) or removed Administrative
Agent or Collateral Agent, as applicable, and the retiring (or retired) or
removed Administrative Agent or Collateral Agent, as applicable, shall be
discharged from all of its duties and obligations hereunder and under the other
Loan Documents (if not already discharged therefrom as provided above in this
Article). The fees payable by the Borrower to a successor Administrative Agent
or Collateral Agent shall be the same as those 135



--------------------------------------------------------------------------------



 
[exhibit10136.jpg]
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After any retiring Administrative Agent’s or Collateral Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article VIII and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent or Collateral Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent or Collateral Agent
was acting as the Administrative Agent or the Collateral Agent, as applicable.
Section 8.07 Non-Reliance on Agents and Other Lenders. Each Lender represents
and warrants that (i) the Loan Documents set forth the terms of a commercial
lending facility, (ii) it is engaged in making, acquiring or holding commercial
loans and in providing other facilities set forth herein as may be applicable to
such Lender in the ordinary course of business, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument (and
each Lender agrees not to assert a claim in contravention of the foregoing),
(iii) it has, independently and without reliance upon the Administrative Agent,
the Collateral Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement and (iv) it is
sophisticated with respect to decisions to make, acquire and/or hold commercial
loans and to provide other facilities set forth herein, as may be applicable to
such Lender, and either it, or the Person exercising discretion in making its
decision to make, acquire and/or hold such commercial loans or to provide such
other facilities, is experienced in making, acquiring or holding such commercial
loans or providing such other facilities. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the
Collateral Agent or any other Lender or any of their Related Parties and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon any Loan Document or any related agreement or any document
furnished thereunder. Section 8.08 No Other Duties. Notwithstanding anything
herein to the contrary, none of the Agents, Joint Lead Arrangers, Joint
Bookrunners, Documentation Agents or Syndication Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under any Loan
Document, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent or a Lender hereunder. Section 8.09 Collateral and Guaranty
Matters. Each Lender hereby agrees, and each holder of any Note by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Required Lenders in accordance with the
provisions of this Agreement or the Security Documents, and the exercise by the
Required Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Each of the Lenders irrevocably authorizes the
Administrative Agent and the Collateral Agent: (a) to release any Lien on any
property granted to or held by the Administrative Agent or the Collateral Agent
(or any sub-agent thereof) under any Loan Document (i) upon the Termination
Date, (ii) that is sold or to be sold or transferred as part of or in connection
with any sale or other transfer permitted hereunder or under any other Loan
Document to a Person that is not a Loan Party or in connection with the
designation of any 136



--------------------------------------------------------------------------------



 
[exhibit10137.jpg]
Restricted Subsidiary as an Unrestricted Subsidiary, (iii) that constitutes
Excluded Property, (iv) if the property subject to such Lien is owned by a Loan
Party, upon the release of such Loan Party from the Subsidiary Guaranty or
otherwise in accordance with the Loan Documents, (v) as to the extent, if any,
provided in the Security Documents or (vi) if approved, authorized or ratified
in writing in accordance with Section 9.02; (b) to release any Subsidiary Loan
Party from its obligations under the Subsidiary Guaranty if such Person ceases
to be a Restricted Subsidiary (or becomes an Excluded Subsidiary) as a result of
a transaction or designation permitted hereunder; (c) to subordinate any Lien on
any property granted to or held by the Administrative Agent or the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted under Section 6.02(d) and Section 6.02(e); (d) enter into
subordination or intercreditor agreements with respect to Indebtedness to the
extent the Collateral Agent is otherwise contemplated herein as being a party to
such intercreditor or subordination agreement, in each case to the extent such
agreements are substantially consistent with the terms set forth on (i) Exhibit
K-1 or K-2 annexed hereto together with (A) any immaterial changes and (B)
material changes thereto in light of prevailing market conditions, which
material changes shall be posted to the Lenders and, unless the Required Lenders
shall have objected in writing to such changes within five Business Days after
such posting, then the Required Lenders shall be deemed to have agreed that the
Collateral Agent’s entering into such subordination or intercreditor agreement
(with such changes) is reasonable and to have consented to such subordination or
intercreditor agreement (with such changes) and to the Collateral Agent’s
execution thereof, in each case in form and substance reasonably satisfactory to
the Collateral Agent (it being understood that junior Liens are not required to
be pari passu with other junior Liens, and that Indebtedness secured by junior
Liens may be secured by Liens that are pari passu with, or junior in priority
to, other Liens that are junior to the Liens securing the Obligations); and (e)
to enter into and sign for and on behalf of the Lenders as Secured Parties the
Security Documents for the benefit of the Lenders and the other Secured Parties.
Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders (or such greater number of Lenders as may be required
pursuant to Section 9.02(b)(v) or (vi)) will confirm in writing the
Administrative Agent’s or the Collateral Agent’s, as the case may be, authority
to release or subordinate its interest in particular types or items of property,
or to release any Loan Party from its obligations under the Subsidiary Guaranty
pursuant to this Section 8.09. In each case as specified in this Section 8.09,
the Administrative Agent and the Collateral Agent will (and each Lender hereby
authorizes the Administrative Agent and the Collateral Agent to), at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Security Documents or to subordinate its interest in such item, or to
release such Loan Party from its obligations under the Subsidiary Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
8.09. Section 8.10 [Reserved]. 137



--------------------------------------------------------------------------------



 
[exhibit10138.jpg]
Section 8.11 Withholding Tax. To the extent required by any applicable law (as
determined in good faith by the Administrative Agent), the Administrative Agent
may withhold from any payment to any Lender under any Loan Document an amount
equivalent to any applicable withholding Tax. If the IRS or any other
Governmental Authority of any jurisdiction asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding Tax ineffective), such Lenders
shall indemnify the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) fully for, and shall make payable in
respect thereof within 10 days after demand therefor, all amounts paid, directly
or indirectly, by the Administrative Agent as Tax or otherwise, including
penalties and interest, together with all expenses incurred, including legal
expenses, allocated staff costs and any out of pocket expenses. A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this Section
8.11. The agreements in this Section 8.11 shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations. Section 8.12 Administrative
Agent and Collateral Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, administration,
administrative receivership, reorganization, voluntary arrangement, scheme of
arrangement, arrangement, adjustment or composition under any Debtor Relief Law
or any other judicial proceeding relative to any Loan Party, the Administrative
Agent and the Collateral Agent (irrespective of whether the principal of any
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent or the Collateral
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise: (a) to file and
prove a claim for the amount of the principal and interest owing and unpaid in
respect of the Loans and all other Obligations, in each case, that are owing and
unpaid by such Loan Party and to file such other documents as may be necessary
or advisable in order to have such claims of the Lenders, the Administrative
Agent and the Collateral Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the
Administrative Agent and the Collateral Agent and their respective agents and
counsel and all other amounts due the Lenders, the Administrative Agent and the
Collateral Agent under Section 2.12 and Section 9.03 which are payable by such
Loan Party) allowed in such judicial proceeding; and (b) to collect and receive
any monies or other property payable or deliverable on any such claims and to
distribute the same, and any custodian, receiver, assignee, trustee, liquidator,
sequestrator, examiner, administrative receiver, administrator, compulsory
manager or other similar official in any such judicial proceeding is hereby
authorized by each Lender to 138



--------------------------------------------------------------------------------



 
[exhibit10139.jpg]
make such payments to the Administrative Agent and, if the Administrative Agent
shall consent, to the making of such payments directly to the Lenders, to pay to
the Administrative Agent (and Lenders, as applicable) any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.12 and Section 9.03 in each case which are
reimbursable or payable by such Loan Party. Nothing contained herein shall be
deemed to authorize the Administrative Agent or the Collateral Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize the Administrative Agent or the
Collateral Agent to vote in respect of the claim of any Lender or in any such
proceeding, in each case subject to Section 14(d) of the Collateral Agreement.
Section 8.13 Certain ERISA Matters. (a) Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, the Joint Lead Arrangers and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true: (i) such Lender
is not using “plan assets” (within the meaning of Section 3(42) of ERISA or
otherwise) of one or more Benefit Plans with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Commitments or this Agreement, (ii) the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement, (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
139



--------------------------------------------------------------------------------



 
[exhibit10140.jpg]
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or (iv) such other
representation, warranty and covenant as may be agreed in writing between the
Administrative Agent, in its sole discretion, and such Lender. (b) In addition,
unless either (1) sub-clause (i) in the immediately preceding clause (a) is true
with respect to a Lender or (2) a Lender has provided another representation,
warranty and covenant in accordance with sub-clause (iv) in the immediately
preceding clause (a), such Lender further (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, the
Joint Lead Arrangers and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that
the Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any other Loan Document or any other
documents related hereto or thereto). ARTICLE IX Miscellaneous Section 9.01
Notices. Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile, as follows: (a) if to the Borrower or any other Loan Party, to it at
Zebra Technologies Corporation, 3 Overlook Point, Lincolnshire, IL 60069,
Attention of each of Treasurer and General Counsel, and a copy (which shall not
constitute notice) to Baker & McKenzie, LLP, 300 East Randolph Street, Suite
5000, Chicago, IL 60601, Attention of Jai Khanna (Email:
Jai.Khanna@bakermckenzie.com); (b) if to the Administrative Agent or the
Collateral Agent, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 9.01; (c) if to any other
Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto. Subject to Section 9.15, notices and other communications
to the Lenders hereunder may also be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to 140



--------------------------------------------------------------------------------



 
[exhibit10141.jpg]
notices to any Lender pursuant to Article II if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt. Section 9.02 Waivers; Amendments. (a) No
failure or delay by the Administrative Agent or any Lender in exercising any
right or power under any Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time. No notice or demand on the Borrower in any case shall
entitle the Borrower to any other or further notice or demand in similar or
other circumstances. (b) Except as provided in Section 2.14, in Section 9.16 or
as otherwise specifically provided below or otherwise provided herein or in any
other Loan Document, neither any Loan Document nor any provision thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent, the
Collateral Agent and the Loan Party or Loan Parties that are parties thereto
(except as otherwise expressly provided therein), in each case with the consent
of the Required Lenders (other than with respect to any amendment, modification
or waiver contemplated in clauses (i) through (viii) of this Section 9.02(b),
which shall only require the consent of the Lenders expressly set forth therein
and not Required Lenders), provided that no such agreement shall (i) increase
the Commitment of any Lender without the written consent of such Lender (it
being understood that a waiver of any condition precedent in Section 4.01 of
this Agreement or the waiver of any covenant, Default, Event of Default or
mandatory prepayment or reductions shall not constitute an increase of any
Commitment of a Lender), (ii) reduce or forgive the principal amount of any Loan
owed to a Lender or reduce the rate of interest thereon owed to such Lender, or
reduce any fees or premiums payable hereunder owed to such Lender, without the
written consent of such Lender directly and adversely affected thereby, provided
that any waiver of Default or Event of Default or default interest, waiver of a
mandatory prepayment or any modification, waiver or amendment to the financial
covenant definitions or financial ratios or any component thereof in this
Agreement shall not constitute a reduction or forgiveness in the interest rates
or the fees or premiums for purposes of this clause (ii), (iii) except as
otherwise provided hereunder, postpone the scheduled maturity of any Loan, the
date of any scheduled 141



--------------------------------------------------------------------------------



 
[exhibit10142.jpg]
repayment (but not prepayment) of the principal amount of any Loan under Section
2.10 or any date for the payment of any interest, fees or premiums payable
hereunder, or reduce or forgive the amount of, or waive or excuse any such
repayment (but not prepayment), without the written consent of each Lender
directly and adversely affected thereby (it being understood that no amendment,
modification or waiver of, or consent to departure from, any condition
precedent, covenant, Default, Event of Default, waiver of default interest or
mandatory prepayment shall constitute a postponement of any date scheduled for
the payment of principal or interest or an extension of the final maturity of
any Loan), (iv) change any of the provisions of this Section 9.02(b) or reduce
the percentage set forth in the definition of the term “Required Lenders” or
reduce the percentage in any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender, (v) release all or substantially all of the
value of the Guarantees under the Subsidiary Guaranty (except as provided herein
or in any other applicable Loan Document), without the written consent of each
Lender, (vi) release all or substantially all the Collateral from the Liens of
the Security Documents (except as provided herein or in any other applicable
Loan Document), without the written consent of each Lender (it being understood
that any subordination of a Lien permitted hereunder shall not constitute a
release of a Lien under this Section and the granting of any pari passu Liens in
connection with the incurrence of debt or the granting of Liens otherwise
permitted hereunder from time to time (including pursuant to amendments) shall
not constitute a release of Liens), (vii) modify the provisions of Section
9.04(e) in a manner that adversely affects the protections afforded to an SPV
pursuant to the provisions of Section 9.04(e), without the written consent of
each Granting Lender all or any part of whose Loans are being funded by an SPV
at the time of such amendment, modification or waiver or (viii) change Sections
2.18, 7.03 or any other similar section in a manner that would alter the pro
rata sharing or priority of payments required thereby without the written
consent of each Lender; provided, further, that no such agreement shall directly
adversely amend or modify the rights or duties of the Administrative Agent or
the Collateral Agent without the prior written consent of the Administrative
Agent or the Collateral Agent, as the case may be. In the event an amendment to
this Agreement or any other Loan Document is effected without the consent of the
Administrative Agent or the Collateral Agent (to the extent permitted hereunder)
and to which the Administrative Agent or the Collateral Agent is not a party,
the Borrower shall furnish a copy of such amendment to the Administrative Agent.
Notwithstanding the foregoing, no Lender consent is required to effect any
amendment, modification or supplement to any intercreditor agreement or
arrangement permitted under this Agreement or in any document pertaining to any
Indebtedness permitted hereby that is permitted to be secured by the Collateral,
for the purpose of adding the holders of such Indebtedness (or their Senior
Representative) as a party thereto and otherwise causing such Indebtedness to be
subject thereto, in each case as contemplated by the terms of such intercreditor
agreement or arrangement permitted under this Agreement, as applicable, together
with (A) any immaterial changes and (B) material changes thereto in light of
prevailing market conditions, which material changes shall be posted to the
Lenders and, unless the Required Lenders shall have objected in writing to such
changes within five Business Days after such posting, then the Required Lenders
shall be deemed to have agreed that the Collateral Agent’s entering into such
intercreditor agreement or arrangement (with such changes) is reasonable and to
have consented to such intercreditor agreement or arrangement (with such
changes) and to the Collateral Agent’s execution thereof, in each case 142



--------------------------------------------------------------------------------



 
[exhibit10143.jpg]
in form and substance reasonably satisfactory to the Collateral Agent (it being
understood that junior Liens are not required to be pari passu with other junior
Liens, and that Indebtedness secured by junior Liens may be secured by Liens
that are pari passu with, or junior in priority to, other Liens that are junior
to the Liens securing the Obligations). (c) In connection with any proposed
departure, amendment, modification, waiver or termination (a “Proposed Change”)
requiring the consent of all Lenders or all directly and adversely affected
Lenders, if the consent of the Required Lenders (or, in the case of a consent,
waiver or amendment involving directly and adversely affected Lenders, such
directly and adversely affected Lenders having Loans representing at least 50.1%
of the aggregate outstanding Loans of such directly and adversely affected
Lenders) to such Proposed Change is obtained, but the consent to such Proposed
Change of other Lenders whose consent is required is not obtained (any such
Lender whose consent is not obtained as described in paragraph (b) of this
Section 9.02 being referred to as a “Non-Consenting Lender”), then, the Borrower
may, at its sole expense and effort, upon notice to such Non-Consenting Lender
and the Administrative Agent, (i) require such Non-Consenting Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement and the other Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that (a) such Non-Consenting Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts), (b) the Borrower or such assignee shall have paid to the
Administrative Agent the processing and recordation fee specified in clause
(b)(ii) of Section 9.02 and (c) such assignee shall have consented to the
Proposed Change or (ii) repay all Obligations of the Borrower due and owing to
such Lender relating to the Loans and participations held by such Lender as of
such termination date; provided that in the case of any such termination of a
Non- Consenting Lender such termination shall be sufficient (together with all
other consenting Lenders and terminated Lenders after giving effect hereto) to
cause the adoption of such Proposed Change. (d) [Reserved]. (e) The Lenders and
all other Secured Parties hereby irrevocably agree that the Liens granted to the
Collateral Agent by the Loan Parties on any Collateral shall, at the sole cost
and expense of the Borrower, be automatically released (i) upon the occurrence
of the Termination Date, (ii) upon the sale or other disposition of such
Collateral (as part of or in connection with any other sale or other disposition
permitted hereunder) to any Person other than another Loan Party or in
connection with the designation of any Restricted Subsidiary as an Unrestricted
Subsidiary, to the extent such sale or other disposition is made in compliance
with the terms of this Agreement, (iii) to the extent such Collateral is
comprised of property leased to a Loan Party, (iv) if the release of such Lien
is approved, authorized or ratified in writing by the Required Lenders (or such
other percentage of the Lenders whose consent may be required in accordance with
this Section 9.02), (v) to the extent such property constitutes Excluded
Property, (vi) to the extent the property constituting such Collateral is owned
by any Subsidiary Loan Party, upon the release of such Subsidiary Loan Party
from its obligations 143



--------------------------------------------------------------------------------



 
[exhibit10144.jpg]
under the Subsidiary Guaranty (in accordance with the penultimate sentence of
this Section 9.02(e)) to the extent such release of a Subsidiary Loan Party is
made in compliance with the terms of this Agreement and (vii) as required to
effect any sale or other disposition of Collateral in connection with any
exercise of remedies of the Collateral Agent pursuant to the Loan Documents. Any
such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those being released) upon (or obligations
(other than those being released) of the Loan Parties in respect of) all
interests retained by the Loan Parties, including the proceeds of any sale, all
of which shall continue to constitute part of the Collateral except to the
extent comprised of Excluded Property or otherwise released in accordance with
the provisions of the Loan Documents. Additionally, the Lenders and all other
Secured Parties, hereby irrevocably agree that each Subsidiary Loan Party shall
be released from the Subsidiary Guaranty upon consummation of any transaction
permitted hereunder resulting in such Subsidiary ceasing to constitute a
Restricted Subsidiary. The Lenders and all other Secured Parties hereby
authorize the Administrative Agent and the Collateral Agent, as applicable, to
execute and deliver any instruments, documents, and agreements necessary or
desirable to evidence and confirm the release of any Loan Party’s Guarantee
under the Subsidiary Guaranty or its Collateral pursuant to the foregoing
provisions of this paragraph, all without the further consent or joinder of any
Lender or other Secured Party. (f) No Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders pursuant to Sections 9.02 (b)(v) or 9.02(b)(v) or
each directly and adversely affected Lender pursuant to Sections 9.02(b)(ii) or
9.02(b)(iii) that, by its terms, adversely affects any Defaulting Lender
disproportionately in relation to other affected Lenders shall require the
consent of such Defaulting Lender. (g) This Agreement may be amended (or amended
and restated) solely with the written consent of the Required Lenders and the
Borrower (a) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Loans and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders. (h) [Reserved]. (i) Notwithstanding the foregoing, this Agreement and
any other Loan Document may be amended solely with the consent of the
Administrative Agent and the Borrower without the need to obtain the consent of
any other Lender if such amendment is delivered in order to (x) correct or cure
ambiguities, errors, omissions, defects, (y) effect administrative changes of a
technical or immaterial nature or (z) correct or cure incorrect cross references
or similar inaccuracies in this Agreement or the applicable Loan Document, in
each case if the same is not objected to in writing by the Required Lenders
within five Business Days 144



--------------------------------------------------------------------------------



 
[exhibit10145.jpg]
following receipt of notice thereof. Guarantees, collateral documents, security
documents, intercreditor agreements, and related documents executed in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent or the Collateral Agent, as applicable, and may be amended,
modified, terminated or waived, and consent to any departure therefrom may be
given, without the consent of any Lender if such amendment, modification, waiver
or consent is given in order to (x) comply with local law or advice of counsel
or (y) cause such guarantee, collateral document, security document or related
document to be consistent with this Agreement and the other Loan Documents.
Section 9.03 Expenses; Limitation of Liability; Indemnity; Etc. (a) The Borrower
shall pay within 30 days after receipt of reasonably detailed documentation
therefor, (i) all reasonable and documented out-of-pocket expenses incurred by
the Administrative Agent and the Collateral Agent, including the reasonable and
documented fees, charges and disbursements of a single outside counsel for the
Administrative Agent and the Collateral Agent, taken as a whole (in addition to
one local counsel in each relevant jurisdiction), in connection with the
preparation and administration of the Loan Documents and not paid on the Closing
Date or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated thereby shall be consummated), and
(ii) all reasonable and documented out-of- pocket expenses incurred by the
Administrative Agent and the Collateral Agent, including the reasonable and
documented fees, charges and disbursements of a single outside counsel for the
Administrative Agent, the Collateral Agent, the Lenders, and other Secured
Parties (in addition to a single local counsel in each relevant jurisdiction,
and in the event a conflict of interest arises, one additional primary counsel
for the conflicted parties (taken as a whole)) in connection with the
enforcement of any rights under this Agreement or any other Loan Documents,
including rights under this Section, or in connection with the Loans made
hereunder; provided, the Borrower shall not be obligated to pay for any third
party advisor or consultants (in addition to those set forth in the immediately
preceding clause (ii)), except following an Event of Default with respect to
which the Required Lenders have accelerated the Loans or are pursing remedies,
in which case the Borrower shall pay the reasonable and documented out-of-pocket
expenses of one additional advisor to the extent the Borrower has provided its
prior written consent thereto (in its sole discretion). (b) To the extent
permitted by applicable law (i) the Borrower and any other Loan Party shall not
assert, and the Borrower and each other Loan Party hereby waives, any claim
against the Administrative Agent, the Joint Lead Arrangers, the Joint
Bookrunners, any Documentation Agent, any Syndication Agent and any Lender, and
any Related Party of any of the foregoing Persons (each such Person being called
a “Lender-Related Person”) for any Liabilities arising from the use by others of
information or other materials (including, without limitation, any personal
data) obtained through telecommunications, electronic or other information
transmission systems (including the Internet), in each case, except to the
extent any such Liabilities are found in a final non-appealable judgment of a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of, or material breach of this Agreement or any
other Loan Document by, such Lender-Related Person (or its officers, directors,
employees, Related Parties or Affiliates), and (ii) no party hereto shall
assert, and each such party hereby waives, any Liabilities against any other
party hereto, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other 145



--------------------------------------------------------------------------------



 
[exhibit10146.jpg]
Loan Document, or any agreement or instrument contemplated hereby or thereby,
the Transactions, any Loan or the use of the proceeds thereof; provided that,
nothing in this Section 9.03(b) shall relieve the Borrower and each other Loan
Party of any obligation it may have to indemnify an Indemnitee, to the extent
provided in Section 9.03(c), against any special, indirect, consequential or
punitive damages asserted against such Indemnitee. (c) Without duplication of
the expense reimbursement obligations pursuant to paragraph (a) above, the
Borrower shall indemnify the Administrative Agent, the Collateral Agent, the
Joint Lead Arrangers, the Joint Bookrunners, the Documentation Agents and the
Syndication Agents and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”), against, and
hold each Indemnitee harmless from, any and all reasonable and documented
out-of-pocket costs, Liabilities and related expenses, excluding in any event
lost profits, but (x) including the reasonable and documented fees, charges and
disbursements of a single outside counsel for the Indemnitees (in addition to
one local counsel in each relevant jurisdiction and, in the event a conflict of
interest arises, one additional counsel (plus local counsel in each relevant
material jurisdiction) for the conflicted Indemnitees (taken as a whole)) and
(y) excluding (i) any allocated costs of in-house counsel and (ii) any third
party or consultants (in addition to those set forth in the immediately
preceding clause (x)), except in the case of this clause (y)(ii) following an
Event of Default with respect to which the Required Lenders have accelerated the
Loans or are pursing remedies, in which case the Borrower shall pay the
reasonable and documented out-of-pocket expenses of one additional advisor to
the extent the Borrower has provided its prior written consent thereto (in its
sole discretion), incurred by or asserted against any Indemnitee by any third
party or by the Borrower or any Restricted Subsidiary arising out of, in
connection with, or as a result of (A) the execution or delivery of any Loan
Document or any other agreement or instrument contemplated thereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby and (B) any actual or alleged presence or Release of
Hazardous Materials involving or attributable to the Borrower or any of its
Restricted Subsidiaries, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto and whether or not such matter is
initiated by the Borrower or any of its respective Affiliates or shareholders,
and any fees or expenses incurred by Indemnitees in enforcing this indemnity
(collectively, the “Indemnified Liabilities”), provided that, no Indemnitee will
be indemnified (a) for its (or any of its Affiliates’ or any of its or its
Affiliates’ officers’, directors’, members’, employees’, agents’,
representatives’ and controlling persons’) willful misconduct, bad faith or
gross negligence (to the extent determined in a final non-appealable order of a
court of competent jurisdiction), (b) for its (or any of its Affiliates’ or any
of its or its Affiliates’ officers’, directors’, employees’, agents’,
representatives’ and controlling persons’) material breach of its obligations
under the Loan Documents (to the extent determined in a final non-appealable
order of a court of competent jurisdiction), (c) for any dispute among
Indemnitees that does not involve an act or omission by the Borrower or any
Restricted Subsidiary (other than any claims against an Agent, the Joint Lead
Arrangers, the Joint Bookrunners, a Documentation Agent or a Syndication Agent
in their capacity as such and subject to clause (a) above), (d) in its capacity
as a financial advisor of the Borrower or its subsidiaries in connection with
any potential acquisition or as a co-investor in any potential acquisition or
(e) in connection with any settlement effected without the Borrower’s prior
written consent, but if settled with the Borrower’s prior written consent (not
to be unreasonably withheld or delayed) or if there is a 146



--------------------------------------------------------------------------------



 
[exhibit10147.jpg]
final judgment against an Indemnitee in any such proceedings, the Borrower will
indemnify and hold harmless each Indemnitee from and against any and all actual
Liabilities and expenses by reason of such settlement or judgment in accordance
with this Section; provided further that (1) the Borrower shall not have any
obligation to any Indemnitee under this Section 9.03 that is a Defaulting Lender
or that is an Indemnitee by virtue of being a Related Party of a Defaulting
Lender for any Indemnified Liabilities arising from such Defaulting Lender’s
failure to fund its Commitment and (2) to the extent of any amounts paid to an
Indemnitee in respect of this Section 9.03 for Indemnified Liabilities, such
Indemnitee, by its acceptance of the benefits hereof, agrees to promptly refund
and return any and all amounts paid by the Borrower to it if, pursuant to
operation of any of the foregoing clauses (a) through (e), such Indemnitee was
not entitled to receipt of such amount. (d) To the extent that the Borrower
fails to pay any amount required to be paid by it to the Administrative Agent or
the Collateral Agent under paragraph (a) or (c) of this Section, and without
limiting the Borrower’s obligation to do so, each Lender severally agrees to pay
to the Administrative Agent or the Collateral Agent, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified Liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Collateral Agent in its capacity as such. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the outstanding Loans at the time. The obligations of the Lenders under
this paragraph (d) are subject to the last sentence of Section 2.02(a) (which
shall apply mutatis mutandis to the Lenders’ obligations under this paragraph
(d)). (e) In case any proceeding is instituted involving any Indemnitee for
which indemnification is to be sought hereunder by such Indemnitee, then such
Indemnitee will promptly notify the Borrower of the commencement of any
proceeding; provided, however, that the failure to do so will not relieve the
Borrower from any liability that it may have to such Indemnitee hereunder,
except to the extent that the Borrower is materially prejudiced by such failure.
Notwithstanding the above, following such notification, the Borrower may elect
in writing to assume the defense of such proceeding, and, upon such election,
the Borrower will not be liable for any legal costs subsequently incurred by
such Indemnitee (other than reasonable costs of investigation and providing
evidence) in connection therewith, unless (i) the Borrower has failed to provide
counsel reasonably satisfactory to such Indemnitee in a timely manner, (ii)
counsel provided by the Borrower reasonably determines its representation of
such Indemnitee would present it with a conflict of interest or (iii) the
Indemnitee reasonably determines that there are actual conflicts of interest
between the Borrower and the Indemnitee, including situations in which there may
be legal defenses available to the Indemnitee which are different from or in
addition to those available to the Borrower. (f) Except to the extent otherwise
expressly provided herein, all amounts due by the Borrower under this Section
shall be payable within 30 days after receipt by the Borrower of reasonably
detailed documentation therefor. (g) This Section 9.03 shall not apply to Taxes,
except for Taxes which represent costs, losses, claims, etc. with respect to a
non-Tax claim. 147



--------------------------------------------------------------------------------



 
[exhibit10148.jpg]
Section 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) except as
otherwise permitted herein, the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any such attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section (and any attempted assignment or transfer by such Lender otherwise
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (solely to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement. (b) (i) Subject to the express conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of (A) the Borrower,
provided that no consent of the Borrower shall be required for an assignment of
all or any portion of a Loan to a Lender, an Affiliate of a Lender or an
Approved Fund (as defined below), or if an Event of Default under Sections
7.01(a), 7.01(b), 7.01(h) or 7.01(i) has occurred and is continuing, and
provided that the Borrower shall be deemed to have consented to any such
assignment unless the Borrower shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after a Responsible Officer
of the Borrower has received written notice thereof and (B) the Administrative
Agent, provided that no consent of the Administrative Agent shall be required
for an assignment of all or any portion of a Loan to a Lender or an Affiliate of
a Lender. (ii) Assignments shall be subject to the following additional express
conditions: (A) except in the case of an assignment to a Lender or an Affiliate
of a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Loans, the amount of the Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $1,000,000) (it being understood and agreed that such minimum
amount shall be aggregated for two or more simultaneous assignments by or to two
or more Approved Funds), unless the Borrower and the Administrative Agent
otherwise consent (such consent not to be unreasonably withheld or delayed),
provided that no such consent of the Borrower shall be required if an Event of
Default under Section 7.01(a), 7.01(b), 7.01(h) or 7.01(i) has occurred and is
continuing, (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, (C) the parties to each assignment shall (1) execute and deliver
to the Administrative Agent an Assignment and Assumption, via an electronic
settlement system acceptable to the Administrative Agent or (2) if previously
agreed with the Administrative Agent, manually execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and 148



--------------------------------------------------------------------------------



 
[exhibit10149.jpg]
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent), provided that assignments made pursuant
to Section 2.19 or Section 9.02(c) shall not require the signature of the
assigning Lender to become effective and (D) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire (in which the assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about the Loan Parties and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws) and any tax forms and information
required by Section 2.17(f). For purposes of paragraph (b) of this Section, the
terms “Approved Fund” and “CLO” have the following meanings: “Approved Fund”
means (a) a CLO and (b) with respect to any Lender that is a fund that invests
in bank loans and similar extensions of credit, any other fund that invests in
bank loans and similar extensions of credit and is managed by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.
“CLO” means an entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender. (iii)
Subject to acceptance and recording thereof pursuant to paragraph (b)(v) of this
Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 2.15,
Section 2.16, Section 2.17 and Section 9.03 and to any fees payable hereunder
that have accrued for such Lender’s account but have not yet been paid). (iv)
The Administrative Agent, acting for this purpose as an agent of the Borrower,
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal and related interest amounts
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and, with respect to its own interests only, any Lender, at any
reasonable time and from time to time upon reasonable prior notice. This Section
149



--------------------------------------------------------------------------------



 
[exhibit10150.jpg]
9.04(b)(iv) shall be construed so that the Loans are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code. (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire and any tax forms and information required by
Section 2.17(f), as applicable (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section (to the extent required) and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph. (vi)
The words “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act or any other similar state laws based on
the Uniform Electronic Transactions Act. (c) Any Lender may, without the consent
of the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person (or a holding company, investment vehicle or trust
for, or owned and operated by or for the primary benefit of, a natural person),
any Defaulting Lender or any Direct Competitor or Disqualified Lender to the
extent the lists thereof have been made available to the Lenders) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of the Loans owing to it), provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (C) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (D) such Participant shall not be entitled to exercise any rights
of a Lender under the Loan Documents. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce the Loan Documents and to approve any
amendment, modification or waiver of any provision of the Loan Documents,
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clause (ii), (iii), (v)Section 9.02(b)(v) or
(v) of the first proviso to Section 9.02(b) that directly or adversely affects
such Participant. Subject to the paragraph below, the Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.15 and Section 2.17
(subject to the limitations and requirements of such Sections, including Section
2.17(f) and Section 2.19 (it being understood that the U.S. tax documentation
required by Section 2.17(f) shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by
assignment 150



--------------------------------------------------------------------------------



 
[exhibit10151.jpg]
pursuant to paragraph (b) of this Section. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have the obligation
to disclose all or a portion of the Participant Register (including the identity
of the Participant or any information relating to a Participant’s interest in
any Loans or other obligations under any Loan Document) to any Person. The
entries in the Participant Register shall be conclusive absent manifest error,
and the Borrower and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. This Section shall
be construed so that the Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code. A
Participant shall not be entitled to receive any greater payment under Section
2.15 or Section 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent the right to a greater payment results from a Change in Law after the
Participant becomes a Participant or the sale of the participation to such
Participant is made with the Borrower’s prior written consent. (d) Any Lender
may, without the consent of the Borrower or the Administrative Agent, at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank or other central
bank and including any pledge or assignment to any holders of obligations owed,
or securities issued, by such Lender (including to any trustee for, or any other
representative of, such holders), and this Section shall not apply to any such
pledge or assignment of a security interest, provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto. (e) Notwithstanding anything to the contrary contained
herein, any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle organized and administered by such Granting Lender (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement, provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan, (ii) if an SPV
elects not to exercise such option or otherwise fails to provide all or any part
of such Loan, the Granting Lender shall be obligated to make such Loan pursuant
to the terms hereof and (iii) the Granting Lender shall for all purposes,
including approval of any consent, amendment, waiver or other modification of
the Loan Documents, remain the Lender hereunder. The making of a Loan by an SPV
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV,
such party will not institute against, 151



--------------------------------------------------------------------------------



 
[exhibit10152.jpg]
or join any other Person in instituting against, such SPV any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof, provided that each Lender
designating any SPV hereby agrees to indemnify and hold harmless each other
party hereto for any loss, cost, damage or expense arising out of its inability
to institute such a proceeding against such SPV during such period of
forbearance. In addition, notwithstanding anything to the contrary contained in
this Section 9.04, any SPV may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and the Administrative Agent), other than Disqualified Lenders and
Direct Competitors, providing liquidity or credit support to or for the account
of such SPV to support the funding or maintenance of Loans and (ii) subject to
Section 9.13, disclose on a confidential basis any non- public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of any surety, guarantee or credit or liquidity enhancement to such SPV, in each
case other than any Disqualified Lender or Director Competitor. The Borrower
agrees that each SPV shall be entitled to the benefits of Section 2.15 and
Section 2.17 (subject to the limitations and requirements of such Sections,
including Section 2.17(f) and Section 2.19) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. An SPV shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17 than the applicable Granting Lender would have been
entitled to receive with respect to the interest granted to such SPV, except to
the extent the grant to such SPV is made with the Borrower’s prior written
consent. (f) No such assignment shall be made (A) to any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (A), or
(B) to a natural person (or a holding company, investment vehicle or trust for,
or owned and operated by or for the primary benefit of, a natural person). (g)
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other express conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with the
Commitments in effect immediately prior to their termination (giving effect to
any assignments of Loans that occurred following the termination of the
Commitments). Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs. 152



--------------------------------------------------------------------------------



 
[exhibit10153.jpg]
(h) Disqualified Lenders and Direct Competitors. The Borrower and the Lenders
expressly acknowledge that the Administrative Agent (in its capacity as such or
as an arranger, bookrunner or other agent hereunder) shall not have any
obligation to monitor whether assignments or participations are made to
Disqualified Lenders or Direct Competitors and none of the Borrower, the Lenders
or any Affiliate thereof will bring any claim to such effect. Section 9.05
Survival. All representations and warranties made by the Loan Parties in the
other Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to any Loan Document shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Commitments or the termination of this Agreement or any
provision hereof. Section 9.06 Counterparts; Integration. (a) This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof, and
there are no promises, undertakings, representations or warranties by the
Borrower, the Administrative Agent, or any Lender relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents. (b) Delivery of an executed counterpart of a signature page of (x)
this Agreement, (y) any other Loan Document and/or (z) any document, amendment,
approval, consent, waiver, information, notice (including, for the avoidance of
doubt, any notice delivered pursuant to Section 9.01), certificate, request,
statement, disclosure or authorization related to this Agreement, any other Loan
Document and/or the transactions contemplated hereby and/or thereby (each an
“Ancillary Document”) that is an Electronic Signature transmitted by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement, such other Loan Document or such Ancillary
Document, as applicable. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Agreement, any other
Loan Document and/or any Ancillary Document shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in any electronic
form (including deliveries by telecopy, emailed pdf. or any other electronic
means that reproduces an image of an actual executed signature page), each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be; provided that nothing
herein shall require the Administrative Agent to accept Electronic Signatures in
any form or format without its prior written consent and pursuant to procedures
approved by it; provided, further, without limiting the foregoing, (i) to the
extent the Administrative Agent has agreed to accept any Electronic Signature,
the Administrative Agent and 153



--------------------------------------------------------------------------------



 
[exhibit10154.jpg]
each of the Lenders shall be entitled to rely on such Electronic Signature
purportedly given by or on behalf of the Borrower or any other Loan Party
without further verification thereof and without any obligation to review the
appearance or form of any such Electronic Signature and (ii) upon the request of
the Administrative Agent or any Lender, any Electronic Signature shall be
promptly followed by a manually executed counterpart. Without limiting the
generality of the foregoing, the Borrower and each other Loan Party hereby (A)
agrees that, for all purposes, including without limitation, in connection with
any workout, restructuring, enforcement of remedies, bankruptcy proceedings or
litigation among the Administrative Agent, the Lenders, the Borrower and the
other Loan Parties, Electronic Signatures transmitted by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page and/or any electronic images of this Agreement, any other Loan
Document and/or any Ancillary Document shall have the same legal effect,
validity and enforceability as any paper original, (B) agrees that the
Administrative Agent and each of the Lenders may, at its option, create one or
more copies of this Agreement, any other Loan Document and/or any Ancillary
Document in the form of an imaged electronic record in any format, which shall
be deemed created in the ordinary course of such Person’s business, and destroy
the original paper document (and all such electronic records shall be considered
an original for all purposes and shall have the same legal effect, validity and
enforceability as a paper record), (C) waives any argument, defense or right to
contest the legal effect, validity or enforceability of this Agreement, any
other Loan Document and/or any Ancillary Document based solely on the lack of
paper original copies of this Agreement, such other Loan Document and/or such
Ancillary Document, respectively, including with respect to any signature pages
thereto and (D) waives any claim against any U.S. Person for any liabilities
arising solely from the Administrative Agent’s and/or any Lender’s reliance on
or use of Electronic Signatures and/or transmissions by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page, including any liabilities arising as a result of the failure of
the Borrower and/or any other Loan Party to use any available security measures
in connection with the execution, delivery or transmission of any Electronic
Signature. Section 9.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. Without limiting the foregoing provisions of this Section 9.07, if
and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, then such provisions shall
be deemed to be in effect only to the extent not so limited. Section 9.08 Right
of Setoff. If an Event of Default shall have occurred and be continuing, each
Lender is hereby authorized at any time and from time to time, after obtaining
the prior written consent of the Administrative Agent and the Required Lenders,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency, but not any tax accounts, trust
accounts, withholding or payroll accounts) at any time held and other
obligations (in whatever currency) at any time owing by such Lender to or for
the credit or the account of the Borrower against any and all of the Obligations
of the Borrower now or hereafter existing under this Agreement held by such
Lender, but only to the extent then due and payable; provided that in the event
that any Defaulting Lender shall exercise any such right 154



--------------------------------------------------------------------------------



 
[exhibit10155.jpg]
of setoff, (i) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.22 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the other Lenders and (ii) the Defaulting Lender
shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender may have. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent of such setoff and application made by such Lender,
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such setoff and application under this Section.
Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York, without regard to conflict of laws principles thereof to
the extent such principles would cause the application of the law of another
state. (b) Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State or, to the extent permitted by law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Notwithstanding the foregoing, nothing in any Loan Document shall affect
any right that the Administrative Agent, the Collateral Agent or any Lender may
otherwise have to bring any action or proceeding relating to any Loan Document
against the Borrower or its property in the courts of any jurisdiction. (c) Each
of the parties hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court. (d)
Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 9.01. Nothing in any Loan Document will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law. Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY 155



--------------------------------------------------------------------------------



 
[exhibit10156.jpg]
OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. Section
9.11 Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement. Section 9.12 Confidentiality. Each of the
Administrative Agent, the other Agents and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, trustees, officers,
employees and agents, including accountants, legal counsel and other advisors on
a “need to know” basis (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential, provided that
the relevant Agent or Lender shall be responsible for such compliance and
non-compliance), (b) to the extent requested by any regulatory authority,
provided that, other than in connection with routine regulatory examinations,
prior notice shall have been given to the Borrower, to the extent permitted by
applicable laws or regulations, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, provided that prior
notice shall have been given to the Borrower, to the extent permitted by
applicable laws or regulations, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to any Loan Document or the enforcement of rights
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, in each case, except to any Direct Competitor or
Disqualified Lender to the extent that a list thereof is made available to the
Lenders, (g) with the written consent of the Borrower, (h) to the extent such
Information (I) becomes publicly available other than as a result of a breach of
this Section or (II) becomes available to the Administrative Agent, such other
Agent or such Lender on a nonconfidential basis from a source other than the
Borrower (provided that the source is not actually known (after due inquiry) by
such disclosing party to be bound by confidentiality obligations owed to the
Borrower or its Affiliates or any other agreement containing provisions similar
to or substantially the same as those contained in this confidentiality
provision) or (i) on a confidential basis to (x) any rating agency in connection
with rating of the Borrower or the facilities hereunder or (y) the CUSIP Service
Bureau, Clearpar or Loanserv or any similar agency in connection with the
issuance and monitoring of CUSIP numbers, settlement of assignments or other
general administrative functions with respect to the facilities. For the
purposes of this Section, the term “Information” means all information received
from or on behalf of the Borrower relating to the Borrower or any of its
Subsidiaries or any of its or their respective businesses, other than any such
information that is available to the Administrative Agent, any other Agent or
any Lender 156



--------------------------------------------------------------------------------



 
[exhibit10157.jpg]
on a nonconfidential basis prior to disclosure by or on behalf of the Borrower.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Each Lender acknowledges that Information furnished to
it pursuant to this Agreement may include material non-public information
concerning the Loan Parties and their respective Related Parties or their
respective securities, and confirms that it has developed compliance procedures
regarding the use of material non-public information and that it will handle
such material non-public information in accordance with those procedures and
applicable law, including federal and state securities laws. All Information,
including requests for waivers and amendments, furnished by the Borrower or the
Administrative Agent pursuant to, or in the course of administering, this
Agreement will be syndicate-level Information, which may contain material
non-public information about the Loan Parties and their respective Related
Parties or their respective securities. Accordingly, each Lender represents to
the Borrower and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive Information that
may contain material non-public information in accordance with its compliance
procedures and applicable law. Section 9.13 Interest Rate Limitation.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under applicable law (collectively,
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) that
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Rate to the date of repayment, shall have been received by such
Lender. Section 9.14 USA Patriot Act. Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name and address of the Loan Parties and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify the Loan
Parties in accordance with the Patriot Act. Section 9.15 Direct Website
Communication. The Borrower may, at its option, provide to the Administrative
Agent any information, documents and other materials that it is 157



--------------------------------------------------------------------------------



 
[exhibit10158.jpg]
obligated to furnish to the Administrative Agent pursuant to the Loan Documents,
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other information materials (all
such communications being referred to herein collectively as “Communications”),
by (a) posting such documents, or providing a link thereto, on the Borrower’s
website, (b) such documents being posted on the Borrower’s behalf on an Internet
or Intranet website, if any, to which the Administrative Agent has access
(whether a commercial third-party website or a website sponsored by the
Administrative Agent) or (c) transmitting the Communications in an
electronic/soft medium to the Administrative Agent at an email address provided
by the Administrative Agent from time to time; provided that (i) promptly
following written request by the Administrative Agent, the Borrower shall
continue to deliver paper copies of such documents to the Administrative Agent
for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents. Nothing in this Section 9.15 shall prejudice the
right of the Borrower, the Administrative Agent, any other Agent or any Lender
to give any notice or other communication pursuant to any Loan Document in any
other manner specified in such Loan Document. The Administrative Agent agrees
that the receipt of the Communications by the Administrative Agent at its e-mail
address specified in Section 9.01 shall constitute effective delivery of the
Communications to the Administrative Agent for purposes of the Loan Documents.
Each Lender agrees that notice to it (as provided in the next sentence)
specifying that the Communications have been posted to the Platform shall
constitute effective delivery of the Communications to such Lender for purposes
of the Loan Documents. Each Lender agrees (A) to notify the Administrative Agent
in writing (including by electronic communication) from time to time of such
Lender’s e- mail address to which the foregoing notice may be sent by electronic
transmission and (B) that the foregoing notice may be sent to such e-mail
address. Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor. Each of the Borrower and
the Administrative Agent may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number, 158



--------------------------------------------------------------------------------



 
[exhibit10159.jpg]
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Section 9.16 Intercreditor Agreement Governs. Each Lender and Agent (a) hereby
agrees that it will be bound by and will take no actions contrary to the
provisions of any intercreditor agreement entered into pursuant to the terms
hereof (including the Intercreditor Agreement), (b) hereby authorizes and
instructs the Collateral Agent to enter into each intercreditor agreement
entered into pursuant to the terms hereof (including the Intercreditor
Agreement) and to subject the Liens securing the Obligations to the provisions
thereof and (c) hereby authorizes and instructs the Collateral Agent to enter
into any intercreditor agreement that includes, or to amend any then existing
intercreditor agreement to provide for, the terms described in the definition of
the terms “Permitted First Priority Replacement Debt” or “Permitted Second
Priority Replacement Debt” or “First Lien Senior Secured Notes”, as applicable,
or as otherwise provided for by the terms of this Agreement; provided that in
each case, such intercreditor agreement is substantially consistent with the
terms set forth on Exhibit K-1 or K-2 annexed hereto together with (A) any
immaterial changes and (B) material changes thereto in light of prevailing
market conditions, which material changes shall be posted to the Lenders and,
unless the Required Lenders shall have objected in writing to such changes
within five Business Days after such posting, then the Required Lenders shall be
deemed to have agreed that the Collateral Agent’s entering into such
intercreditor agreement (with such changes) is reasonable and to have consented
to such intercreditor agreement (with such changes) and to the Collateral
Agent’s execution thereof, in each case in form and substance reasonably
satisfactory to the Collateral Agent (it being understood that junior Liens are
not required to be pari passu with other junior Liens, and that Indebtedness
secured by junior Liens may be secured by Liens that are pari passu with, or
junior in priority to, other Liens that are junior to the Liens securing the
Obligations). Section 9.17 [Reserved]. Section 9.18 No Advisory or Fiduciary
Responsibility. In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the other Agents, the Joint Lead Arrangers, the Joint Bookrunners, the
Documentation Agents and the Syndication Agents and the making of the Loans and
Commitments by the Lenders are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
other Agents, each Joint Lead Arranger, each Joint Bookrunner, the Documentation
Agents, the Syndication Agents and the Lenders, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent its has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and express conditions
of the transactions contemplated hereby and by the other Loan Documents; (ii)
(A) the Administrative Agent, each other Agent, the Joint Lead Arrangers, the
Joint Bookrunners, each Documentation Agent and each Syndication Agent and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and 159



--------------------------------------------------------------------------------



 
[exhibit10160.jpg]
(B) none of the Administrative Agent, any other Agent, any Joint Lead Arranger,
any Joint Bookrunner, any Documentation Agent, any Syndication Agent or any
Lender has any obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the other Agents, any Joint Lead Arranger, any Joint Bookrunner, the
Documentation Agents, the Syndication Agents and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, any other Agent, any Joint Lead Arranger, any
Joint Bookrunner, any Documentation Agent any Syndication Agent or any Lender
has any obligation to disclose any of such interests to the Borrower or any of
its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative
Agent, the other Agents, the Joint Lead Arrangers, the Joint Bookrunners, the
Documentation Agents, the Syndication Agents and the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby. Section 9.19 Acknowledgement and
Consent to Bail-In of Affected Financial Institutions. Notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Affected Financial Institution arising under any Loan Document,
to the extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by: (a) the application of any
Write-Down and Conversion Powers by the applicable Resolution Authority to any
such liabilities arising hereunder which may be payable to it by any party
hereto that is an Affected Financial Institution; and (b) the effects of any
Bail-In Action on any such liability, including, if applicable: (i) a reduction
in full or in part or cancellation of any such liability; (ii) a conversion of
all, or a portion of, such liability into shares or other instruments of
ownership in such Affected Financial Institution, its parent undertaking, or a
bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or (iii) the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of the
applicable Resolution Authority. Section 9.20 Acknowledgement Regarding Any
Supported QFCs. To the extent that the Loan Documents provide support, through a
guarantee or otherwise, for Swap Agreements or any other agreement or instrument
that is a QFC (such support, “QFC Credit 160



--------------------------------------------------------------------------------



 
[exhibit10161.jpg]
Support” and each such QFC a “Supported QFC”), the parties acknowledge and agree
as follows with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States): In the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support. [Signature pages
follow] 161



--------------------------------------------------------------------------------



 